Exhibit 10.1

FORM OF CREDIT AGREEMENT

among

CUMULUS MEDIA INTERMEDIATE INC.,

CUMULUS MEDIA NEW HOLDINGS INC.,

as a Borrower,

THE SUBSIDIARIES OF CUMULUS MEDIA NEW HOLDINGS INC. PARTY HERETO,

as Borrowers,

CERTAIN LENDERS,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Administrative Agent,

Dated as of June 4, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   DEFINITIONS      1  

1.1

   Defined Terms      1  

1.2

   Other Definitional Provisions      35  

SECTION 2.

   AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS      36  

2.1

   Term Loans      36  

2.2

   Repayment of Term Loans      36  

SECTION 3.

   [Reserved]      36  

SECTION 4.

   GENERAL PROVISIONS APPLICABLE TO TERM LOANS      36  

4.1

   [Reserved]      36  

4.2

   Repayment of Term Loans; Evidence of Debt      36  

4.3

   Conversion Options      37  

4.4

   [Reserved]      38  

4.5

   Optional Prepayments      38  

4.6

   Mandatory Prepayments      38  

4.7

   Interest Rates and Payment Dates      40  

4.8

   Computation of Interest and Fees      41  

4.9

   [Reserved]      41  

4.10

   Certain Fees      41  

4.11

   [Reserved]      41  

4.12

   [Reserved]      41  

4.13

   [Reserved]      41  

4.14

   [Reserved]      41  

4.15

   Inability to Determine Interest Rate for Eurodollar Loans      42  

4.16

   Pro Rata Treatment and Payments      43  

4.17

   Illegality      44  

4.18

   Requirements of Law      44  

4.19

   Indemnity      46  

4.20

   Taxes      46  

4.21

   [Reserved]      50  

4.22

   Mitigation; Replacement of Lenders      50  

4.23

   Prepayments Below Par      51  

4.24

   Extensions of Term Loans      53  

4.25

   Borrower Agent      55  

SECTION 5.

   REPRESENTATIONS AND WARRANTIES      56  

5.1

   Financial Condition      56  

5.2

   Corporate Existence; Compliance with Law      56  

5.3

   Corporate Power; Authorization      56  

5.4

   Enforceable Obligations      57  

5.5

   No Legal Bar      57  

 

i



--------------------------------------------------------------------------------

5.6

   No Material Litigation      57  

5.7

   Investment Company Act      57  

5.8

   Federal Regulation      57  

5.9

   No Default or Breach      58  

5.10

   Taxes      58  

5.11

   Subsidiaries; Loan Parties      58  

5.12

   Ownership of Property; Liens; Licenses      58  

5.13

   Intellectual Property      59  

5.14

   Labor Matters      59  

5.15

   ERISA      59  

5.16

   Environmental Matters      59  

5.17

   Disclosure      60  

5.18

   Security Documents      60  

5.19

   Solvency      61  

5.20

   [Reserved]      61  

5.21

   Patriot Act      61  

5.22

   Anti-Corruption Laws and Sanctions      61  

5.23

   Plan Assets; Prohibited Transactions      61  

SECTION 6.

   CONDITIONS PRECEDENT      62  

6.1

   Conditions Precedent to Effectiveness      62  

SECTION 7.

   AFFIRMATIVE COVENANTS      65  

7.1

   Financial Statements      65  

7.2

   Certificates; Other Information      67  

7.3

   Payment of Obligations      68  

7.4

   Conduct of Business; Maintenance of Existence; Compliance      68  

7.5

   Maintenance of Property; Insurance      69  

7.6

   Inspection of Property; Books and Records; Discussions; Annual Meetings     
69  

7.7

   Notices      70  

7.8

   Environmental Laws      71  

7.9

   [Reserved]      71  

7.10

   Additional Loan Parties; Pledge of Stock of Additional Subsidiaries;
Additional Collateral, etc.      71  

7.11

   Broadcast License Subsidiaries      73  

7.12

   [Reserved]      74  

7.13

   Ratings      74  

7.14

   [Reserved]      74  

7.15

   Anti-Corruption Laws and Sanctions      74  

SECTION 8.

   NEGATIVE COVENANTS      74  

8.1

   [Reserved]      74  

8.2

   Indebtedness      74  

8.3

   Limitation on Liens      76  

8.4

   Limitation on Contingent Obligations      80  

8.5

   Prohibition of Fundamental Changes      80  

8.6

   Prohibition on Sale of Assets      81  

 

ii



--------------------------------------------------------------------------------

8.7

   Limitation on Investments, Loans and Advances      85  

8.8

   Limitation on Restricted Payments      88  

8.9

   Transactions with Affiliates      90  

8.10

   Limitation on Sales and Leasebacks      91  

8.11

   Fiscal Year      91  

8.12

   Negative Pledge Clauses      91  

8.13

   Clauses Restricting Subsidiary Distributions      92  

8.14

   FCC Licenses      92  

8.15

   Certain Payments of Indebtedness      93  

8.16

   Amendment of Material Documents      93  

8.17

   Restrictions on Intermediate Holdings      93  

SECTION 9.

   EVENTS OF DEFAULT      94  

SECTION 10.

   THE ADMINISTRATIVE AGENT      97  

10.1

   Authorization and Action      97  

10.2

   Administrative Agent’s Reliance, Indemnification, Etc.      99  

10.3

   Posting of Communications      100  

10.4

   The Administrative Agent Individually      102  

10.5

   Successor Administrative Agent      103  

10.6

   Acknowledgements of Lenders      104  

10.7

   Collateral Matters      105  

10.8

   Credit Bidding      105  

10.9

   Certain ERISA Matters      106  

10.10

   Indemnification      108  

SECTION 11.

   MISCELLANEOUS      109  

11.1

   Amendments and Waivers      109  

11.2

   Notices      111  

11.3

   No Waiver; Cumulative Remedies      112  

11.4

   Survival of Representations and Warranties      112  

11.5

   Payment of Expenses      113  

11.6

   Successors and Assigns; Participations; Purchasing Lenders      114  

11.7

   Adjustments; Set-off      119  

11.8

   Counterparts      120  

11.9

   Integration      120  

11.10

   GOVERNING LAW; NO THIRD PARTY RIGHTS      120  

11.11

   SUBMISSION TO JURISDICTION; WAIVERS      121  

11.12

   Acknowledgements      122  

11.13

   Releases of Guarantees and Liens      122  

11.14

   Joint and Several Liability      123  

11.15

   Confidentiality      123  

11.16

   Usury Savings      124  

11.17

   Severability      125  

11.18

   Patriot Act      125  

11.19

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      125
 

11.20

   Conditional Restrictions on Parent      126  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:    Schedule 1.1A    Effective Date Lenders and Term Loans
Schedule 1.1B    Mortgaged Properties Schedule 1.1C    Excluded Accounts
Schedule 5.6    Litigation Schedule 5.9    No Default Schedule 5.11(a)   
Domestic Subsidiaries Schedule 5.11(b)    Foreign Subsidiaries Schedule 5.11(c)
   Loan Parties Schedule 5.12    FCC Licenses Schedule 5.16    Environmental
Matters Schedule 5.18    Financing Statements and Other Filings Schedule 7.11   
FCC Licenses Schedule 8.2    Existing Indebtedness Schedule 8.3    Existing
Liens Schedule 8.4    Existing Contingent Obligations Schedule 8.6(g)   
Stations in Trust Schedule 8.6(y)    Permitted Dispositions Schedule 8.7   
Existing Investments, Loans and Advances Schedule 8.9    Transactions with
Affiliates EXHIBITS:    Exhibit A    Form of Guarantee and Collateral Agreement
Exhibit B-1    Form of Intermediate Holdings Closing Certificate Exhibit B-2   
Form of New Holdings Closing Certificate Exhibit B-3    Form of Closing Date
Subsidiary Borrower Closing Certificate Exhibit C    Form of
Conversion/Continuation Notice Exhibit D    Form of Assignment and Assumption
Exhibit E    [Reserved] Exhibit F    Form of U.S. Tax Compliance Certificates
Exhibit G    Form of Discounted Prepayment Option Notice Exhibit H    Form of
Lender Participation Notice Exhibit I    Form of Discounted Voluntary Prepayment
Notice Exhibit J    Form of Solvency Certificate Exhibit K    Form of Joinder
Agreement Exhibit L    Form of Mortgage Exhibit M    Form of Compliance
Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of June 4, 2018, among CUMULUS
MEDIA INTERMEDIATE INC., a Delaware corporation (“Intermediate Holdings”),
CUMULUS MEDIA NEW HOLDINGS INC., a Delaware corporation (“New Holdings” or the
“Borrower Agent”), each of the Subsidiaries (as hereinafter defined) of New
Holdings that, as of the Effective Date (as hereinafter defined), is signatory
hereto as a “Borrower” (each, a “Closing Date Subsidiary Borrower”), each of the
Subsidiaries of New Holdings that, in accordance with Section 7.10(a), becomes a
borrower hereunder after the Effective Date (together with New Holdings and the
Closing Date Subsidiary Borrowers, each a “Borrower” and, collectively, the
“Borrowers”), the Lenders (as hereinafter defined) from time to time party
hereto, WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative agent for the
Lenders and, solely for purposes of Section 11.20, CUMULUS MEDIA INC., a
Delaware corporation (“Parent”).

WHEREAS, Cumulus Media Holdings Inc. (the “Prepetition Borrower”) entered into
that certain Amended and Restated Credit Agreement, dated as of December 23,
2013 (the “Prepetition Credit Agreement”), with the lenders party thereto (such
lenders party thereto holding term loans thereunder being referred to herein as
the “Prepetition Term Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent, and certain other parties;

WHEREAS, on November 29, 2017, Cumulus Media Inc. (the “Prepetition Parent”),
the Prepetition Borrower and certain of their subsidiaries (each, a “Chapter 11
Debtor” and collectively, the “Chapter 11 Debtors”) filed voluntary petitions
with the Bankruptcy Court (as hereinafter defined) for relief under Chapter 11
of the Bankruptcy Code (as hereinafter defined) (each case of a Chapter 11
Debtor, a “Case” and collectively, the “Cases”);

WHEREAS, the Plan of Reorganization (as hereinafter defined) of the Chapter 11
Debtors was confirmed by the Bankruptcy Court on May 10, 2018 and will be
consummated on the date hereof; and

WHEREAS, pursuant to the Plan of Reorganization, (i) the Restructuring
Transactions will occur and (ii) the Prepetition Term Lenders are receiving,
among other things, interests in an exit term loan facility in the original
aggregate principal amount of $1,300,000,000, on the terms and conditions set
forth in this Agreement and the other Loan Documents.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms defined in the preamble
or recitals hereto shall have the meanings set forth therein, and the following
terms shall have the following meanings:

“ABL Facility”: as defined in the definition of Permitted Revolving Credit
Facility.



--------------------------------------------------------------------------------

“ABL Priority Collateral”: Collateral consisting of accounts receivable and
other collateral for a receivables-based, asset-based revolving credit facility
that would customarily be secured by Liens having priority over the Liens
securing a senior secured term loan facility in a split collateral structure.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus 1/2 of 1% and (c) the Eurodollar
Rate for a Eurodollar Loan with a one-month interest period commencing on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that for the purpose of this definition, the Eurodollar
Rate for any day shall be based on the Eurodollar Screen Rate at approximately
11:00 a.m. London time on such day (or if such day is not a Business Day, on the
immediately preceding Business Day). Any change in the ABR due to a change in
the Prime Rate, the NYFRB Rate or the Eurodollar Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the NYFRB Rate or the Eurodollar Rate, respectively. Notwithstanding the
foregoing, ABR shall at all times not be less than 2.00%.

“ABR Loans”: Term Loans whose interest rate is based on the ABR.

“Acceptable Discount”: as defined in subsection 4.23.

“Acceptance Date”: as defined in subsection 4.23.

“Act”: as defined in subsection 11.18.

“Administrative Agent”: Wilmington Trust, in its capacity as administrative
agent for the Lenders hereunder, and its successors in such capacity as provided
in Section 10.

“Administrative Agent’s Account”: the account designated from time to time in
writing as the “Administrative Agent’s Account” by the Administrative Agent to
the other parties hereto

“Administrative Questionnaire”: an Administrative Questionnaire in the form
supplied from time to time by the Administrative Agent.

“Affiliate”: of any Person (a) any Person which, directly or indirectly, is in
control of, is controlled by, or is under common control with such Person, or
(b) any Person who is a director or officer (i) of such Person, (ii) of any
Subsidiary of such Person or (iii) of any Person described in clause (a) above.
For purposes of this definition, “control” of a Person shall mean the power,
direct or indirect, either to (x) vote 10% or more of the securities having
ordinary voting power for the election of directors of such Person, or
(y) direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

“Agreement”: as defined in the preamble hereto.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to New Holdings or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Discount”: as defined in subsection 4.23.

“Applicable Margin”: 4.50% per annum in the case of a Eurodollar Loan or 3.50%
per annum in the case of an ABR Loan. Notwithstanding the foregoing, the
Applicable Margin in respect of any tranche of Extended Term Loans shall be the
applicable percentages per annum set forth in the relevant Extension Offer.

“Approved Electronic Platform”: as defined in subsection 10.3(a).

“Approved Fund”: as defined in subsection 11.6(c).

“ASC”: the FASB Accounting Standards Codification.

“Asset Sale”: any sale, sale-leaseback, assignment, conveyance, transfer or
other disposition by any Group Member of any of its property or assets (except
sales, assignments, conveyances, transfers and other dispositions permitted by
subsection 8.6 (other than clauses (e), (f), (g), (p), (w) and (y) thereof)).

“Assignee”: as defined in subsection 11.6(c).

“Assignment and Assumption”: an Assignment and Assumption substantially in the
form of Exhibit D hereto or any other form reasonably approved by the
Administrative Agent.

“Available Amount”: as of any date of determination, an amount equal to the sum
of:

(a) $50,000,000; plus

(b) the Cumulative Retained Excess Cash Flow Amount; plus

(c) 50% of the sum of (without duplication):

(i) the Net Proceeds received after the Effective Date and on or prior to such
date (other than any Net Proceeds applied for Investments under subsection
8.7(t), Restricted Payments under subsection 8.8(c) or subsection 8.8(h) or
prepayments of Indebtedness under subsection 8.15(b)(iii)) from any Capital
Stock Issuance (other than any such issuance to a Group Member), including any
sale of treasury Capital Stock, but excluding any issuance of Disqualified
Stock; provided that the Net Proceeds thereof have been contributed by Parent in
cash as common equity to New Holdings;

 

3



--------------------------------------------------------------------------------

(ii) the net cash proceeds received after the Effective Date and on or prior to
such date from any capital contribution to New Holdings; provided that any such
capital contribution is from a Person other than a Group Member;

(iii) [Reserved];

(iv) the net cash proceeds received after the Effective Date and on or prior to
such date by a Borrower or any Subsidiary from the issuance of convertible or
exchangeable debt securities that have been converted into or exchanged for
Capital Stock of a Group Member (other than Disqualified Stock);

(v) the aggregate amount received in cash or Cash Equivalents after the
Effective Date and on or prior to such date by a Borrower or any Subsidiary in
connection with the sale, transfer or other disposition of its ownership
interest in any existing joint venture that is not a Subsidiary, in each case,
to the extent of the Investment in such joint venture (with the amount of such
Investment being calculated in accordance with the last sentence of subsection
8.7); and

(vi) the aggregate amount received in cash or Cash Equivalents after the
Effective Date and on or prior to such date by New Holdings or any Subsidiary in
connection with the sale, transfer or other disposition to a Person (other than
a Group Member) of any Investment made in reliance on subsection 8.7(r) and
repurchases and redemptions (other than by a Group Member) of such Investments
from New Holdings or its Subsidiaries and repayments of loans or advances (other
than by a Group Member) that constitute Investments made in reliance on
subsection 8.7(r); provided that such amount shall not exceed the amount of such
initial Investment made in reliance on subsection 8.7(r); minus

(d) the amount of any Investments made in reliance on subsection 8.7(r) prior to
such date.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”: the United States Bankruptcy Code, as now or hereafter in
effect, or any successor statute.

“Bankruptcy Court”: the United States Bankruptcy Court for the Southern District
of New York.

“Bankruptcy Plan”: a reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.

 

4



--------------------------------------------------------------------------------

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Benefited Lender”: as defined in subsection 11.7 hereof.

“Bethesda Property”: the real property owned by DC Radio Assets, LLC and located
at 7115 Greentree Road, Bethesda, MD.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” or “Borrowers”: as defined in the preamble hereto.

“Borrower Agent”: as defined in the preamble hereto.

“Borrower Materials”: as defined in subsection 10.3(g).

“Breakage Event”: as defined in subsection 4.19 hereof.

“Broadcast Assets”: all or substantially all the assets used and useful in the
operation of a Station pursuant to an FCC License, including such FCC License.

“Broadcast Cash Flow”: for any period, Consolidated EBITDA for such period plus,
to the extent deducted in calculating such Consolidated EBITDA, corporate level
general and administrative expenses of the Borrowers and the Subsidiary
Guarantors for such period (calculated in a manner consistent with the
calculation of such expenses in the consolidated financial statements of New
Holdings for such period).

“Broadcast License Subsidiary”: a wholly-owned Subsidiary of New Holdings that
(a) owns or holds no material assets other than FCC Licenses and related rights
and (b) has no material liabilities other than (i) trade payables incurred in
the ordinary course of business and (ii) tax liabilities, other governmental
charges and other liabilities incidental to the ownership or holding of such
licenses and related rights.

“Business Acquisition”: any Permitted Acquisition and any other acquisition
permitted under subsection 8.7 pursuant to which a Borrower or any of its
Subsidiaries acquires any business, division or line of business or all or
substantially all of the outstanding Capital Stock of any corporation or other
entity (other than any director’s qualifying shares or any options for equity
interests that cannot, as a matter of law, be cancelled, redeemed or otherwise
extinguished without the express agreement of the holder thereof at or prior to
acquisition) or any Station and Broadcast Assets related thereto.

 

5



--------------------------------------------------------------------------------

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Capital Expenditures”: for any period, all amounts (other than those arising
from the acquisition or lease of businesses and assets which are permitted by
subsection 8.7) which are set forth on the consolidated statement of cash flows
of New Holdings for such period as “capital expenditures” in accordance with
GAAP.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP. Notwithstanding
anything else set forth herein, any lease that was or would have been treated as
an operating lease under GAAP as in effect on the Effective Date that would
become or be treated as a capital lease solely as a result of a change in GAAP
after the Effective Date shall always be treated as an operating lease for all
purposes and at all times under this Agreement.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
that any instrument evidencing Indebtedness convertible or exchangeable for
Capital Stock shall not be deemed to be Capital Stock, unless and until any such
instrument is so converted or exchanged.

“Capital Stock Issuance”: any issuance by Parent of its Capital Stock in a
public or private offering.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Secured Parties, as collateral for
prepayment obligations, cash or deposit account balances, in each case pursuant
to documentation in form and substance satisfactory to the Administrative Agent.
“Cash Collateral” shall have a meaning correlative to the foregoing.

“Case” or “Cases”: as defined in the recitals hereto.

“Cash Equivalents”:

(e) United States dollars;

(f) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

 

6



--------------------------------------------------------------------------------

(g) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $300,0000,000;

(h) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any financial institution meeting the
qualifications specified in clause (c) above and in Dollars;

(i) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and in
each case maturing within 24 months after the date of creation thereof, in
Dollars;

(j) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof and in Dollars;

(k) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (f) above;

(l) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(m) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition and in each case in Dollars;

(n) Investments with weighted average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s and in
each case in Dollars; and

(o) credit card receivables and debit card receivables so long as such are
considered cash equivalents under GAAP and are so reflected on New Holdings’
balance sheet.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than Dollars; provided that such amounts are
converted into Dollars as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Flow Revolving Credit Facility”: as defined in the definition of Permitted
Revolving Credit Facility.

 

7



--------------------------------------------------------------------------------

“Change in Control”: (a) the acquisition (whether through a merger transaction
or otherwise) of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the Effective Date), of Capital Stock representing more than 50% of
the aggregate ordinary active voting power represented by the issued and
outstanding Capital Stock of Parent, (b) the failure of Parent to own, directly
and of record, 100% of the Capital Stock of Intermediate Holdings or (c) the
failure of Intermediate Holdings to own, directly and of record, 100% of the
Capital Stock of New Holdings.

“Change in Law”: with respect to any Lender, the adoption of any law, rule,
regulation, policy, guideline or directive (whether or not having the force of
law) or any change therein or in the interpretation or application thereof by
any Governmental Authority, including the issuance of any final rule, regulation
or guideline by any regulatory agency having jurisdiction over such Lender or,
in the case of subsection 4.18, any corporation controlling such Lender;
provided however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Chapter 11 Debtor” or “Chapter 11 Debtors”: as defined in the recitals hereto.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Closing Date Subsidiary Borrower”: as defined in the preamble hereto.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Communications Act”: the Communications Act of 1934, as amended, 47 U.S.C. §151
et seq.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) (other than trade assets
and barter assets) on a consolidated balance sheet of New Holdings and its
Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) (other than trade liabilities and barter
liabilities) on a consolidated balance sheet of New Holdings and its
Subsidiaries at such date, but excluding the current portion of any Funded Debt
of New Holdings and its Subsidiaries.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA”: for any period of New Holdings and its Subsidiaries, the
consolidated net income (i) including net income and losses from discontinued
operations, (ii) excluding all income tax expense or benefit to the extent that
the effect of such item has entered into the determination of consolidated net
income whether based on income, profits or capital, including federal, foreign,
state, franchise, excise and similar taxes and foreign withholding taxes paid or
accrued during such period, including any penalties and interest relating to any
tax examinations, (iii) excluding extraordinary items, as well as unusual gains,
losses and charges and gains and losses arising from the proposed or actual
disposition of material assets (what constitutes material assets to be
reasonably determined by New Holdings in good faith) whether such losses or
gains are classified as discontinued operations, continuing operations or
extraordinary items; provided, that the aggregate amount of all cash losses or
charges added back pursuant to this clause (iii) shall not exceed $20,000,000
for any four consecutive fiscal quarter period, (iv) excluding minority interest
and (v) excluding to the extent reflected in the statement of consolidated net
income for such period (or, solely in the case of clause (m), plus), the sum of
(a) interest expense (net of interest income), including costs recognized from
interest rate hedges, amortization and write offs of debt discount and debt
issuance costs and commissions, discounts and other fees and charges owed with
respect to letters of credit, (b) depreciation and amortization expenses whether
such expenses are classified as discontinued operations or continuing operations
including acceleration thereof and including the amortization of the increase in
inventory, if any, resulting from the application of ASC 805, “Business
Combinations” for transactions contemplated by this Agreement (including any
Business Acquisitions), (c) any impairment expense or write-off with respect to
goodwill, other intangible assets, long-lived asset, joint ventures, assets held
for sale, variable interest entities resulting from the application of ASC 810,
“Consolidation,” and investment in debt and equity securities pursuant to GAAP,
(d) compensation expenses arising from the sale of stock, the granting of stock
options, restricted stock, restricted stock units, dividends on unvested shares,
the granting of stock appreciation rights, termination of stock based rewards in
connection with the Plan and similar stock based arrangements, (e) the excess of
the expense in respect of post-retirement benefits and post-employment benefits
accrued under ASC 715, “Compensation—Retirement Benefits” and ASC 712,
“Compensation—Nonretirement Postemployment Benefits” over the cash expense in
respect of such post-retirement benefits and post-employment benefits, (f) all
non-cash gains or losses incurred in connection with the disposition of assets,
(g) all costs relating to hedging arrangements or the unwinding of hedging
arrangements, (h) other non-cash expenses or charges, including asset retirement
obligations and supplemental executive retirement obligations, (i) non-recurring
expenses recognized for restructuring costs, including but not limited to
severance costs, relocation costs, integration and facilities costs, signing,
retention or completion bonuses, transition costs and litigation expenses
(including judgment and settlement amounts relating to any Business
Acquisition), provided that any restructuring costs added back pursuant to this
clause (i) (1) shall not exceed $5,000,000 in the aggregate for any four
consecutive fiscal quarter period and (2) in respect of litigation expenses
shall not exceed $3,000,000 in the aggregate during the term of this Agreement,

 

9



--------------------------------------------------------------------------------

(j) to the extent reducing consolidated net income of New Holdings, taxes
payable pursuant to the Transfer Agreement, (k) to the extent covered by
insurance under which the insurer has been properly notified and has not denied
or contested coverage, expenses with respect to liability or casualty events or
business interruption, (l) all non-recurring transactional costs and any fees or
expenses incurred or paid by New Holdings or any of its Subsidiaries in
connection with this Agreement and the other Loan Documents, the Restructuring
Transactions, any Business Acquisition, any Investment, the disposition of
material assets, the amendment or modification of any debt instrument, the
incurrence of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) and the issuance of any Capital Stock (in each case,
whether or not successful) permitted to be issued by this Agreement,
(m) cost-savings and synergies that are reasonably identifiable, factually
supportable and projected by New Holdings in good faith to be realized as a
result of mergers and other business combinations, Permitted Acquisitions,
divestitures, insourcing initiatives, cost savings initiatives and other similar
initiatives consummated after the Effective Date, in each case permitted by this
Agreement (calculated on a pro forma basis as though such costs savings and
synergies had been realized on the first day of the relevant Test Period), net
of the amount of actual benefits realized in respect thereof, provided that
(1) actions in respect of such cost-savings and synergies have been taken and
(2) the aggregate amount of cost-savings and synergies added back pursuant to
this clause (m) shall not exceed $20,000,000 for any four consecutive fiscal
quarter period; provided further that no cost savings and synergies shall be
added back pursuant to this clause (m) to the extent duplicative of any expenses
or charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period or duplicative of amounts previously
added to Consolidated EBITDA for other periods, (n) the aggregate amount of
unpaid administrative costs and unpaid professional fees incurred in such period
in connection with the Cases, (o) interest-equivalent costs associated with any
Receivables Facility for such period, whether accounted for as interest expense
or loss on the sale of receivables, in each case to the extent deducted in
calculating consolidated net income for such period, and (p) any charges,
expenses and write-offs deducted in calculating consolidated net income for such
period for purchase accounting adjustments; provided that Consolidated EBITDA
shall be decreased by the amount of any dividends or distributions made to
Intermediate Holdings or Parent (but without duplication) to pay expenses that
otherwise would have been expenses of New Holdings; provided further that
Consolidated EBITDA for any such period shall exclude the cumulative effect of
changes in GAAP or accounting principle(s) subsequent to the Effective Date.

The financial results of joint ventures and variable interest entities shall be
excluded in calculating “Consolidated EBITDA” except that Consolidated EBITDA
for any period shall be increased by the amount of cash dividends paid by such
joint ventures and variable interest entities to New Holdings or any of its
wholly-owned Subsidiaries.

For the purposes of calculating Consolidated EBITDA for any Test Period pursuant
to any determination (i) if at any time during such Test Period or subsequent to
such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, New Holdings or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Test Period
shall be reduced by an

 

10



--------------------------------------------------------------------------------

amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Test Period
or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Test Period and (ii) if during such Test Period or
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, New Holdings or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Test Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Test Period. As used in this
Agreement, “Material Acquisition” means the acquisition of any separate asset,
business or lines of business for a purchase price (or in the case of a
Permitted Asset Swap, the value of the assets subject to such Permitted Asset
Swap) in excess of $25,000,000; and “Material Disposition” means any sale or
other disposition of property or series of related sales or dispositions of
property that yields gross proceeds to New Holdings or any of its Subsidiaries
in excess of $25,000,000.

“Consolidated First Lien Debt”: at any date, Consolidated Total Indebtedness
that is secured by a first priority Lien on any of the assets of New Holdings or
any of its Subsidiaries.

“Consolidated First Lien Net Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated First Lien Debt (provided that Indebtedness under
clause (b) of the definition of Indebtedness shall only be included to the
extent of any unreimbursed drawings under any letter of credit) less the
aggregate amount of Unrestricted Cash up to a maximum amount of $75,000,000, in
each case as of such date, to (b) Consolidated EBITDA for the Test Period most
recently ended prior to such date for which financial statements have been
delivered to the Administrative Agent pursuant to Section 7.1(a) or (b).

“Consolidated Total Indebtedness”: as of any date of determination, all
Indebtedness of New Holdings and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that Consolidated Total Indebtedness
shall not include Indebtedness in respect of any letter of credit or bank
guaranty except to the extent of any unreimbursed amounts thereunder.

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness (provided that Indebtedness under clause
(b) of the definition of Indebtedness shall only be included to the extent of
any unreimbursed drawings under any letter of credit) as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended prior to such
date for which financial statements have been delivered.

“Consolidated Total Net Leverage Ratio”: as of any date of determination, the
ratio of

(a) Consolidated Total Indebtedness (provided that Indebtedness under clause
(b) of the definition of Indebtedness shall only be included to the extent of
any unreimbursed drawings under any letter of credit) less the aggregate amount
of Unrestricted Cash of the Borrowers and the Subsidiary Guarantors up to a
maximum amount of $75,000,000, in each case as of such date, to

 

11



--------------------------------------------------------------------------------

(b) Consolidated EBITDA for the Test Period most recently ended prior to such
date for which financial statements have been delivered to the Administrative
Agent pursuant to Section 7.1(a) or (b).

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date minus Consolidated Current Liabilities on such date.

“Contingent Obligation”: as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount (based on the maximum reasonably anticipated net
liability in respect thereof as determined by New Holdings in good faith) of the
primary obligation or portion thereof in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated net liability in respect thereof (assuming such Person is required
to perform thereunder) as determined by New Holdings in good faith.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of the property owned by it is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Agreement”: with respect to any deposit account or securities account,
an agreement, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, among the Administrative Agent,
the financial institution or other Person at which such account is maintained
and the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable Uniform Commercial Code) over such account (and all
assets on deposit therein or credited thereto) to the Administrative Agent, for
the benefit of the Secured Parties.

 

12



--------------------------------------------------------------------------------

“Conversion/Continuation Notice”: a Conversion/Continuation Notice substantially
in the form of Exhibit C.

“Cumulative Retained Excess Cash Flow Amount”: at any date of determination, an
amount equal to the aggregate cumulative sum of the Retained Percentage of
Excess Cash Flow for the Excess Cash Flow Periods ended on or prior to such
date.

“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, arrangement, compromise, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Declined Prepayment Amount”: as defined in subsection 4.6(g).

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Discount Range”: as defined in subsection 4.23.

“Discounted Prepayment Option Notice”: as defined in subsection 4.23.

“Discounted Voluntary Prepayment”: as defined in subsection 4.23.

“Discounted Voluntary Prepayment Notice”: as defined in subsection 4.23.

“Disqualified Lenders”: those Persons whose primary business consists of
broadcasting, local media and advertising who are identified in writing by the
Borrower Agent to the Administrative Agent prior to the Effective Date, as such
list may be supplemented after the Effective Date by written notice from the
Borrower Agent to the Administrative Agent. For the avoidance of doubt (i) the
Administrative Agent may, and shall be permitted to, upon request, provide such
list of Disqualified Lenders to the Lenders and prospective Lenders, (ii) any
addition to the list of Disqualified Institutions will not become effective
until three Business Days after such addition is posted to the Lenders and
(iii) no retroactive disqualification of the Lenders that later become
Disqualified Lenders shall be permitted.

“Disqualified Person”: as defined in the definition of “Eligible Assignee”.

“Disqualified Stock”: with respect to any Person, any Capital Stock of such
Person which, by its terms, or by the terms of any security into which it is
convertible or for which it is putable or exchangeable, or upon the happening of
any event, matures or is mandatorily redeemable (other than solely as a result
of a change of control or asset sale) pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely as a result of a change of control or asset sale), in whole or in part,
in each case prior to the date that is 180 days after the Maturity Date (or, if
later, the maturity date of any Extended Term Loans); provided, however, that if
such Capital Stock is issued to any plan for the benefit of employees of Parent
or its Subsidiaries or by any such plan to such employees, such Capital Stock
shall not constitute Disqualified Stock solely because it may be required to be
repurchased by Parent or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

 

13



--------------------------------------------------------------------------------

“Divestiture Trust”: a trust (a) created by or on behalf of New Holdings or any
Subsidiary to hold and ultimately sell assets in conjunction with any Business
Acquisition or any sale or other disposition pursuant to Section 8.6(e) or
(g) hereof to ensure compliance with the Communications Act or FCC rules and
policies and (b) that is independently owned and managed by a Person
unaffiliated with New Holdings or any Subsidiary.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of New Holdings other than a Foreign
Subsidiary.

“ECF Percentage”: 75%; provided, that, with respect to any fiscal year of the
Borrowers, the ECF Percentage shall be reduced to 50% if the Consolidated Total
Net Leverage Ratio as of the last day of such fiscal year is less than or equal
to 4.50 to 1.00.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date”: the date on which each of the conditions precedent to the
effectiveness of this Agreement contained in subsection 6.1 were satisfied,
which date is June 4, 2018.

“Effective Date Lenders: as defined in the definition of “Lenders”.

“Eligible Assignee”: (a) a Lender, (b) a Lender Affiliate, (c) an Approved Fund
and (d) any other Person (other than Parent or any Subsidiary thereof (except,
solely in the case of an Open Market Purchase pursuant to Section 11.6(h), New
Holdings)); provided that “Eligible Assignee” shall not in any event include
(i) a natural person, (ii) a Disqualified Lender or (iii) any holding company,
trust or investment vehicle for the primary benefit of a natural person
(including relatives of such person), other than any such entity that (w) has
not been formed for the primary purpose of acquiring Term

 

14



--------------------------------------------------------------------------------

Loans under this Agreement, (x) is managed by a professional adviser (other than
such natural person or any such relatives) having significant experience in the
business of making or purchasing commercial loans, (y) has assets of greater
than $25,000,000 and (z) has significant business activities that consist of
making or purchasing (by assignment as principal) commercial loans and similar
extensions of credit (any of the Persons described in clauses (i) through (iii)
above, a “Disqualified Person”).

“Environmental Laws”: any and all applicable Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority regulating, relating to or imposing
liability or standards of conduct concerning human health or the protection of
the environment, including Materials of Environmental Concern, as now or may at
any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Loan Party, is treated as a single employer under Section 414
of the Code.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal)
of reserve requirements current on such day (including basic, supplemental,
marginal and emergency reserves under any regulations of the Board or other
Governmental Authority having jurisdiction with respect thereto), as now and
from time to time hereafter in effect, dealing with reserve requirements
prescribed for Eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of such Board) maintained by a member bank of the
Federal Reserve System.

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the Eurodollar Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

“Eurodollar Lending Office”: the office of each Lender which shall be
maintaining its Eurodollar Loans.

“Eurodollar Loans”: Term Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

   Eurodollar Base Rate      

 

1.00 – Eurocurrency Reserve Requirement

  

 

15



--------------------------------------------------------------------------------

; provided that the Eurodollar Rate shall be at all times not less than 1.00%.

“Eurodollar Screen Rate”: for any day and time, with respect to any Eurodollar
Loans for any Interest Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on such day and time on the applicable Bloomberg
page that displays such rate (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent, in
consultation with the Required Lenders, from time to time); provided that if the
Eurodollar Screen Rate shall be less than zero, such rate shall be deemed to
zero for the purposes of this Agreement.

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of New Holdings, the excess, if any, of
(a) the sum, without duplication, of (i) consolidated net income of New Holdings
for such period, adjusted to exclude any cash gains or losses attributable to
any Asset Sale, (ii) the amount of all non-cash charges (including depreciation
and amortization) deducted in arriving at such consolidated net income,
(iii) decreases in Consolidated Working Capital for such period, and (iv) the
aggregate net amount of non-cash loss on the disposition of property by New
Holdings and its Subsidiaries during such period (other than sales of inventory
in the ordinary course of business), to the extent deducted in arriving at such
consolidated net income less (b) the sum, without duplication, of (i) the amount
of all non-cash credits included in arriving at such consolidated net income,
(ii) the aggregate amount actually paid by New Holdings and its Subsidiaries in
cash during such period on account of Capital Expenditures, but only to the
extent such cash payments were made from Internally Generated Cash, (iii) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including the Term Loans) of New Holdings and its Subsidiaries made during such
period from Internally Generated Cash (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), (iv) increases in Consolidated Working Capital for such
period, (v) the aggregate net amount of non-cash gains on the disposition of
property by New Holdings and its Subsidiaries during such period (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such consolidated net income, (vi) the aggregate amount actually
paid by New Holdings and its Subsidiaries in cash during such period on account
of professional fees that have not been deducted in the calculation of
consolidated net income for such period, but only to the extent such cash
payments were made from Internally Generated Cash, (vii) the aggregate amount of
any premium, make-whole or penalty payments actually paid in cash by New
Holdings and its Subsidiaries during such period and financed with Internally
Generated Cash that are made in connection with the prepayment of Indebtedness
to the extent such payments are not expensed during such period or are not
deducted in calculating Consolidated Net Income; provided that amounts deducted

 

16



--------------------------------------------------------------------------------

pursuant to this clause (vii) shall not exceed $25,000,000 in the aggregate
during the term of this Agreement, (viii) the aggregate amount of taxes paid in
cash (including taxes paid in cash by New Holdings and its Subsidiaries pursuant
to the Transfer Agreement) during such period to the extent they exceed the
amount of tax expense deducted in determining consolidated net income of New
Holdings for such period (provided that Excess Cash Flow shall be increased in
any future period to the extent taxes causing such excess are deducted from
consolidated net income of New Holdings in such future period) and (ix) to the
extent not reducing consolidated net income of New Holdings for such period, the
amount of administrative costs and unpaid professional fees incurred in
connection with the Cases and payable in cash by New Holdings and its
Subsidiaries that (x) were incurred during or prior to such period, (y) have not
been paid and remain outstanding at the end of such period and (z) have not been
deducted from Excess Cash Flow (or otherwise reduced Excess Cash Flow or
consolidated net income) in a prior period.

“Excess Cash Flow Application Date”: as defined in subsection 4.6(d).

“Excess Cash Flow Period”: each fiscal year of New Holdings, commencing with the
fiscal year ending December 31, 2018.

“Excluded Accounts”: (a) any deposit account used solely for funding payroll or
segregating payroll taxes or funding other employee wage or benefit payments in
the ordinary course of business, (b) any fiduciary or trust account, (c) any
zero-balance or sweep account, so long as the balance in any such account is
reduced to $0 on at least a weekly basis, (d) any restricted account listed on
Schedule 1.1(C) to the extent such account (i) solely contains cash collateral
securing letters of credit otherwise permitted to be incurred pursuant to this
Agreement, (ii) is a cash escrow account solely holding deposits with respect to
a director and officer insurance policy, credit card program(s) and terminated
lockbox arrangements (so long as such account does not receive a contribution by
the Loan Parties of additional funds with respect to such terminated lockbox
arrangements after the Effective Date), in each case as in effect on the
Effective Date, (iii) is the Professional Fee Escrow Account (as defined in the
Plan of Reorganization) or (iv) is with Brand Bank and secures lease obligations
and does not receive a contribution by the Loan Parties of additional funds
after the Effective Date and (e) any other deposit account or securities account
with an average monthly balance of not more than $500,000; provided, that the
aggregate average monthly balance of all deposit accounts and securities
accounts constituting Excluded Accounts under this clause (e) shall not exceed
$5,000,000.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to the
Administrative Agent or a Lender or required to be withheld or deducted from a
payment to the Administrative Agent or a Lender, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of the Administrative Agent
or such Lender being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with

 

17



--------------------------------------------------------------------------------

respect to an applicable interest in a Term Loan pursuant to a Requirement of
Law in effect on the date on which (i) such Lender acquires such interest in the
Term Loan (other than pursuant to an assignment request by the Borrower Agent
under subsection 4.22(b)) or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to subsection 4.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to the Administrative Agent’s
or such Lender’s failure to comply with subsection 4.20(g) and (d) any
withholding Taxes imposed under FATCA.

“Extended Term Loans”: as defined in subsection 4.24(a).

“Extension”: as defined in subsection 4.24(a).

“Extension Offer”: as defined in subsection 4.24(a).

“FASB”: the Financial Accounting Standards Board

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCC”: the Federal Communications Commission or any Governmental Authority
succeeding to the Federal Communications Commission.

“FCC Licenses”: a license issued by the FCC under Part 73 of Title 47 of the
Code of Federal Regulations and held by New Holdings or any Subsidiary.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Fee Letter”: that certain Fee Letter, dated as of the Effective Date, between
New Holdings and the Administrative Agent.

“Foreign Lender”: any Lender that is not a U.S. Person.

“Foreign Subsidiary”: any Subsidiary of New Holdings (a) which is organized
under the laws of any jurisdiction outside the United States (within the meaning
of Section 7701(a)(9) of the Code), or (b) whose principal assets consist of
capital stock or other equity interests of one or more Persons which conduct the
major portion of their business outside the United States (within the meaning of
Section 7701(a)(9) of the Code).

 

18



--------------------------------------------------------------------------------

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrowers, Indebtedness in respect of the Term Loans and any
Permitted Refinancings thereof.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a material change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrowers and the Required Lenders agree, upon the request of the Borrower
Agent or the Administrative Agent, respectively, to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrowers’ financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. In the event a request for an
amendment has been made pursuant to the prior sentence, until such time as such
an amendment shall have been executed and delivered by the Borrowers, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Gleiser Note”: the promissory note dated as of November 21, 2003, made by
Gleiser Communications, LLC, as the same may be amended or otherwise modified
prior to and after the Effective Date.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government
(including the FCC).

“Group Members”: collectively, New Holdings and any of its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by Intermediate Holdings, each Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit A (it being
understood and agreed that, notwithstanding anything that may be to the contrary
herein, the Guarantee and Collateral Agreement shall not require the pledge of
(x) any of the outstanding Capital Stock of, or other equity interests in, any
Subsidiary of New Holdings which is owned by a Foreign Subsidiary of New
Holdings or (y) more than 66% of the outstanding voting stock of any “first
tier” Foreign Subsidiary of New Holdings).

 

19



--------------------------------------------------------------------------------

“Guarantors”: as defined in the Guarantee and Collateral Agreement.

“Indebtedness”: of any Person, at any particular date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade payables or liabilities and deferred payment
for services to employees or former employees incurred in the ordinary course of
business and payable in accordance with customary practices and other deferred
compensation arrangements), (b) all obligations with respect to all letters of
credit issued for the account of such Person, (c) all liabilities (other than
Lease Obligations) secured by any Lien on any property owned by such Person, to
the extent attributable to such Person’s interest in such property, even though
such Person has not assumed or become liable for the payment thereof,
(d) Capital Lease Obligations of such Person, (e) all indebtedness of such
Person arising under bankers’ acceptance facilities, (f) all obligations of such
Person in respect of Disqualified Stock and (g) for the purposes of Section 9(e)
only, all obligations of such Person in respect of Swap Agreements; but, in each
case, excluding (w) any net working capital adjustments or earnouts in
connection with any permitted Investment under subsection 8.7 or disposition of
assets permitted under subsection 8.6, (x) customer deposits and interest
payable thereon in the ordinary course of business, (y) trade and other accounts
and accrued expenses payable in the ordinary course of business in accordance
with customary trade terms and in the case of both clauses (x) and (y) above,
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of such Person and (z) Indebtedness
that has been defeased or satisfied and discharged in accordance with the terms
of the documents governing such Indebtedness. The amount of any net obligations
under any Swap Agreement on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (c) shall be deemed to be equal to the lesser of (i) the
aggregate amount of the applicable liabilities and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Insolvent” or “Insolvency”: with respect to a Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

20



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Term Loan is outstanding and
the final maturity date of such Term Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Term Loan, the date of any repayment or prepayment made in
respect thereof.

“Interest Period”: with respect to any Eurodollar Loan:

(a) initially, the period commencing on the date such Eurodollar Loan is deemed
borrowed or the effective date of the most recent conversion or continuation of
such Eurodollar Loan, as the case may be, and ending one, two, three or six
months (or, if made available by all relevant Lenders, twelve months) thereafter
as specified in subsection 2.1 or as selected by the Borrower Agent in its
Conversion/Continuation Notice, as the case may be, given with respect thereto;
and

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months (or, if made available by all relevant Lenders, any period not longer
than twelve months) thereafter as selected by the Borrower Agent by irrevocable
written notice to the Administrative Agent in the form of a
Conversion/Continuation Notice not less than three Working Days prior to the
last day of the then current Interest Period with respect to such Eurodollar
Loan;

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day which is not a Working
Day, that Interest Period shall be extended to the next succeeding Working Day,
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Working Day;

(ii) the Borrower Agent may not (x) elect to continue a Eurodollar Loan as a
Eurodollar Loan if an Event of Default has occurred and is continuing or
(y) select an Interest Period that would extend beyond the Maturity Date (or,
with respect to any Extended Loan, the maturity date with respect thereto), or
if the Maturity Date (or maturity date with respect to any Extended Loan) shall
not be a Working Day, on the next preceding Working Day;

(iii) if the Borrower Agent shall fail to give notice as provided above in
clause (b), it shall be deemed to have selected a conversion of a Eurodollar
Loan into an ABR Loan (which conversion shall occur automatically and without
need for compliance with the conditions for conversion set forth in subsection
4.3);

 

21



--------------------------------------------------------------------------------

(iv) any Interest Period that begins on the last day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Working Day of a
calendar month; and

(v) the Borrower Agent shall select Interest Periods so as not to require a
prepayment (to the extent practicable) or a scheduled payment of a Eurodollar
Loan during an Interest Period for such Eurodollar Loan.

“Intermediate Holdings”: as defined in the preamble hereto.

“Internally Generated Cash”: cash generated from the operations of the business
of New Holdings and its Subsidiaries; provided that, notwithstanding the
forgoing, “Internally Generated Cash” shall not include (i) the proceeds of any
long-term Indebtedness (other than revolving indebtedness), (ii) the proceeds of
the issuance of any Capital Stock, (iii) the proceeds of any Reinvestment
Deferred Amount or (iv) solely to the extent not increasing consolidated net
income of New Holdings during the applicable period, the proceeds of any
insurance, indemnification or other payments from non-Loan Party Affiliates.

“Investments”: as defined in subsection 8.7.

“IRS”: the U.S. Internal Revenue Service.

“Joinder Agreement”: a Joinder Agreement substantially in the form of Exhibit K
hereto.

“JV Holding Company”: a Borrower or Subsidiary Guarantor, (i) the sole assets of
which are the equity interests of one or more joint ventures and (ii) that does
not have any indebtedness or material liabilities, other than the Obligations.

“Lease Obligations”: of New Holdings and its Subsidiaries, as of the date of any
determination thereof, the rental commitments of New Holdings and its
Subsidiaries determined on a consolidated basis, if any, under leases for real
and/or personal property (net of rental commitments from sub-leases thereof),
excluding Capital Lease Obligations.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lender Participation Notice”: as defined in subsection 4.23.

 

22



--------------------------------------------------------------------------------

“Lender Party”: the Administrative Agent or any Lender.

“Lenders”: the financial institutions named on Schedule 1.1A (as amended or
supplemented from time to time) and their respective successors and assigns as
permitted hereunder, each of which is referred to herein as a Lender. The
financial institutions named on Schedule 1.1A on the Effective Date are holders
of a Credit Agreement Claim (as defined in the Plan of Reorganization) and
referred to herein as the “Effective Date Lenders”; each Effective Date Lender
is deemed to be a party to this Agreement on the Effective Date.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
financing lease having substantially the same economic effect as any of the
foregoing).

“Liquidity”: at any time, the sum of (i) the aggregate amount of unrestricted
cash of New Holdings and its Subsidiaries at such time and (ii) to the extent
that any of the Borrowers is a party to a Permitted Revolving Credit Facility at
such time, the aggregate amount available to be borrowed (subject to any
borrowing base or similar limitations at such time) by such Borrowers on the
undrawn commitments under such Permitted Revolving Credit Facility at such time.

“Loan Documents”: the collective reference to this Agreement, the Notes, the
Guarantee and Collateral Agreement, the Fee Letter, any amendment or
modification entered into in connection with any Extension, the Control
Agreements, any Mortgage or other security document executed and delivered
pursuant to the terms of subsection 7.10, and any intercreditor agreement
(including any Permitted ABL Intercreditor Agreement or any Permitted Cash Flow
Revolver Intercreditor Agreement), if applicable.

“Loan Parties”: Intermediate Holdings and each of its Subsidiaries that is a
party, or which at any time becomes a party, to a Loan Document.

“Material Acquisition”: as defined in the definition of “Consolidated EBITDA”.

“Material Adverse Effect”: any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (a) the
business, results of operations, property or financial condition of New Holdings
and its Subsidiaries taken as a whole or (b) the validity or enforceability of
any of the Loan Documents or the rights and remedies of the Administrative Agent
and the Lenders thereunder.

“Material Disposition”: as defined in the definition of “Consolidated EBITDA”.

“Material Real Property”: any fee interest in any real property located in the
United States owned by a Loan Party and having a Real Property Value of a least
$500,000.

 

23



--------------------------------------------------------------------------------

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in, or which form
the basis of liability under, any Environmental Law, including asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation, medical waste and
radioactive materials.

“Maturity Date”: the earlier of (i) May 15, 2022 or if such day is not a
Business Day, the Business Day immediately preceding such date and (ii) any
other date on which the Term Loans are accelerated pursuant to Section 9.

“Merlin Asset Purchase Agreement”: that certain Asset Purchase Agreement dated
April 3, 2018 by and among Merlin Media, LLC and Merlin Media License, LLC as
sellers and Radio License Holdings LLC and Chicago FM Radio Assets, LLC as
buyers.

“Minimum Extension Condition”: as defined in subsection 4.24(b).

“Minimum Tranche Amount”: as defined in subsection 4.24(b).

“Moody’s”: Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties”: (i) the Properties listed on Schedule 1.1B, as to which
the Administrative Agent for the benefit of the Secured Parties shall be granted
a Lien pursuant to the Mortgages and (ii) any other Property that is required to
be subject to a Mortgage in favor of the Administrative Agent pursuant to
Section 7.10(c).

“Mortgages”: each of the mortgages and deeds of trust (if any) made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit L hereto or
in any other form reasonably satisfactory to the Administrative Agent and the
Required Lenders.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which a Loan Party or any ERISA Affiliate has (or within the past 6
years has had) an obligation to contribute pursuant to a collective bargaining
agreement to which such Loan Party or ERISA Affiliate is a party.

“Net Proceeds”: (a) in connection with any Asset Sale or any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) actually received by any Group Member, net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document), any
reserves required to be maintained in connection therewith in accordance with
GAAP and other customary fees, expenses and out-of-pocket closing costs actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be

 

24



--------------------------------------------------------------------------------

payable as a result thereof (after taking into account (i) any available tax
credits or deductions that would not otherwise have been utilized during the
taxable period during which such Asset Sale or Recovery Event occurs and
(ii) any tax sharing arrangements with a Person other than Parent or any of its
Subsidiaries) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the proceeds thereof in the form of cash and
Cash Equivalents received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New Holdings”: as defined in the preamble hereto.

“Non-Broadcast Assets”: as defined in subsection 8.6(e).

“Non-Significant Subsidiary”: at any time, any Subsidiary (other than any
Broadcast License Subsidiary) which (i) at such time has total assets (including
the total assets of any of its Subsidiaries), together with the total assets of
any other Subsidiaries that are Non-Significant Subsidiaries, of less than 5% of
the total assets of New Holdings and its Subsidiaries and (ii) has accrued
revenues (including the accrued revenues of any of its Subsidiaries), together
with the accrued revenues of any other Subsidiaries that are Non-Significant
Subsidiaries, for the most recently ended twelve-month period of less than 5% of
the total revenues of New Holdings and its Subsidiaries.

“Non-U.S. Lender”: as defined in subsection 4.20(g).

“Notes”: the collective reference to any promissory notes evidencing Term Loans.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations”: the unpaid principal of and interest on the Term Loans and all
other obligations and liabilities of any Borrower to the Administrative Agent or
any Lender (including interest accruing after the maturity of the Term Loans and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, related to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter incurred, which may
arise under, out of, or in connection with, this Agreement, the Term Loans, the
other Loan Documents or any other document made, delivered or given in
connection therewith, whether on account of principal, interest, reimbursement
obligations, other fees, indemnities, costs, expenses (including all fees and
disbursements of counsel to the Administrative Agent or any Lender) or
otherwise.

 

25



--------------------------------------------------------------------------------

“Offered Loans”: as defined in subsection 4.23.

“Open Market Purchase”: as defined in Section 11.6(h).

“Operating Asset”: any operating asset used in the ordinary course of business
of the Group Members. For the avoidance of doubt, Operating Assets shall not
include the Bethesda Property or any other owned real property.

“Other Connection Taxes”: with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender, as applicable, and the jurisdiction
imposing such Tax (other than connections arising from the Administrative Agent
or such Lender, as applicable, having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Term Loan or
Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
subsection 4.22(b)).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.

“Parent”: as defined in the preamble hereto.

“Participant Register”: as defined in subsection 11.6(b).

“Participants”: as defined in subsection 11.6(b).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted ABL Intercreditor Agreement”: as defined in the definition of
Permitted Revolving Credit Facility.

“Permitted Acquisition”: any acquisition permitted by subsection 8.7(k).

“Permitted Asset Swap”: as defined in subsection 8.6(q).

 

26



--------------------------------------------------------------------------------

“Permitted Cash Flow Revolver Intercreditor Agreement”: as defined in the
definition of Permitted Revolving Credit Facility.

“Permitted Refinancing”: with respect to all or any portion of any Indebtedness,
any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided that (i) the principal amount thereof does not exceed the
principal amount of the Indebtedness so modified, refinanced, refunded, renewed
or extended (plus any accrued but unpaid interest, fees and redemption premiums
payable by the terms of such Indebtedness thereon and reasonable expenses
incurred in connection therewith), (ii) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to subsection 8.2(j),
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (iii) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable on the whole to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (iv) the terms and conditions of any such modified, refinanced,
refunded, renewed or extended Indebtedness are market terms on the date of
issuance (as determined in good faith by New Holdings) or are not, taken as a
whole, materially more restrictive than the covenants and events of default
contained in this Agreement (as determined in good faith by New Holdings), (v)
such modification, refinancing, refunding, renewal or extension shall not be
incurred by a Person who is not a Borrower or Subsidiary Guarantor (unless such
Indebtedness being refinanced was originally incurred or guaranteed by a Person
who was not a Borrower or Subsidiary Guarantor), (vi) at the time thereof, no
Default or Event of Default shall have occurred and be continuing, (vii) to the
extent that the Liens securing the Indebtedness being refinanced are
subordinated to the Liens securing the Obligations, any Lien securing such
refinancing Indebtedness is subordinated to the Liens securing the Obligations
on terms at least as favorable (when taken as a whole) to the Lenders as those
contained in the applicable subordination language (if any) for the Indebtedness
being refinanced and (viii) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is unsecured, such modified, refinanced, refunded,
renewed or extended Indebtedness shall also be unsecured.

“Permitted Reinvestment”: in respect of any Net Proceeds from a Reinvestment
Event, the use of such Net Proceeds to acquire, improve or repair assets
constituting Collateral that are useful in the business of New Holdings or any
Subsidiary (including the acquisition of all of the Capital Stock in a Person
owning assets constituting (or that, upon the taking of all actions required to
grant a Lien in favor on the Administrative Agent in such assets, will
constitute) Collateral that are useful in the business of New Holdings or any
Subsidiary, so long as (i) (x) such Person becomes a Borrower or Subsidiary
Guarantor and (y) all actions required to be taken with respect to such Person
(and the assets of, and Capital Stock in, such Person) under subsection 7.10
shall be taken substantially simultaneously with consummation of such
acquisition (or such longer

 

27



--------------------------------------------------------------------------------

period of time as provided under Section 7.10 or as the Administrative Agent
shall agree), (ii) such Person acquired shall not be liable for any Indebtedness
except for Indebtedness permitted by subsection 8.2 and (iii) the aggregate
amount of Net Proceeds applied to acquire Capital Stock does not exceed
$25,000,000 in the aggregate). For the avoidance of doubt, a Permitted
Reinvestment shall not include the payment of any maintenance operating expenses
of New Holdings or any Subsidiary, but shall include maintenance and other
Capital Expenditures in respect of assets constituting Collateral.

“Permitted Revolving Credit Facility”: a revolving credit facility which (i) is
not secured by any assets or property that is not Collateral, (ii) does not have
any obligors that are not Loan Parties, (iii) if an asset-based revolving credit
facility (an “ABL Facility”), is at all times subject to an intercreditor
agreement which shall be customary for transactions of this type and otherwise
on terms and conditions reasonably satisfactory to the Administrative Agent
(acting at the direction of the Required Lenders) (such intercreditor agreement,
a “Permitted ABL Intercreditor Agreement”) pursuant to which the lenders party
to any such ABL Facility (or an agent on their behalf) shall have a first Lien
on the ABL Priority Collateral and, to the extent such ABL Facility is secured
by Term Loan Priority Collateral, a second Lien on the Term Loan Priority
Collateral and the Administrative Agent, for the benefit of the Secured Parties,
shall have a first Lien on the Term Loan Priority Collateral and a second Lien
on the ABL Priority Collateral and (iv) if a cash-flow revolving credit facility
(a “Cash Flow Revolving Credit Facility”), is at all times subject to an
intercreditor agreement which shall be customary for transactions of this type
and otherwise on terms and conditions reasonably satisfactory to the
Administrative Agent (acting at the direction of the Required Lenders) (such
intercreditor agreement, a “Permitted Cash Flow Revolver Intercreditor
Agreement”) pursuant to which the lenders party to any such Cash Flow Revolving
Credit Facility (or an agent on their behalf) shall have a Lien on the
Collateral that is pari passu with the Lien of the Administrative Agent, for the
benefit of the Secured Parties, on the Collateral.

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, limited liability company, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee pension benefit plan (as defined in Section 3(2) of ERISA,
but excluding any Multiemployer Plan) in respect of which any Loan Party or any
ERISA Affiliate is, or if such Plan were terminated, would under Section 4062 or
4069 of ERISA be deemed to be, an “employer” (as defined in Section 3(5) of
ERISA).

“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Plan of Reorganization”: the chapter 11 plan of reorganization of the Chapter
11 Debtors substantially in the form of the First Amended Joint Plan of
Reorganization of Cumulus Media Inc. and its Debtor Affiliates pursuant to
Chapter 11 of the Bankruptcy Code filed on February 12, 2018.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

28



--------------------------------------------------------------------------------

“Preferred Stock”: any Capital Stock with preferential rights of payment of
dividends or upon liquidation, dissolution or winding up.

“Prepetition Credit Agreement”: as defined in the recitals hereto.

“Prepetition Borrower”: as defined in the recitals hereto.

“Prepetition Parent”: as defined in the recitals hereto.

“Prepetition Term Lenders”: as defined in the recitals hereto.

“Prime Rate”: the rate of interest per annum which is identified as the “Prime
Rate” and normally published in the Money Rates section of The Wall Street
Journal (or, if such rate ceases to be so published, as quoted from such other
generally available and recognizable source as the Administrative Agent may
select in consultation with the Required Lenders). Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
or quoted as being effective.

“Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.

“Properties”: each parcel of real property currently or previously owned or
operated by any Group Member.

“Proposed Discounted Prepayment Amount”: as defined in subsection 4.23.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Public Lender”: as defined in subsection 10.3(g).

“Qualifying Lender”: as defined in subsection 4.23.

“Qualifying Loan”: as defined in subsection 4.23.

“Rating Agencies”: Moody’s and S&P, or if Moody’s or S&P or both shall not make
a rating on the Term Loans publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower Agent which shall be substituted for Moody’s or S&P or both, as the
case may be.

“Real Property Value”: with (a) respect to any real property owned by a Loan
Party on the Effective Date, the value of such real property (together with
improvements thereon) on the Effective Date and (b) with respect to any real
property acquired by a Loan Party after the Effective Date, the value of such
real property (together with improvements thereon) at the time of the
acquisition of such real property by such Loan Party, in each case as reasonably
determined by New Holdings in good faith.

 

29



--------------------------------------------------------------------------------

“Receivables Facility”: any of one or more receivables financing facilities, as
amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to New Holdings and its Subsidiaries (other than one or more
Receivables Subsidiaries) pursuant to which New Holdings or any Subsidiary sells
its accounts receivable to either (a) a Person that is not a Subsidiary or (b) a
Receivables Subsidiary that in turn funds such purchase by purporting to sell
its accounts receivable to a Person that is not a Subsidiary or by borrowing
from such a Person or from another Receivables Subsidiary that in turn funds
itself by borrowing from such a Person.

“Receivables Subsidiary”: any Subsidiary formed for the purpose of facilitating
or entering into one or more Receivables Facilities, and in each case engages
only in activities reasonably related or incidental thereto; provided that each
Receivables Subsidiary shall at all times be 100% owned by a Loan Party.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Register”: as defined in subsection 11.6(d).

“Regulation U”: Regulation U of the Board, as from time to time in effect.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Proceeds received by New Holdings or any Subsidiary in connection
therewith that are not applied to prepay the Term Loans pursuant to subsection
4.6(b).

“Reinvestment Event”: any Recovery Event or any Asset Sale consisting solely of
Operating Assets, in each case in respect of which the Borrowers have exercised
their Reinvestment Rights in accordance with subsection 4.6(b).

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date for a Permitted Reinvestment.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if a Borrower enters into a legally binding commitment to reinvest the Net
Proceeds from such Reimbursement Event within such 12-month period, the date
that is 180 days after entry into such legally binding commitment) and (b) the
date on which the Borrowers shall have conclusively determined not to consummate
a Permitted Reinvestment with all or any portion of the relevant Reinvestment
Deferred Amount.

“Reinvestment Rights”: if no Event of Default has occurred and is continuing at
the time of receipt of Net Proceeds of a Reinvestment Event, except as provided
in subsection 8.6(e), subsection 8.6(f) or subsection 8.10, the right of the
Borrowers (directly or indirectly through a Subsidiary Guarantor) to use all or
a specified portion of the Net Proceeds of a Recovery Event or an Asset Sale
consisting solely of Operating Assets for a Permitted Reinvestment.

 

30



--------------------------------------------------------------------------------

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reorganization”: with respect to a Multiemployer Plan, the condition that such
plan is in reorganization as such term is used in Section 4241 of ERISA.

“Replaced Term Loans”: as defined in subsection 11.1.

“Replacement Term Loans”: as defined in subsection 11.1.

“Reportable Event”: any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Single Employer
Plan, other than those events as to which the 30-day notice period has been
waived pursuant to applicable regulations as in effect on the Effective Date.

“Required Lenders”: at a particular time Lenders that hold more than 50% of the
aggregate then outstanding principal amount of the Term Loans.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation (including Environmental Laws) or determination
of an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer or the chief operating
officer of New Holdings or, with respect to financial matters, the chief
financial officer of New Holdings.

“Restricted Payments”: as defined in subsection 8.8.

“Restructuring Transactions”: (i) the Restructuring Transactions and the
transactions described by the Description of Transaction Steps (as defined in
the Plan of Reorganization and the Plan Supplement (as defined in the Plan of
Reorganization), as applicable), (ii) the transactions and payments contemplated
by that certain equity and asset transfer agreement, by and among Prepetition
Parent, Prepetition Borrower and New Holdings dated as of the Effective Date
(the “Transfer Agreement”) and (iii) the dissolution and winding up of
Prepetition Parent and Prepetition Borrower (including the making of certain tax
elections and filing of tax returns).

“Retained Percentage”: with respect to any Excess Cash Flow Period, (a) 100%
minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.

“S&P”: Standard & Poor’s Financial Services LLC and any successor to its rating
agency business.

 

31



--------------------------------------------------------------------------------

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“SEC”: the Securities and Exchange Commission of the United State of America.

“SEC Filings”: any public filings that Parent has made on form 10K, 10Q or 8K
pursuant to the U.S. federal securities statutes, rules or regulations prior to
the Effective Date.

“Secured Parties: as defined in the Guarantee and Collateral Agreement.

“Securitization Repurchase Obligation”: any obligation of a seller of accounts
receivable in a Receivables Facility to repurchase accounts receivable arising
as a result of a breach of a representation, warranty, covenant or indemnity
made or given in connection with a Receivables Facility, including as a result
of a receivable or portion thereof becoming subject to any asserted defense,
dispute, offset or counterclaim of any kind as a result of any action taken by
any failure to take action by or any other event relating to the seller.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Control Agreements and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

“Single Employer Plan”: any Plan subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the present fair saleable value of the assets
of such Person will, as of such date, exceed the amount of all liabilities of
such Person, contingent or otherwise, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct

 

32



--------------------------------------------------------------------------------

its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) “present fair saleable value” and “liabilities of such
Person, contingent or otherwise” shall, in each case, be determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors.

“Station”: a broadcast radio station operated pursuant to an FCC License.

“Subordinated Indebtedness”: any Indebtedness of New Holdings or its
Subsidiaries which is subordinated in right of payment to the Obligations.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of Capital Stock or other equity interests having ordinary voting
power (other than Capital Stock or other equity interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, directly or indirectly, or the management of which is
otherwise controlled, directly or indirectly, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of New Holdings.

“Subsidiary Guarantor”: any Subsidiary which is designated as a “Subsidiary
Guarantor” pursuant to subsection 7.10(a) and enters into the Guarantee and
Collateral Agreement pursuant to subsection 7.10(a) (it being understood and
agreed that no Foreign Subsidiary, Non-Significant Subsidiary, Broadcast License
Subsidiary or Receivables Subsidiary of New Holdings shall, in any case, be
designated as a “Subsidiary Guarantor” or enter into the Guarantee and
Collateral Agreement pursuant to subsection 7.10(a)).

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of New Holdings or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such

 

33



--------------------------------------------------------------------------------

termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Agreement, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Agreements
(which may include a Lender or any Affiliate of a Lender).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Priority Collateral”: any Collateral which is not ABL Priority
Collateral.

“Term Loan”: as defined in Section 2.1.

“Term Loan Percentage”: as to any Lender, the percentage which such Lender’s
Term Loan constitutes of the aggregate then outstanding principal amount of Term
Loans.

“Test Period”; at any time the most recent period of four consecutive fiscal
quarters of the Borrowers ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each quarter or
fiscal year in such period have been delivered pursuant to subsection 7.1(a) or
7.1(b), as applicable.

“Transactions”: the entering into of the Loan Documents and the deemed borrowing
of the Term Loans hereunder, the payments of fees, commissions and expenses in
connection with each of the foregoing and the consummation of the Plan of
Reorganization.

“Transfer Agreement”: as defined in the definition of Restructuring
Transactions.

“Transferee”: as defined in subsection 11.6(e).

“Type”: as to any Term Loan, its nature as an ABR Loan or a Eurodollar Loan.

“U.S. Borrower”: any Borrower that is a U.S. Person.

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“UCC”: the Uniform Commercial Code as in effect, from time to time, in the State
of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

34



--------------------------------------------------------------------------------

“Unrestricted Cash” : at any time, the aggregate amount of unrestricted cash and
Cash Equivalents of the Borrowers and the Subsidiary Guarantors at such time
that are subject to a first priority perfected Lien in favor of the
Administrative Agent (or, in the event such unrestricted cash and Cash
Equivalents constitute ABL Priority Collateral under an ABL Facility to which
the applicable Borrower or Subsidiary Guarantor is a party to at such time, a
second priority perfected Lien in favor of the Administrative Agent).

“Wilmington Trust”: Wilmington Trust, National Association, and its successors.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete withdrawal or a partial withdrawal from such Multiemployer Plan, as
such terms are defined in Title IV of ERISA.

“Working Day”: any Business Day which is a day for trading by and between banks
in Dollar deposits in the interbank Eurodollar market.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in the
Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.

(a) As used herein and in the Notes, any other Loan Document and any certificate
or other document made or delivered pursuant hereto, accounting terms relating
to New Holdings and its Subsidiaries not defined in subsection 1.1 and
accounting terms partly defined in subsection 1.1 to the extent not defined,
shall have the respective meanings given to them under GAAP. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
ASC 825 “Financial Instruments” (or any other ASC having a similar result or
effect) to value any Indebtedness or other liabilities of Intermediate Holdings,
New Holdings or any Subsidiary at “fair value”, as defined therein.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified.

(c) (i) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (ii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iii) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all

 

35



--------------------------------------------------------------------------------

tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and
(iv) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(d) The meanings given to terms defined herein shall be equally applicable to
the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS

2.1 Term Loans. Subject to the terms and conditions set forth herein and in
accordance with the Plan of Reorganization, each Effective Date Lender (i) is
deemed to have made, on the Effective Date, a term loan to the Borrowers (each,
a “Term Loan”) in the amount set forth opposite such Effective Date Lender’s
name on Schedule 1.1A and (ii) is deemed to have executed and delivered, on the
Effective Date, this Agreement, regardless of whether such Effective Date Lender
has executed and delivered a signature page hereto. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed. The Term Loans may from time to
time be (a) Eurodollar Loans or (b) ABR Loans or (c) a combination thereof, as
determined by the Borrower Agent and notified to the Administrative Agent in
accordance with subsection 4.3; provided that, on the Effective Date, the Term
Loans shall be deemed made as Eurodollar Loans with an initial Interest Period
ending on June 30, 2018 (and the Eurodollar Rate during such initial Interest
Period ending on June 30, 2018 shall equal the Eurodollar Rate for an Interest
Period of one month determined as of the Effective Date).

2.2 Repayment of Term Loans. The Borrowers shall repay the Term Loans in
consecutive quarterly installments on the last day of each calendar quarter (or,
in the case of the last installment, the Maturity Date), commencing on September
30, 2018, each of which installments shall be in an aggregate principal amount
equal to 0.25% of the original aggregate principal amount of the Term Loans on
the Effective Date (prior to giving effect to any mandatory prepayment of the
Term Loans pursuant to Section 4.6(c) on the Effective Date); provided that with
respect to the installment payable on the Maturity Date, such installment shall
be in an amount equal to the then outstanding principal amount of the Term
Loans.

SECTION 3. [Reserved]

SECTION 4. GENERAL PROVISIONS APPLICABLE TO TERM LOANS

4.1 [Reserved].

4.2 Repayment of Term Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay to the Administrative Agent for the account of
each Lender (i) the then unpaid principal amount of the Term Loan of such Lender
(other than Extended Term Loans), in accordance with the applicable amortization
schedule set forth in subsection 2.2 (or the then unpaid principal amount of
such Term Loans, on the date that any or all of the Term Loans become due and
payable pursuant to Section 9), and (ii) the then unpaid principal amount of any
Extended Term Loan of such Lender, in accordance with the amortization schedule
and

 

36



--------------------------------------------------------------------------------

maturity date applicable thereto (or the then unpaid principal amount of such
Extended Term Loan, on the date that any or all of the Term Loans become due and
payable pursuant to Section 9). The Borrowers hereby further agree to pay
interest on the unpaid principal amount of the Term Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in subsection 4.7.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrowers to such Lender resulting
from each Term Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to subsection
11.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Term Loan made (or deemed made) hereunder, the Type
thereof and each Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrowers and each Lender’s share
thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 4.2(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrowers therein recorded; provided, however, that (i) the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrowers to repay (with applicable interest) the Term Loans deemed made to the
Borrowers by such Lender in accordance with the terms of this Agreement and
(ii) in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.

4.3 Conversion Options. The Borrower Agent may elect from time to time to
convert Eurodollar Loans into ABR Loans by giving the Administrative Agent
irrevocable written notice of such election in the form of a
Conversion/Continuation Notice, to be received by the Administrative Agent prior
to 12:00 Noon, New York City time, at least three Working Days prior to the
proposed conversion date, provided that any such conversion of Eurodollar Loans
shall only be made on the last day of an Interest Period with respect thereto.
The Borrower Agent may elect from time to time to convert all or a portion of
the ABR Loans then outstanding to Eurodollar Loans by giving the Administrative
Agent irrevocable written notice of such election in the form of a
Conversion/Continuation Notice, to be received by the Administrative Agent prior
to 12:00 Noon, New York City time, at least three Working Days prior to the
proposed conversion date, specifying the Interest Period selected therefor, and,
if no Event of Default has occurred and is continuing, such conversion shall be
made on the requested conversion date or, if such requested conversion date is
not a Working Day, on the next succeeding Working Day. Upon receipt of any
Conversion/Continuation Notice pursuant to this subsection 4.3, the
Administrative Agent shall promptly, but in any event by 4:00 P.M., New York
City time, notify each Lender thereof. All or any part of the outstanding Term
Loans may be converted as provided herein, provided that (i) partial conversions
of Term Loans shall be in the aggregate principal amount of $1,000,000, or a
whole multiple of $1,000,000 in excess

 

37



--------------------------------------------------------------------------------

thereof, (ii) the aggregate principal amount of the resulting Eurodollar Loans
outstanding in respect of any one Interest Period shall be at least $1,000,000
or a whole multiple of $1,000,000 in excess thereof and (iii) no more than seven
(7) Interest Periods shall be in effect at any one time with respect to
Eurodollar Loans.

4.4 [Reserved].

4.5 Optional Prepayments. (a) The Borrowers may at any time and from time to
time prepay Term Loans, in whole or in part, upon at least one Business Days’
irrevocable written notice from the Borrower Agent to the Administrative Agent
in the case of ABR Loans and two Working Days’ irrevocable written notice from
the Borrower Agent to the Administrative Agent in the case of Eurodollar Loans
and specifying the date and amount of prepayment; provided that Eurodollar Loans
prepaid on other than the last day of any Interest Period with respect thereto
shall be prepaid subject to the provisions of subsection 4.19. Upon receipt of
such notice the Administrative Agent shall promptly notify each Lender thereof.
If such notice is given, the Borrowers shall make such prepayment, and the
payment amount specified in such notice shall be due and payable, on the date
specified therein. Accrued interest on any Notes or on the amount of any Term
Loans paid in full pursuant to this subsection 4.5 shall be paid on the date of
such prepayment. Accrued interest on the amount of any partial prepayment shall
be paid on the date of such partial prepayment. Partial prepayments shall be in
an aggregate principal amount equal to the lesser of (A) $1,500,000 or a whole
multiple of $1,000,000 in excess thereof and (B) the aggregate unpaid principal
amount of the Term Loans, as the case may be. Any amount prepaid may not be
reborrowed. Partial prepayments of the Term Loans pursuant to this subsection
4.5 shall be applied to the remaining installments of the Term Loans in inverse
order of maturity.

(b) In the event of any optional prepayment of Term Loans made on or prior to
the date that is six months following the Effective Date, the Borrowers shall
pay to the Lenders a prepayment premium equal to 1% of the principal amount of
the Term Loans so prepaid.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower Agent may rescind any notice of prepayment under this subsection 4.5 if
such prepayment would have resulted from a refinancing of all of the Term Loans,
which refinancing shall not be consummated or shall otherwise be delayed.

4.6 Mandatory Prepayments. (a) In the event of any incurrence of Indebtedness by
any Group Member (other than Indebtedness of any Group Member permitted to be
issued under subsection 8.2), an amount equal to 100% of the Net Proceeds of
such Indebtedness incurrence shall on the date of such Indebtedness incurrence
be applied to the prepayment of the Term Loans as set forth in subsection
4.6(e).

(b) In the event of receipt by any Group Member of Net Proceeds from (i) the
sale or other disposition of the Bethesda Property or (ii) any Asset Sale (other
than the sale or other disposition of the Bethesda Property) or Recovery Event
(in excess of $5,000,000 in the aggregate for all such Asset Sales and Recovery
Events under this clause (ii) per fiscal year of the Borrowers), then an amount
equal to 100% of the Net Proceeds from the sale or other

 

38



--------------------------------------------------------------------------------

disposition of the Bethesda Property and from any other Asset Sale or Recovery
Event (in the case of Asset Sales and Recovery Events that are not a sale or
other disposition of the Bethesda Property, solely with respect to the aggregate
Net Proceeds from all such Asset Sales and Recovery Events in any fiscal year of
the Borrowers that are in excess of $5,000,000), shall on the date of such
receipt be applied to the prepayment of the Term Loans as set forth in
subsection 4.6(e); provided that (i) in the case of Net Proceeds received solely
from a Recovery Event or from an Asset Sale consisting solely of Operating
Assets, the Borrowers may exercise Reinvestment Rights in respect of such Net
Proceeds and (ii) notwithstanding clause (i) of this proviso, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in subsection 4.6(e).

(c) In the event that the aggregate amount of unrestricted cash of New Holdings
and its Subsidiaries on the Effective Date (net of, to the extent such amounts
have not already been deducted from total cash of New Holdings and its
Subsidiaries in determining unrestricted cash on the Effective Date, (i) any
payments made or to be made by New Holdings and its Subsidiaries on or after the
Effective Date to consummate the acquisitions contemplated by the Merlin Asset
Purchase Agreement, (ii) any reserves or escrows established pursuant to either
Article VI.E.4 or Article II.B.1 of the Plan of Reorganization or any final
order of the Bankruptcy Court confirming the Plan of Reorganization or any
payments or distributions required to be made by New Holdings and its
Subsidiaries on or after the Effective Date pursuant to or in connection with
the Plan of Reorganization or any final order of the Bankruptcy Court in
connection with the Cases, to the extent such final order was entered on or
prior to the Effective Date and (iii) any cash that, on the Effective Date, is
collateralizing outstanding letters of credit permitted under or identified in
the final cash collateral order in the Cases or the final order of the
Bankruptcy Court confirming the Plan of Reorganization) exceeds $35,000,000,
then such excess amount of unrestricted cash shall, on the date that is 10 days
after the Effective Date, be applied to the prepayment of the Term Loans as set
forth in subsection 4.6(e).

(d) If, for any fiscal year of New Holdings commencing with the fiscal year
ending December 31, 2018, there shall be Excess Cash Flow, the Borrowers shall,
on the relevant Excess Cash Flow Application Date, apply toward the prepayment
of the Term Loans the ECF Percentage of such Excess Cash Flow less (solely to
the extent funded with Internally Generated Cash) (x) the aggregate amount of
all optional prepayments of Term Loans pursuant to subsection 4.5 or subsection
4.23 made during such fiscal year (provided that with respect to any prepayment
pursuant to subsection 4.23, the aggregate amount of such prepayment for
purposes of this clause shall be the amount of the Borrowers’ cash payment in
respect of such prepayment), (y) the aggregate amount of all optional repayments
of revolving credit loans under a Permitted Revolving Credit Facility made
during such fiscal year that are accompanied by an equivalent permanent
reduction in the revolving credit commitments under such Permitted Revolving
Credit Facility and (z) the aggregate amount of all Term Loans purchased by New
Holdings pursuant to Open Market Purchases in accordance with subsection 11.6(h)
(provided, that with respect to any Open Market Purchase consummated in
accordance with Section 11.6(h), the aggregate amount of such purchase for
purposes of this clause shall be the amount of New Holdings’ cash payment in
respect of such purchase). Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than ten Business Days after the
earlier of (i) the date on which the financial statements of New Holdings
referred to in subsection 7.1, for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Administrative Agent and
(ii) the date such financial statements are actually delivered to the
Administrative Agent.

 

39



--------------------------------------------------------------------------------

(e) Partial prepayments of the Term Loans pursuant to subsection 4.6 shall be
applied to the principal repayment installments of the Term Loans in inverse
order of maturity; provided that prepayments of Eurodollar Loans pursuant to
this subsection 4.6, if not on the last day of the Interest Period with respect
thereto, shall, at the Borrower Agent’s option, as long as no Event of Default
has occurred and is continuing, be prepaid subject to the provisions of
subsection 4.19 or such prepayment (after application to any ABR Loans, in the
case of prepayments by the Borrowers) shall be deposited with the Administrative
Agent as Cash Collateral for such Eurodollar Loans on terms reasonably
satisfactory to the Administrative Agent and thereafter shall be applied to the
prepayment of the Eurodollar Loans on the last day of the respective Interest
Periods for such Eurodollar Loans next ending most closely to the date of
receipt of such Net Proceeds. After such application, unless a Default or an
Event of Default shall have occurred and be continuing, any remaining interest
earned (if any) on such Cash Collateral shall be paid to the Borrowers.

(f) Except as set forth in subsection 4.19, all payments made under this
subsection 4.6 will be without penalty or premium.

(g) Notwithstanding anything to the contrary contained in this subsection 4.6,
if any Lender shall notify the Administrative Agent (i) on the date of such
prepayment, with respect to any prepayment under subsection 4.6(a) or (b) or
(ii) at least one Business Day prior to the date of a prepayment under
subsection 4.6(d) that it wishes to decline its share of such prepayment, such
share (the “Declined Prepayment Amount”) shall be retained by the Borrowers.

(h) The Borrower Agent shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses (a), (b)
and (d) of this Section 4.6 at least two (2) Business Days prior to the date of
such prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Lender of the contents of the
Borrower Agent’s prepayment notice and of such Lender’s ratable share of the
prepayment.

4.7 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto on the
unpaid principal amount thereof at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.

(b) ABR Loans shall bear interest for the period from and including the date
thereof until maturity thereof on the unpaid principal amount thereof at a rate
per annum equal to the ABR plus the Applicable Margin.

 

40



--------------------------------------------------------------------------------

(c) Upon the occurrence of an Event of Default under Section 9(f) or, at the
election of the Required Lenders if all or a portion of (i) the principal amount
of any of the Term Loans or (ii) any interest payable thereon, shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), any
overdue amount under the Loan Documents shall, without limiting the rights of
the Lenders under Section 9, bear interest at a rate per annum which is (x) in
the case of overdue principal, 2% above the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this subsection or
(y) in the case of overdue interest, fees and other amounts, 2% above the rate
described in paragraph (b) of this subsection, in each case from the date of
such nonpayment until such amount is paid in full (as well after as before
judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this subsection shall be
payable on demand by the Administrative Agent made at the request of the
Required Lenders.

4.8 Computation of Interest and Fees. (a) Interest in respect of ABR Loans at
any time the ABR is calculated based on the Prime Rate and all fees hereunder
shall be calculated on the basis of a 365 or 366, as the case may be, day year
for the actual days elapsed. Interest in respect of Eurodollar Loans and ABR
Loans at any time the ABR is not calculated based on the Prime Rate shall be
calculated on the basis of a 360 day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower Agent and
the Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Term Loan resulting from a change in the ABR shall become
effective as of the opening of business on the day on which such change in the
ABR becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower Agent and the Lenders of the effective date and the amount
of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the written request of the Borrower Agent, deliver to the
Borrower Agent a statement showing the quotations used by the Administrative
Agent in determining the Eurodollar Rate.

4.9 [Reserved].

4.10 Certain Fees. New Holdings shall pay to the Administrative Agent, for its
own account, the fees set forth in the Fee Letter at the times and in the
amounts specified therein. Such fees shall be fully earned when due and shall
not be refundable for any reason whatsoever and will be in addition to the
reimbursement of the Agent’s out-of-pocket expenses in accordance with
Section 11.5.

4.11 [Reserved].

4.12 [Reserved].

4.13 [Reserved].

4.14 [Reserved].

 

41



--------------------------------------------------------------------------------

4.15 Inability to Determine Interest Rate for Eurodollar Loans.

(a) In the event that (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that by reason
of circumstances affecting the interbank eurodollar market generally, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for any
Interest Period (including because the Eurodollar Screen Rate is not available
or published on a current basis) with respect to (x) any Eurodollar Loans that
will result from the requested conversion of all or part of ABR Loans into
Eurodollar Loans or (y) the continuation of any Eurodollar Loan as such for an
additional Interest Period, (ii) the Required Lenders shall have determined (and
notify the Administrative Agent in writing of such determination) (which
determination shall be conclusive and binding upon the Borrowers) that the
Eurodollar Rate determined or to be determined for any Interest Period will not
adequately and fairly reflect the cost to Lenders constituting the Required
Lenders of maintaining their affected Eurodollar Loans during such Interest
Period by reason of circumstances affecting the interbank eurodollar market
generally or (iii) the Required Lenders shall have determined (and notify the
Administrative Agent in writing of such determination) (which determination
shall be conclusive and binding upon the Borrowers) that dollar deposits in the
relevant amount and for the relevant period with respect to any such Eurodollar
Loan are not available to any of the Lenders in their respective Eurodollar
Lending Offices’ interbank eurodollar market, the Administrative Agent shall
forthwith give notice of such determination, confirmed in writing, to the
Borrower Agent and the Lenders at least one day prior to, as the case may be,
the conversion date or the last day of such Interest Period. If such notice is
given, (A) any ABR Loans that were to have been converted to Eurodollar Loans
shall be continued as ABR Loans and (B) any outstanding Eurodollar Loans shall
be converted, on the last day of the then current Interest Period applicable
thereto, into ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made and no ABR Loans
shall be converted to Eurodollar Loans.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor or the administrator of the Eurodollar Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Eurodollar Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrowers shall endeavor to establish an alternate
rate of interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in subsection 11.1, such amendment
shall become effective without any further action or consent of any other party
to this Agreement. Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this subsection 4.15(b), only to the
extent the Eurodollar Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any requested Eurodollar Loans
shall be made as ABR Loans, (y) any ABR Loans that were to have been converted
to Eurodollar Loans shall be continued as ABR Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then current
Interest Period applicable thereto, into ABR Loans.

 

42



--------------------------------------------------------------------------------

4.16 Pro Rata Treatment and Payments. (a) Each payment by the Borrowers on
account of any fee hereunder (other than as set forth in subsection 4.10) shall
be made pro rata according to the Term Loan Percentages of the Lenders. Each
payment (including each prepayment) by the Borrowers on account of principal of
and interest on the Term Loans (other than as set forth in subsections 4.6,
4.17, 4.18 and 4.19) shall be made pro rata according to the Term Loan
Percentages of the Lenders. All payments (including prepayments) to be made by
the Borrowers on account of principal, interest and fees shall be made without
set-off or counterclaim and shall be made to the Administrative Agent, for the
account of the Lenders, to the Administrative Agent’s Account, in lawful money
of the United States of America and in immediately available funds. The
Administrative Agent shall promptly distribute such payments ratably to each
Lender in like funds as received. If any payment hereunder (other than payments
on Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Working Day, the maturity thereof
shall be extended to the next succeeding Working Day and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension unless the result of such extension would be to
extend such payment into another calendar month in which event such payment
shall be made on the immediately preceding Working Day.

(b) [Reserved].

(c) [Reserved].

(d) All payments and prepayments (other than mandatory prepayments as set forth
in subsection 4.6 and other than prepayments as set forth in subsection 4.18
with respect to increased costs) of Eurodollar Loans hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Eurodollar Loans with the same
Interest Period shall not be less than $1,000,000 or a whole multiple of
$1,000,000 in excess thereof.

(e) Notwithstanding anything to the contrary contained in this subsection 4.16
or elsewhere in this Agreement, the Borrowers may (i) make prepayments of Term
Loans at a discount to the par value of such Term Loans and on a non pro rata
basis in accordance with subsection 4.23, (ii) purchase Term Loans on a non pro
rata basis pursuant to Open Market Purchases in accordance with
subsection 11.6(h) and (iii) extend the final maturity of Term Loans in
connection with an Extension that is permitted under subsection 4.24 without
being obligated to effect such extensions on a pro rata basis among the Lenders
(it being understood that no such extension (x) shall constitute a payment or
prepayment of any Term Loans for purposes of this subsection or (y) shall reduce
the amount of any scheduled amortization payment due under subsection 2.2,
except that the amount of any scheduled amortization payment due to a Lender of
Extended Term Loans may be reduced to the extent provided pursuant to the
express terms of the respective Extension Offer) without giving rise to any

 

43



--------------------------------------------------------------------------------

violation of this subsection or any other provision of this Agreement.
Furthermore, the Borrowers may take all actions contemplated by (A) subsection
4.23 in connection with the prepayment of Term Loans at a discount to the par
value of such Loans, (B) subsection 4.24 in connection with any Extension
(including modifying pricing, amortization and repayments or prepayments of
Extended Term Loans) and (C) subsection 11.6(h) in connection with the purchase
of Term Loans on a non pro rata basis pursuant to Open Market Purchases and, in
each case, such actions taken in accordance with subsection 4.23, 4.24 and 11.6,
as applicable, shall be permitted hereunder, and the differing or non pro rata
payments contemplated therein shall be permitted without giving rise to any
violation of this subsection or any other provision of this Agreement.

4.17 Illegality. Notwithstanding any other provisions herein, if any Change in
Law occurring after the date that any Person becomes a Lender party to this
Agreement shall make it unlawful for such Lender to maintain Eurodollar Loans as
contemplated by this Agreement, the commitment of such Lender hereunder to make
Eurodollar Loans or to convert all or a portion of ABR Loans into Eurodollar
Loans shall forthwith be cancelled and such Lender’s Term Loans then outstanding
as Eurodollar Loans, if any, shall, if required by law and if such Lender so
requests in writing to the Administrative Agent and the Borrower Agent, be
converted automatically to ABR Loans on the date specified by such Lender in
such request. To the extent that such affected Eurodollar Loans are converted
into ABR Loans, all payments of principal which would otherwise be applied to
such Eurodollar Loans shall be applied instead to such Lender’s ABR Loans. The
Borrowers hereby agree promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for any costs incurred by
such Lender in making any conversion in accordance with this subsection 4.17
including, but not limited to, any interest or fees payable by such Lender to
lenders of funds obtained by it in order to make or maintain its Eurodollar
Loans hereunder (such Lender’s notice of such costs, as certified to the
Borrower Agent through the Administrative Agent, to be conclusive absent
manifest error).

4.18 Requirements of Law. (a) In the event that, at any time after the Effective
Date any Change in Law or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority:

(i) does or shall subject the Administrative Agent or any Lender to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, liquidity requirement or similar requirement against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender which are not otherwise included in the
determination of the Eurodollar Rate; or

(iii) does or shall impose on such Lender any other condition;

 

44



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (i), to such Lender or the Administrative Agent) of
converting, renewing or maintaining advances or extensions of credit or to
reduce any amount receivable hereunder, in each case, in respect of its
Eurodollar Loans or, in the case of (i), any Term Loans, then, in any such case,
the Borrowers shall promptly pay such Lender (or, in the case of (i), such
Lender or the Administrative Agent), on demand, any additional amounts necessary
to compensate such Lender (or, in the case of (i), such Lender or the
Administrative Agent) for such additional cost or reduced amount receivable
which such Lender (or, in the case of (i), such Lender or the Administrative
Agent) deems to be material as determined by such Lender (or, in the case of
(i), such Lender or the Administrative Agent) with respect to such Eurodollar
Loans or, in the case of (i), any Term Loans, together with interest on each
such amount from the date demanded until payment in full thereof at a rate per
annum equal to the ABR plus the Applicable Margin.

(b) In the event that at any time after the Effective Date any Change in Law
with respect to any Lender shall, in the opinion of such Lender, have the effect
of reducing the rate of return on such Lender’s capital as a consequence of the
obligations of such Lender hereunder to a level below that which such Lender
could have achieved but for such Change in Law (taking into account such
Lender’s policies with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time following notice by such Lender to
the Borrower Agent of such Change in Law as provided in paragraph (c) of this
subsection 4.18, within 15 days after demand by such Lender, the Borrowers shall
pay to such Lender such additional amount or amounts as will compensate such
Lender on an after-Tax basis for such reduction.

(c) If any Lender becomes entitled to claim any additional amounts pursuant to
this subsection 4.18, it shall promptly notify the Borrower Agent through the
Administrative Agent, of the event by reason of which it has become so entitled.
If any Lender has notified the Borrower Agent through the Administrative Agent
of any increased costs pursuant to paragraph (a) of this subsection 4.18, the
Borrowers at any time thereafter may, upon at least two Working Days’ notice to
the Administrative Agent from the Borrower Agent (which shall promptly notify
the Lenders thereof), and subject to subsection 4.19, prepay or convert into ABR
Loans all (but not a part) of the Eurodollar Loans then outstanding. Each Lender
agrees that, upon the occurrence of any event giving rise to the operation of
paragraph (a) of this subsection 4.18 or entitling a Lender to receive
additional amounts under paragraph (a) or (c) of subsection 4.20 with respect to
such Lender, it will, if requested by the Borrower Agent, and to the extent
permitted by law or by the relevant Governmental Authority, endeavor in good
faith to avoid or minimize the increase in costs, reduction in payments, or
payment of additional amounts resulting from such event (including endeavoring
to change its Eurodollar Lending Office or any other lending office); provided,
however, that such avoidance or minimization can be made in such a manner that
such Lender, in its sole determination, suffers no economic, legal or regulatory
disadvantage.

(d) A certificate submitted by such Lender, through the Administrative Agent, to
the Borrower Agent shall be conclusive in the absence of manifest error. The
covenants contained in this subsection 4.18 shall survive the termination of
this Agreement and repayment of the outstanding Loans.

 

45



--------------------------------------------------------------------------------

4.19 Indemnity. The Borrowers agree to indemnify each Lender and to hold such
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrowers in payment of the principal
amount of or interest on any Eurodollar Loans of such Lender, including, but not
limited to any such loss or expense arising from interest or fees payable by
such Lender to lenders of funds obtained by it in order to make or maintain its
Eurodollar Loans hereunder, (b) default by the Borrowers in making a conversion
of ABR Loans to Eurodollar Loans after the Borrower Agent has given notice in
accordance with subsection 4.3 or in continuing Eurodollar Loans for an
additional Interest Period after the Borrower Agent has given a notice in
accordance with clause (b) of the definition of Interest Period, (c) default by
the Borrowers in making any prepayment of Eurodollar Loans after the Borrower
Agent has given a notice in accordance with subsection 4.3 or (d) a payment or
prepayment of a Eurodollar Loan or conversion of any Eurodollar Loan into an ABR
Loan, in either case on a day which is not the last day of an Interest Period
with respect thereto (any of the events referred to in clauses (b), (c) or (d),
a “Breakage Event”). In the case of a Breakage Event, such loss or expense shall
include an amount equal to the excess, as reasonably determined by such Lender
of (i) the cost of obtaining funds for the Eurocurrency Loan that is the subject
of such Breakage Event for the period from the date of such Breakage Event to
the last day of the Interest Period in effect (or that would have been in
effect) for such Loan over (ii) the amount of interest likely to be realized by
such Lender in redeploying the funds released or not utilized by reason of such
Breakage Event for such period, but such loss or expense shall not, in any
event, include any lost profit or loss of Applicable Margin. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower Agent and
shall be conclusive absent manifest error. This covenant shall survive
termination of this Agreement and payment of the outstanding Obligations.

4.20 Taxes.

(a) Defined Terms. For purposes of this subsection, the term “applicable law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this subsection) the
Administrative Agent or the applicable Lender receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

 

46



--------------------------------------------------------------------------------

(c) Payment of Other Taxes by Borrowers. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by Borrowers. The Loan Parties shall, jointly and severally,
indemnify the Administrative Agent and any Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
subsection) payable or paid by the Administrative Agent or the applicable Lender
or required to be withheld or deducted from a payment to the Administrative
Agent or the applicable Lender and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Agent by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of subsection 11.6(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this subsection, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Agent and the Administrative Agent, at
the time or times reasonably requested by the Borrower Agent or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Agent or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower
Agent or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower Agent or
the Administrative Agent as will enable the

 

47



--------------------------------------------------------------------------------

Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (g)(ii)(A), (ii)(B) and (ii)(D) of this
subsection) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that each
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower Agent and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to a Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

48



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower Agent or
the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Agent and the
Administrative Agent in writing of its legal inability to do so.

 

49



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this subsection (including by
the payment of additional amounts pursuant to this subsection), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this subsection with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this subsection shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

4.21 [Reserved].

4.22 Mitigation; Replacement of Lenders. (a) If any Lender requests compensation
under subsection 4.18, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to subsection 4.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to subsection 4.18 or subsection 4.20, as applicable, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under subsection 4.18, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to subsection
4.20, then the Borrowers may, at their sole expense and effort, upon notice by
the Borrower Agent to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in subsection 11.6), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (A) (i) the Borrower Agent shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have

 

50



--------------------------------------------------------------------------------

received payment of an amount equal to the outstanding principal of its Term
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),
(iii) the Borrowers or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in subsection 11.6(d) and (iv) in
the case of any such assignment resulting from a claim for compensation under
subsection 4.18 or payments required to be made pursuant to subsection 4.20,
such assignment will result in a material reduction in such compensation or
payments and (B) substantially concurrently with satisfaction of the
requirements set forth in clause (A) of this proviso, such Lender shall be
deemed to have assigned and delegated its interests, rights and obligations
under this Agreement and such Lender shall not be required to execute the
Assignment and Assumption in connection therewith. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise (including as a result of any
action taken by such Lender under paragraph (a) above), the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

4.23 Prepayments Below Par. (a) Notwithstanding anything to the contrary set
forth in this Agreement (including subsection 4.16(a) or 11.7(a)) or any other
Loan Document, the Borrowers shall have the right at any time and from time to
time to prepay Term Loans to the Lenders at a discount to the par value of such
Term Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this subsection 4.23,
provided that (A) on the date of the Discounted Prepayment Option Notice and
after giving effect to the Discounted Voluntary Prepayment, Liquidity shall be
greater than or equal to $25,000,000, (B) the aggregate amount of Discounted
Voluntary Prepayments made in any calendar year, together with aggregate amount
of Open Market Purchases made in such calendar year, shall not exceed
$50,000,000 in the aggregate, (C) any Discounted Voluntary Prepayment shall be
offered to all Lenders of a particular tranche on a pro rata basis, (D) the
Borrower Agent shall deliver to the Administrative Agent, together with each
Discounted Prepayment Option Notice, a certificate of a Responsible Officer of
the Borrower Agent (1) stating that no Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment, (2) stating
that each of the conditions to such Discounted Voluntary Prepayment contained in
this subsection 4.23 has been satisfied and (3) specifying the aggregate
principal amount of Term Loans to be prepaid pursuant to such Discounted
Voluntary Prepayment and (E) the aggregate amount of Term Loans prepaid pursuant
to this subsection 4.23 (valued at the par amount thereof) shall not exceed 50%
of the initial aggregate principal amount of the Term Loans.

(b) To the extent the Borrowers seek to make a Discounted Voluntary Prepayment,
the Borrower Agent will provide written notice to the Administrative Agent
substantially in the form of Exhibit G hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrowers desire to prepay Term Loans in an aggregate
principal amount specified therein by the Borrower Agent (each, a “Proposed
Discounted Prepayment Amount”), in each case at a discount to the par value of
such Term Loans as specified below. The Proposed Discounted Prepayment Amount of
any Term Loans shall not be less than $10,000,000 (unless otherwise agreed by
the Administrative Agent). The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment (A) the
Proposed Discounted Prepayment Amount for Loans to be prepaid, (B) a discount
range (which may be a

 

51



--------------------------------------------------------------------------------

single percentage) selected by the Borrower Agent with respect to such proposed
Discounted Voluntary Prepayment equal to a percentage of par of the principal
amount of the Term Loans to be prepaid (the “Discount Range”), and (C) the date
by which Lenders are required to indicate their election to participate in such
proposed Discounted Voluntary Prepayment, which shall be at least five Business
Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

(c) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit H hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Term Loans to
be prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Term Loans to be prepaid held by
such Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Term Loans to be prepaid
specified by the Lenders in the applicable Lender Participation Notice, the
Administrative Agent, in consultation with the Borrower Agent, shall determine
the applicable discount for such Term Loans to be prepaid (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Borrower Agent if the Borrower Agent has selected a single percentage
pursuant to subsection 4.23(b) for the Discounted Voluntary Prepayment or
(B) otherwise, the highest Acceptable Discount at which the Borrowers can pay
the Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Voluntary Discounted Prepayment and have Qualifying Loans (as defined
below). Any Lender with outstanding Term Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Term Loans at any discount to their par value
within the Applicable Discount.

(d) The Borrowers shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans to be prepaid (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is
equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrowers shall prepay such Qualifying Loans
ratably among the Qualifying Lenders based on their respective principal amounts
of such Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrowers shall prepay all Qualifying Loans.

 

52



--------------------------------------------------------------------------------

(e) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (and not subject to subsection 4.19), upon irrevocable notice
substantially in the form of Exhibit I hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than 1:00
p.m. New York City Time, three Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent in consultation with the Borrower Agent. Upon receipt
of any Discounted Voluntary Prepayment Notice, the Administrative Agent shall
promptly notify each relevant Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Term Loans, on the date specified therein together with accrued
interest (on the par principal amount) to but not including such date on the
amount prepaid. The par principal amount of each Discounted Voluntary Prepayment
of a Term Loan shall be applied ratably to reduce the remaining installments of
such Term Loans.

(f) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with subsection 4.23(c) above) established
by the Administrative Agent and the Borrower Agent.

(g) Prior to the delivery of a Discounted Voluntary Prepayment Notice, (A) upon
written notice to the Administrative Agent, the Borrower Agent may withdraw or
modify the Borrowers’ offer to make a Discounted Voluntary Prepayment pursuant
to any Discounted Prepayment Option Notice and (B) no Lender may withdraw its
offer to participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower Agent after the date of such
Lender Participation Notice.

(h) Nothing in this subsection 4.23 shall require the Borrowers to undertake any
Discounted Voluntary Prepayment.

4.24 Extensions of Term Loans. (a) Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower Agent to all Lenders of Term Loans with a like
maturity date, on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Term Loans with a like maturity date) and on the same
terms to each such Lender, the Borrowers are hereby permitted to consummate from
time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and otherwise modify the terms of such Term Loans pursuant
to the terms of the relevant

 

53



--------------------------------------------------------------------------------

Extension Offer (including by increasing the interest rate or fees payable in
respect of such Term Loans and/or modifying the amortization schedule in respect
of such Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans
as so extended, as well as the original Term Loans (not so extended), being a
“tranche”; any Extended Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were converted) so long as
the following terms are satisfied: (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees, amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined by the Borrower Agent and set forth
in the relevant Extension Offer), the Term Loans of any Lender that agrees to an
extension with respect to such Term Loans extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer until the maturity of such Term Loans, (iii) the
final maturity date of any Extended Term Loans shall be no earlier than the then
latest maturity date hereunder and the amortization schedule applicable to Term
Loans pursuant to subsection 2.2 for periods prior to the Maturity Date, as
applicable, may not be increased, (iv) the weighted average life of any Extended
Term Loans shall be no shorter than the remaining weighted average life of the
Term Loans extended thereby, (v) any Extended Term Loans may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Extension Offer, (vi) if the aggregate
principal amount of Term Loans (calculated on the face amount thereof) in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Term Loans offered to be
extended by the Borrower Agent pursuant to such Extension Offer, then the Term
Loans of such Lenders shall be extended ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer,
(vii) all documentation in respect of such Extension shall be consistent with
the foregoing, (viii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrowers and (ix) the Minimum Tranche Amount
shall be satisfied unless waived by the Administrative Agent.

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
subsection, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of subsection 4.5 or 4.6 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that (x) the Borrower Agent may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower Agent’s sole discretion and may be waived by the Borrower
Agent) of Term Loans of any or all applicable tranches be tendered and (y) no
tranche of Extended Term Loans shall be in an amount of less than $50,000,000
(or, if less, the then aggregate outstanding amount of the Term Loans) (the
“Minimum Tranche Amount”), unless such Minimum Tranche Amount is waived by the
Administrative Agent. The Administrative Agent and the Lenders hereby consent to
the transactions contemplated by this subsection (including, for the avoidance
of doubt, payment of any interest, fees or premium in respect of any Extended
Term Loans on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including
subsection 4.5 or 4.6 and 4.16(a)) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section.

 

54



--------------------------------------------------------------------------------

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans (or a portion thereof).
All Extended Term Loans and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents with the Borrowers as may be necessary in
order to establish new tranches or sub-tranches in respect of Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower Agent in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this subsection. Without limiting the foregoing,
in connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest maturity date so that
such maturity date is extended to the then latest maturity date (or such later
date as may be advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Borrower Agent shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this subsection.

4.25 Borrower Agent. Each Borrower hereby irrevocably designates the Borrower
Agent as its representative and agent for all purposes under the Loan Documents,
including selection of interest rate options, delivery or receipt of
communications, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with the
Administrative Agent or any Lender. The Borrower Agent hereby irrevocably
accepts such appointment. The Administrative Agent and the Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication delivered by the Borrower Agent on behalf of any Borrower. The
Administrative Agent and the Lenders may give any notice to or communication
with a Borrower or other Loan Party hereunder to the Borrower Agent on behalf of
such Borrower or other Loan Party. Each of the Administrative Agent and each
Lender shall have the right, in its discretion, to deal exclusively with the
Borrower Agent for any or all purposes under this Agreement. Each warranty,
covenant, agreement and undertaking made on behalf of a Borrower by the Borrower
Agent shall be deemed for all purposes to have been made by such Borrower and
shall be binding upon and enforceable against such Borrower to the same extent
as if the same had been made directly by such Borrower.

 

55



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to each Lender and the
Administrative Agent that:

5.1 Financial Condition. (a) (i) The audited consolidated balance sheet of the
Prepetition Parent and its Subsidiaries at December 31, 2017 and the related
consolidated statements of operations, stockholders’ equity and cash flows for
the fiscal year ended on such dates, reported on by certified public accountants
of nationally recognized standing and (ii) the unaudited consolidated balance
sheet of the Prepetition Parent and its Subsidiaries at March 31, 2018 and the
related consolidated statements of operations and cash flows for the fiscal
period ended on such date, fairly present in all material respects (except, with
respect to interim reports, for normal year-end adjustments and the absence of
footnotes) the consolidated financial position of the Prepetition Parent and its
Subsidiaries as at such date, and the consolidated results of their operations
and cash flows for the fiscal periods then ended and, in the case of the
statements referred to in the foregoing clause (ii), the portion of the fiscal
year through March 31, 2018, in each case, in accordance with GAAP consistently
applied throughout the periods involved (except as noted therein).

(b) No Change. Since the Effective Date, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.2 Corporate Existence; Compliance with Law. Each Group Member (a) is a Person
duly organized or formed, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, (b) has the requisite
power and authority and the legal right to own and operate its property, to
lease the property it operates and to conduct the business in which it is
currently engaged, except to the extent that the failure to possess such power
and authority and such legal right would not, in the aggregate, have a Material
Adverse Effect, (c) is duly qualified and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified would not have a Material Adverse Effect and (d) is in
compliance with all applicable Requirements of Law (including occupational
safety and health, health care, pension, certificate of need, the Comprehensive
Environmental Response, Compensation and Liability Act, any so-called
“Superfund” or “Superlien” law, or any applicable federal, state, local or other
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to, or imposing liability or standards of conduct concerning, any
Materials of Environmental Concern), except to the extent that the failure to
comply therewith would not, in the aggregate, have a Material Adverse Effect.

5.3 Corporate Power; Authorization. (a) Each Loan Party has the requisite power
and authority and the legal right to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrowers, to obtain
extensions of credit made or deemed made hereunder. Each Loan Party has taken
all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and in case of the Borrowers, to authorize the extensions of credit made or
deemed made hereunder on the terms and conditions of this Agreement.

 

56



--------------------------------------------------------------------------------

(b) No consent or authorization of, or filing with, notice to or other act by or
in respect of, any Person (including any Governmental Authority) is required in
connection with the extensions of credit made or deemed made hereunder or with
the execution, delivery, performance by any Loan Party, validity or
enforceability of this Agreement or any Loan Document to the extent that it is a
party thereto, or the guarantee of the Obligations pursuant to the Guarantee and
Collateral Agreement, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) those consents, authorizations, filings and notices,
the failure of which to obtain or make could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.4 Enforceable Obligations. Each of the Loan Documents has been duly executed
and delivered on behalf of each Loan Party party thereto and each of such Loan
Documents constitutes the legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of each Loan Document
and the guarantee of the Obligations pursuant to the Guarantee and Collateral
Agreement will not violate any Requirement of Law or any Contractual Obligation
applicable to or binding upon any Group Member or any of its properties or
assets, which violations, individually or in the aggregate, would have a
Material Adverse Effect, and will not result in the creation or imposition (or
the obligation to create or impose) of any Lien (other than any Liens created
pursuant to the Loan Documents) on any of its or their respective properties or
assets.

5.6 No Material Litigation. Except as disclosed in the SEC Filings or on
Schedule 5.6, no litigation or investigation known to any Borrower through
receipt of written notice or proceeding of or by any Governmental Authority or
any other Person is pending against any Group Member, (a) with respect to the
validity, binding effect or enforceability of any Loan Document, or with respect
to the Term Loans deemed made hereunder, or (b) which would have a Material
Adverse Effect.

5.7 Investment Company Act. No Group Member is required to be registered as an
“investment company” (as the quoted term is defined or used in the Investment
Company Act of 1940, as amended).

5.8 Federal Regulation. No extensions of credit hereunder will be used for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of the Board. No Group Member is engaged or will engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under said Regulation U.

 

57



--------------------------------------------------------------------------------

5.9 No Default or Breach. Except as set forth in the SEC Filings made prior to
the Effective Date or on Schedule 5.9, no Group Member is in default or breach
(i) in the payment or performance of any of its Contractual Obligations (other
than Indebtedness) in any respect which would have a Material Adverse Effect, or
(ii) under any condition, term or requirement of any FCC License or any order,
award or decree of any Governmental Authority or arbitrator binding upon or
affecting it or by which any of its properties or assets may be bound or
affected in any respect which would have a Material Adverse Effect.

5.10 Taxes. Each Group Member has paid all Taxes shown to be due and payable on
its Tax returns or extension requests or on any assessments made against it or
any of its property and all other Taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than those the amount
or validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided in the books of such Group Member), except any such Taxes, fees or
charges, the payment of which, or the failure to pay, would not have a Material
Adverse Effect; and, to the knowledge of the Borrowers, no claims are being
asserted with respect to any such Taxes, fees or other charges (other than those
the amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided in the books of the applicable Group Member), except as
to any such Taxes, fees or other charges, the payment of which, or the failure
to pay, would not have a Material Adverse Effect.

5.11 Subsidiaries; Loan Parties. As of the Effective Date, (a) the Subsidiaries
of Intermediate Holdings listed on Schedule 5.11(a) constitute all of the
Domestic Subsidiaries of Intermediate Holdings, (b) the Subsidiaries listed on
Schedule 5.11(b) constitute all of the Foreign Subsidiaries of Intermediate
Holdings and (c) the Loan Parties listed on Schedule 5.11(c) constitute all of
the Loan Parties. As of the Effective Date, Schedule 5.11(a) identifies all of
the Broadcast License Subsidiaries.

5.12 Ownership of Property; Liens; Licenses. (a) Except as disclosed in Schedule
8.3 hereof, each Group Member has good and marketable title to, or valid and
subsisting leasehold interests in, all its real property used by such Group
Member in the operation of its business, and good title to all its respective
other owned property, except where the failure to have such title or interest
would not have a Material Adverse Effect. All such real property and other owned
property is free and clear of any Liens, other than Liens permitted by
subsection 8.3.

(b) As of the Effective Date, Schedule 5.12 sets forth all FCC Licenses held by
any Group Member (and the respective holders of such FCC Licenses) and all other
licenses and permits issued by any Governmental Authority which are held by any
Group Member that are in effect as of the Effective Date and are material to the
business of the Group Members. Each of the foregoing FCC Licenses, and each
other license or permit from a Governmental Authority that is material to the
business of the Group Members, is valid and in full force and effect, and except
as disclosed on Schedule 5.12, the Group Members are in compliance in all
material respects with the terms and conditions thereof and any requirements
under applicable FCC regulation.

 

58



--------------------------------------------------------------------------------

5.13 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect. No claim that could reasonably be expected to
have a Material Adverse Effect has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does any Borrower know of any
valid basis for any such claim. The use of Intellectual Property by the Group
Members does not infringe on the rights of any Person in a manner that could
reasonably be expected to have a Material Adverse Effect.

5.14 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrowers, threatened; (b) hours worked by and payment made to employees of any
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of insurance coverage, other
contributions or liabilities associated with employee health and welfare benefit
plans have been paid or accrued as a liability on the books of such Group
Member.

5.15 ERISA. Except as would not have a Material Adverse Effect: (i) each Loan
Party and each ERISA Affiliate is in compliance with the applicable provisions
of ERISA and of the Code relating to Plans; (ii) no Reportable Event or
non-exempt Prohibited Transaction has occurred or is reasonably expected to
occur with respect to any Plan; (iii) there has been no determination that any
Single Employer Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (iv) no Lien in
favor of the PBGC or any Single Employer Plan has been imposed upon any Loan
Party or any ERISA Affiliate that remains unsatisfied; (v) no Loan Party and no
ERISA Affiliate has received from the PBGC or a plan administrator any notice
relating to an intention to terminate any Single Employer Plan or to appoint a
trustee to administer any Single Employer Plan under Section 4042 of ERISA;
(vi) no Loan Party and no ERISA Affiliate has incurred any Withdrawal Liability
that remains unsatisfied; and (vii) no Loan Party and no ERISA Affiliate has
received any notice concerning the imposition of Withdrawal Liability or any
determination that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization, terminated or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA).

5.16 Environmental Matters. (a) Except as disclosed in the SEC Filings or on
Schedule 5.16, to the knowledge of the Borrowers, the Properties do not contain
any Materials of Environmental Concern in concentrations which constitute a
violation of, or would reasonably be expected to give rise to liability under,
Environmental Laws that would have a Material Adverse Effect.

(b) The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws, except for failure to be in compliance that
would not have a Material Adverse Effect, and there is no contamination at,
under or about the Properties that would have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

(c) No Group Member has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to the
Properties that would have a Material Adverse Effect, nor does any Borrower have
knowledge that any such action is being contemplated, considered or threatened.

(d) There are no judicial proceedings or governmental or administrative actions
pending or threatened under any Environmental Law to which any Group Member is
or will be named as a party with respect to the Properties that would have a
Material Adverse Effect, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders under any Environmental
Law with respect to the Properties that would have a Material Adverse Effect.

5.17 Disclosure. None of the written reports, financial statements, certificates
or other written information (other than projections, budgets or other estimates
or forward-looking statements or information of a general economic or industry
nature or reports or studies prepared by third parties that were not expressly
commissioned by a Group Member (collectively, the “Projections”)), taken as a
whole, furnished by or on behalf of any Group Member to the Administrative Agent
or any Lender prior to the Effective Date in connection with the transactions
contemplated by this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished
prior to the Effective Date) contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to Projections, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed by the Borrowers to be reasonable at the time such Projections were
prepared, it being understood that Projections by their nature are uncertain and
no assurance is given that the results reflected in such Projections will be
achieved.

5.18 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law). In the case of the Pledged Stock that are Securities (as defined in the
UCC) described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent (together with a properly completed and signed stock power or
endorsement), and in the case of the other Collateral in which a security
interest can be perfected under the relevant UCC by filing a UCC financing
statement and described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule 5.18 in appropriate
form are filed in the offices specified on Schedule 5.18, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by subsection 8.3 and, in the case of Collateral
consisting of Pledged Stock, inchoate Liens arising by operation of law).

 

60



--------------------------------------------------------------------------------

(b) Each of the Mortgages upon proper filing is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law), and when the
Mortgages are filed in the appropriate recording offices, each such Mortgage
shall constitute a valid and enforceable Lien with record notice to third
parties on all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person (except that that the Lien created in the Mortgaged Properties may be
subject to the Liens permitted by subsection 8.3).

5.19 Solvency. As of the Effective Date and after giving effect to the
Transactions, New Holdings and its Subsidiaries, on a consolidated basis, are
Solvent.

5.20 [Reserved].

5.21 Patriot Act. To the extent applicable, each Group Member is in compliance,
in all material respects, with (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Act. No part of
the proceeds of the Term Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

5.22 Anti-Corruption Laws and Sanctions. Each Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
each Borrower, its Subsidiaries and their respective officers and employees, and
to the knowledge of such Borrower, its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) any Borrower, any of its Subsidiaries or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrowers, any
agent of any Borrower or any of its Subsidiaries that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No transaction contemplated by the Credit Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

5.23 Plan Assets; Prohibited Transactions. None of New Holdings or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
Plan Asset Regulations), and neither the execution, delivery or performance of
the transactions contemplated under this Agreement, including the deemed making
the Term Loans hereunder, will give rise to a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code. The representation in
this section 5.23 is based on the assumption that none of the Lenders is, or is
acting on behalf of, a benefit plan investor as defined in section 3(42) of
ERISA.

 

61



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Effectiveness. This Agreement shall become effective
on the first date on which each of the following conditions is satisfied:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent and the Required Lenders shall have received (i) this Agreement, executed
and delivered by the Administrative Agent, Intermediate Holdings and the
Borrowers and (ii) executed counterparts of the Guarantee and Collateral
Agreement.

(b) Fees. The Borrowers shall have paid all fees payable on or prior to the
Effective Date required by this Agreement, the Fee Letter or any other Loan
Documents, including reimbursement or payment of all out-of-pocket fees and
expenses (including all reasonable fees, charges and disbursements of counsel
and any financial advisor) required to be reimbursed or paid by any Loan Party
and all fees and expenses required to be paid hereunder or pursuant to the Fee
Letter. In the case of expenses, such expenses shall have been invoiced at least
two (2) Business Days prior to the Effective Date (except as otherwise
reasonably agreed by the Borrower Agent). In addition, the Administrative Agent
shall have also received a fully executed copy of the Fee Letter.

(c) Legal Opinion. The Administrative Agent and the Required Lenders shall have
received, dated the Effective Date and addressed to the Administrative Agent and
the Lenders, (i) an opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
special counsel to the Loan Parties, and (ii) opinions of local counsel to the
Loan Parties, in each case in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders. Such opinion shall also cover
such other matters incident to the transactions contemplated by this Agreement
as the Administrative Agent or the Required Lenders shall reasonably require.

(d) Closing Certificates. The Administrative Agent and the Required Lenders
shall have received a closing certificate of Intermediate Holdings, New Holdings
and each Closing Date Subsidiary Borrower, dated the Effective Date,
substantially in the form of Exhibits B-1, B-2 and B-3 hereto, respectively,
with appropriate insertions and attachments, reasonably satisfactory in form and
substance to the Administrative Agent and the Required Lenders and their
counsel, executed by the Chief Executive Officer or any Vice President and the
Secretary or any Assistant Secretary of Intermediate Holdings, each Borrower and
each Subsidiary Guarantor respectively.

(e) Organizational Documents. The Administrative Agent and the Required Lenders
shall have received true and correct copies of the Certificate of Incorporation
and By-laws or Operating Agreement of each Loan Party, certified as to
authenticity by the Secretary or Assistant Secretary of each such Loan Party.

 

62



--------------------------------------------------------------------------------

(f) Corporate Documents. The Administrative Agent and the Required Lenders shall
have received copies of certificates from the Secretary of State or other
appropriate authority of such jurisdiction, evidencing the good standing or
existence of each Loan Party in its jurisdiction of incorporation or
organization.

(g) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have (i) received the certificates representing the shares pledged pursuant to
the Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, and (ii) received the promissory notes pledged pursuant to the
Guarantee and Collateral Agreement, endorsed in blank by a duly authorized
officer of the pledgor thereof.

(h) Filings. All necessary or advisable filings shall have been duly made or
made available to the Administrative Agent or its counsel to create a perfected
first priority Lien on and security interest in all Collateral in which a
security interest can be perfected by filing a UCC-1 financing statement, and
all such Collateral shall be free and clear of all Liens, except Liens permitted
by subsection 8.3.

(i) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
subsection 8.3 or discharged on or prior to the Effective Date pursuant to
documentation reasonably satisfactory to the Administrative Agent and the
Required Lenders.

(j) Representations and Warranties. Each of the representations and warranties
made in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of the Effective Date as if made on and as of such
date (unless (i) such representation or warranty is already by its terms
qualified as to “materiality”, “Material Adverse Effect” or similar language, in
which case such representation or warranty shall be true and correct in all
respects as of the Effective Date after giving effect to such qualification or
(ii) such representation or warranty is stated to relate to a specific earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects (or in all respects if such representation or
warranty is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language) as of such earlier date).

(k) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing at the time of, or after giving effect to this
Agreement and the loans deemed to be made hereunder on the Effective Date.

(l) Plan of Reorganization. The final order confirming the Plan of
Reorganization, shall have been entered and shall not be subject to a stay or
have been reversed, modified or amended (other than as otherwise agreed to by
the Administrative Agent and the Required Lenders), all conditions precedent to
the effectiveness or consummation thereof shall have been satisfied, and the
Plan of Reorganization shall have been, or contemporaneously with the
effectiveness of this Agreement shall be, consummated.

 

63



--------------------------------------------------------------------------------

(m) Corporate Ratings. The Borrowers shall have used commercially reasonable
efforts to maintain a corporate family and/or corporate credit rating for the
Borrowers and a rating for the Term Loans, in each case from each of S&P and
Moody’s.

(n) Patriot Act. Before the end of the third Business Day prior to the Effective
Date, the Administrative Agent and each Lender shall have received all
documentation and other information, which has been requested in writing by the
Administrative Agent or such Lender at least five Business Days prior to the
Effective Date, required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

(o) Solvency Certificate. The Administrative Agent and the Required Lenders
shall have received a solvency certificate in substantially the form attached
hereto as Exhibit J from the Chief Financial Officer of New Holdings that shall
certify as to the solvency of New Holdings and its Subsidiaries on a
consolidated basis after giving effect to the Transactions.

(p) Notes. The Administrative Agent shall have received a Note executed by the
Borrowers in favor of each Lender requesting a Note.

(q) Insurance. The Administrative Agent shall have received evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, together with the certificates of insurance, naming
the Administrative Agent, on behalf of the Lenders, as an additional insured or
loss payee, as the case may be, under all insurance policies maintained with
respect to the assets and properties of the Loan Parties that constitute
Collateral.

(r) Intellectual Property Security Agreements. Patent, trademark and copyright
security agreements, in form and substance reasonably satisfactory to the
Required Lenders, covering the registered intellectual property listed on the
applicable schedules to the Guarantee and Collateral Agreement, duly executed by
the Borrowers and each other Loan Party, shall have been received by the
Administrative Agent.

(s) Funds Flow. The Administrative Agent shall have received a funds flow
memorandum with respect to the transactions contemplated hereby on the Effective
Date in form, scope and substance reasonably satisfactory to the Required
Lenders.

(t) Historical Financial Statements. The Administrative Agent and the Required
Lenders shall have received the financial statement referenced in Section 5.1.

(u) Other Indebtedness. The Required Lenders shall be reasonably satisfied that,
on the Effective Date, immediately after giving effect to the consummation of
the Plan of Reorganization, the making or deemed making of the Term Loans on the
Effective Date and any other transactions to occur on the Effective Date, the
Loan Parties and their subsidiaries shall have outstanding no indebtedness for
borrowed money, other than Indebtedness outstanding under the Loan Documents and
Indebtedness permitted under Section 8.2.

 

64



--------------------------------------------------------------------------------

(v) Restructuring Transactions. The Restructuring Transactions contemplated to
occur on the Effective Date under the Plan of Reorganization shall have been, or
substantially contemporaneously with the effectiveness of this Agreement shall
be, consummated.

Without limiting the generality of the provisions of Section 10.2(b), for
purposes of determining compliance with the conditions specified in this
Section 6 (and irrespective of whether any Effective Date Lender has signed this
Agreement), each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender, unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.

SECTION 7. AFFIRMATIVE COVENANTS

From and after the Effective Date, so long as any Term Loan or Note remains
outstanding and unpaid or any other amount is owing to any Lender (other than
indemnities and other contingent liabilities not then due and payable that
survive repayment of the Term Loans) or the Administrative Agent hereunder, each
Borrower hereby agrees that it shall, and, in the case of the agreements
contained in subsections 7.3, 7.4, 7.5, 7.6, 7.7, 7.8 and 7.11 cause each of its
Subsidiaries to, and Intermediate Holdings hereby agrees (solely with respect to
subsection 7.10) that it shall and shall cause each of its Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent (with sufficient
copies for each Lender) or otherwise make available as described in the last
sentence of subsection 7.2:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of New Holdings, a copy of the consolidated balance sheet of New
Holdings and its consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated statements of operations, stockholders’ equity and cash
flows for such fiscal year (or, with respect to the fiscal year ending
December 31, 2018, (i) a consolidated balance sheet of New Holdings and its
consolidated Subsidiaries as at the end of such fiscal year, (ii) the related
consolidated statements of operations, stockholders’ equity and cash flows of
New Holdings and its consolidated subsidiaries for the period from June 4, 2018
to December 31, 2018 and (iii) the related consolidated statements of
operations, stockholders’ equity and cash flows of Cumulus Media Holdings Inc.
and its consolidated subsidiaries for the period from January 1, 2018 to June 3,
2018), setting forth in each case in comparative form the figures for the
previous year (which in the case of the fiscal year ending December 31, 2018,
shall contain in comparative form figures of Cumulus Media Holdings Inc. and its
consolidated Subsidiaries for the fiscal year ended December 31, 2017), reported
on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by PricewaterhouseCoopers
LLP or other certified public accountants of nationally recognized standing not
unacceptable to the Administrative Agent; and

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of New
Holdings, the unaudited consolidated balance sheet of New Holdings and its
consolidated Subsidiaries at the end of such quarter and the related unaudited
consolidated statements of operations and cash flows of New

 

65



--------------------------------------------------------------------------------

Holdings and its consolidated Subsidiaries for such applicable period (or, with
respect to the fiscal quarter ending June 30, 2018, (i) an unaudited
consolidated balance sheet of New Holdings and its consolidated Subsidiaries as
at the end of such fiscal quarter (ii) the related consolidated statements of
operations, stockholders’ equity and cash flows of New Holdings and its
consolidated subsidiaries for the period from June 4, 2018 to June 30, 2018 and
(iii) the related consolidated statements of operations, stockholders’ equity
and cash flows of Cumulus Media Holdings Inc. and its consolidated subsidiaries
for the period from April 1, 2018 to June 3, 2018), and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form, the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes);

all financial statements shall be prepared in reasonable detail in accordance
with GAAP (provided, that interim statements may be condensed and may exclude
footnote disclosure and are subject to year-end adjustment) applied consistently
throughout the periods reflected therein and with prior periods (except as
concurred in by such accountants or officer, as the case may be, and disclosed
therein and except that interim financial statements need not be restated for
changes in accounting principles which require retroactive application, and
operations which have been discontinued (as defined in ASC 360, “Property, Plant
and Equipment”) during the current year need not be shown in interim financial
statements as such either for the current period or comparable prior period).

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 7.1 may be satisfied by furnishing the applicable financial statements
of Parent and its consolidated Subsidiaries within the time periods specified in
such paragraphs; provided that (i) (w) Parent directly holds all of the Capital
Stock of Intermediate Holdings, (x) Intermediate Holdings directly holds all of
the Capital Stock of New Holdings, (y) Intermediate Holdings is in compliance
with Section 8.17 and (z) Parent is in compliance with Section 11.20, (ii) to
the extent such financial statements relate to Parent and its consolidated
Subsidiaries, such financial statements shall be accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Parent and any other entity (other than New Holdings and
its consolidated Subsidiaries), on the one hand, and the information relating to
New Holdings and its consolidated Subsidiaries on a standalone basis, on the
other hand, which consolidating information shall be certified by a Responsible
Officer either Parent or of New Holdings as having been fairly presented in all
material respects and (iii) to the extent such financial statements are in lieu
of the financial statements required to be provided under Section 7.1(a), such
financial statements shall be accompanied by a report of PricewaterhouseCoopers
LLP or other certified public accountants of nationally recognized standing not
unacceptable to the Administrative Agent, which report shall not be subject to a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit. New Holdings hereby represents, warrants and
covenants that, in the event that the obligations in paragraphs (a) or (b) of
this Section 7.1 are satisfied by furnishing the applicable financial statements
of Parent and its consolidated Subsidiaries pursuant to this paragraph, each of
the conditions set forth in this paragraph shall have been satisfied.

 

66



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to this subsection 7.1 and
subsection 7.2 below (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent or New Holdings posts such documents, or provides a link thereto, on
Parent’s or New Holdings’ website on the Internet at www.cumulus.com or (ii) on
which such documents are posted on Parent’s or New Holdings’ behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial or public third-party
website or whether sponsored by the Administrative Agent (including the website
of the SEC at http://www.sec.gov)); provided that (x) in each case, other than
with respect to regular periodic reporting, the Borrower Agent shall notify the
Administrative Agent of the posting of any such documents and (y) in the case of
documents required to be delivered pursuant to subsection 7.2, at the request of
the Administrative Agent, the Borrower Agent shall furnish to the Administrative
Agent a hard copy of such document. Each Lender shall be solely responsible for
timely accessing posted documents and maintaining its copies of such documents.

7.2 Certificates; Other Information. Furnish to the Administrative Agent or
otherwise make available as described in the last sentence of subsection 7.2:

(a) [reserved];

(b) within five (5) Business Days following delivery of the financial statements
referred to in subsections 7.1(a) and 7.1(b), a certificate of the Responsible
Officer of New Holdings in the form attached as Exhibit M hereto (i) stating
that, to the best of such officer’s knowledge, such officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) in the case of financial statements under subsection
7.1(a), beginning with the financial statements for the fiscal year ending
December 31, 2018, setting forth reasonably detailed calculations of Excess Cash
Flow;

(c) promptly upon receipt thereof, copies of all final reports submitted to any
Borrower by independent certified public accountants in connection with each
annual, interim or special audit of the books of such Borrower made by such
accountants, including any final comment letter submitted by such accountants to
management in connection with their annual audit;

(d) promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements and all regular and periodic reports and
all final registration statements and final prospectuses, if any, filed by
Parent or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any Governmental Authority succeeding to
any of its functions;

(e) concurrently with the delivery of the financial statements referred to in
subsections 7.1(a) and 7.1(b), a management summary describing and analyzing the
performance of New Holdings and its Subsidiaries during the periods covered by
such financial statements; provided, however, that such management summary need
not be furnished so long as Parent or New Holdings is a reporting company under
the Securities Exchange Act of 1934, as amended;

(f) concurrently with the delivery of the consolidated financial statements
referred to in subsection 7.1(a), but in any event within 90 days after the
beginning of each fiscal year of New Holdings to which such budget relates, an
annual operating budget of New Holdings and its Subsidiaries, on a consolidated
basis;

 

67



--------------------------------------------------------------------------------

(g) promptly following any request by the Administrative Agent or the Required
Lenders (through the Administrative Agent) therefor, copies of any documents or
notices described in Sections 101(k) or 101(l) of ERISA that any Loan Party or
any ERISA Affiliate may request with respect to any Multiemployer Plan;
provided, that if the Loan Parties or their ERISA Affiliates have not requested
such documents or notices from the administrator or sponsor of an applicable
Multiemployer Plan, then Borrowers shall cause the Loan Parties and/or their
ERISA Affiliates to promptly make a request for such documents or notices from
the administrator or sponsor of such Multiemployer Plan and Borrower Agent shall
provide copies of such documents and notices promptly after receipt thereof; and

(h) promptly, such additional financial and other information as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request.

The requirements of subsections 7.1 and 7.2 above shall be deemed to be
satisfied if Parent or New Holdings shall have made such materials available to
the Administrative Agent, including by electronic transmission, within the time
periods specified therefor and pursuant to procedures approved by the
Administrative Agent, or by filing (or having Parent file) such materials by
electronic transmission with the Securities and Exchange Commission, in which
case “delivery” of such statements for purposes of subsections 7.1(a) and 7.1(b)
shall mean making such statements available in such fashion.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all of its Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, except (a) when the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the applicable Group Member, as the case may be and (b) to the extent the
failure to pay or discharge the same could not reasonably be expected to have a
Material Adverse Effect.

7.4 Conduct of Business; Maintenance of Existence; Compliance. Continue to
engage in business conducted or proposed to be conducted by New Holdings and its
Subsidiaries on the Effective Date or any business that is similar, reasonably
related, incidental, complementary or ancillary thereto, including without
limitation in broadcasting and other media businesses, and preserve, renew and
keep in full force and effect its legal existence and take all reasonable action
to maintain all rights, privileges, franchises, accreditations, certifications,
authorizations, licenses, permits, approvals and registrations, necessary or
desirable in the normal conduct of its business except for rights, privileges,
franchises, accreditations, certifications, authorizations, licenses, permits,
approvals and registrations the loss of which would not in the aggregate have a
Material Adverse Effect, and except as otherwise permitted by this Agreement;
and comply with all applicable Requirements of Law and Contractual Obligations
except to the extent that the failure to comply therewith would not, in the
aggregate, have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

7.5 Maintenance of Property; Insurance. (a) Except if the failure to do so could
not reasonably be expected to result in a Material Adverse Effect, keep all
property useful and necessary in its business in good working order and
condition (ordinary wear and tear, casualty and condemnation excepted).

(b) Maintain with financially sound and reputable insurance companies (provided
that if any such insurance company shall at any time cease to be financially
sound and reputable, there shall be no breach of this provision in the event
that the Borrowers promptly (and in any event within forty-five (45) days of
such date) obtain insurance from an alternative insurance carrier that is
financially sound and reputable) insurance with respect to its properties in at
least such amounts (after giving effect to any self-insurance reasonable and
customary for similarly situated Persons engaged in the same or similar
businesses as New Holdings and its Subsidiaries in the same geographic locales)
and against at least such risks as are customarily insured against in the same
general area by companies engaged in the same or similar business.

(c) Maintain casualty and property insurance for which the Borrowers shall
(i) use commercially reasonable efforts to cause such insurance to provide that
no cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by the
Administrative Agent of written notice thereof, and (ii) name the Administrative
Agent as insured party or loss payee.

(d) Upon request by the Administrative Agent or the Required Lenders (through
the Administrative Agent), the Borrower Agent shall deliver to the
Administrative Agent information in reasonable detail as to the insurance
maintained by the Group Members.

(e) No later than thirty (30) days after the Effective Date (or such later date
as reasonably agreed by the Administrative Agent at the direction of the
Required Lenders), deliver to the Administrative Agent in form and substance
reasonably satisfactory to the Required Lenders (i) an additional insured
endorsement with respect to the liability insurance certificate delivered
pursuant to Section 6.1(q) and (ii) a lender loss payee endorsement with respect
to the property insurance certificate delivered pursuant to Section 6.1(q).

7.6 Inspection of Property; Books and Records; Discussions; Annual Meetings. (a)
Keep proper books of record and account in which full, true and correct in all
material respects entries are made of all material dealings and transactions in
relation to its business and activities which permit financial statements to be
prepared in conformity with GAAP and all Requirements of Law; and permit
representatives of the Administrative Agent (or any designee thereof) upon
reasonable notice to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time during
normal business hours and as often as may reasonably be desired upon reasonable
notice (but no more than once per annum unless an Event of Default has occurred
and is continuing), and to discuss the business, operations, properties and
financial and other condition of Parent and its Subsidiaries with officers and
employees thereof and with their independent certified public accountants (with,
at the option of the Borrower Agent, an officer of the Borrower Agent present)
upon reasonable advance notice to the Borrower Agent.

 

69



--------------------------------------------------------------------------------

(b) Within 120 days after the end of each fiscal year of New Holdings, at the
request of the Administrative Agent or the Required Lenders (through the
Administrative Agent), hold a meeting at a mutually agreeable location, venue
and time or, at the option of the Administrative Agent or the Required Lenders
(through the Administrative Agent), by conference call (the reasonable costs of
such venue or call to be paid by the Borrowers) with all Lenders who choose to
attend such meeting at which meeting shall be reviewed, to the extent permitted
by applicable Requirements of Law (including applicable national security laws,
directives, policies, rules, regulations and procedures), the financial results
of the previous fiscal year and the financial condition of Parent and its
Subsidiaries and the operating budget presented for the current fiscal year of
New Holdings.

7.7 Notices. Promptly give notice to the Administrative Agent (who shall deliver
to each Lender) upon a Responsible Officer obtaining knowledge of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding which may exist at any time
between Intermediate Holdings and any of its Subsidiaries and any Governmental
Authority, or receipt of any notice of any environmental claim or assessment
against Intermediate Holdings or any of its Subsidiaries by any Governmental
Authority, which in any such case would reasonably be expected to have a
Material Adverse Effect;

(c) any litigation or proceeding affecting Intermediate Holdings or any of its
Subsidiaries (i) in which more than $35,000,000 of the amount claimed is not
covered by insurance or (ii) in which injunctive or similar relief is sought
which if obtained would reasonably be expected to have a Material Adverse
Effect;

(d) the occurrence of any Reportable Event that, alone or together with any
other Reportable Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect, and in addition to such notice, deliver to
the Administrative Agent and each Lender whichever of the following may be
applicable: (A) a certificate of the Responsible Officer of the Borrower Agent
setting forth details as to such Reportable Event and the action that the Loan
Party or ERISA Affiliate proposes to take with respect thereto, together with a
copy of any notice of such Reportable Event that may be required to be filed
with the PBGC, or (B) any notice delivered by the PBGC in connection with such
Reportable Event;

(e) the occurrence of any event which could reasonably be expected to have a
material adverse effect on the aggregate value of the Collateral or on the
security interests created by the Guarantee and Collateral Agreement; and

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this subsection 7.7 shall be accompanied by a statement
of the Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and (in the cases of clauses (a) through (f))
stating what action the Borrowers propose to take with respect thereto.

 

70



--------------------------------------------------------------------------------

7.8 Environmental Laws. Except to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) Comply with, and take commercially reasonable steps to cause all tenants and
subtenants, if any, to comply with, all applicable Environmental Laws, and
obtain and comply with and maintain, and take commercially reasonable steps to
cause all tenants and subtenants to obtain and comply with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions to the extent required under
Environmental Laws and promptly comply with all legally binding lawful orders
and directives of all Governmental Authorities regarding Environmental Laws.

7.9 [Reserved].

7.10 Additional Loan Parties; Pledge of Stock of Additional Subsidiaries;
Additional Collateral, etc. (a) With respect to any new wholly-owned Subsidiary
of Intermediate Holdings (other than a Foreign Subsidiary, a Non-Significant
Subsidiary, a Broadcast License Subsidiary or a Receivables Subsidiary, or any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent, determined in consultation with the Borrower Agent, the
burden, cost or consequences (including any material adverse tax consequences)
of such Subsidiary becoming a Borrower or providing a guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom) created or acquired after the Effective Date (including as a
result of the consummation of any Business Acquisition) (which, for purposes of
this clause (a) shall include any existing wholly-owned Subsidiary that ceases
to be a Foreign Subsidiary, a Non-Significant Subsidiary, a Broadcast License
Subsidiary or a Receivables Subsidiary), promptly (i) notify the Administrative
Agent in writing whether such new Subsidiary shall be designated a “Borrower” or
“Subsidiary Guarantor” under this Agreement and the other Loan Documents (which
determination of such designation shall be in the sole discretion of the
Borrowers) and (ii) cause such Subsidiary to (x) in the event it has been
designated a “Borrower” pursuant the written notice referred to in the
immediately preceding clause (i), become a party to (A) this Agreement by
executing a Joinder Agreement and (B) the Guarantee and Collateral Agreement,
which shall be accompanied by such resolutions, incumbency certificates and
legal opinions as are reasonably requested by the Administrative Agent or the
Required Lenders or (y) in the event it is designated a “Subsidiary Guarantor”
pursuant the written notice referred to in the immediately preceding clause (i),
become a party to the Guarantee and Collateral Agreement, which shall be
accompanied by such resolutions, incumbency certificates and legal opinions as
are reasonably requested by the Administrative Agent or the Required Lenders.

(b) (i) Pledge the Capital Stock, or other equity interests and intercompany
indebtedness, owned by any Loan Party that is created or acquired after the
Effective Date pursuant to the Guarantee and Collateral Agreement (it being
understood and agreed that, notwithstanding anything that may be to the contrary
herein, this subsection 7.10(b) shall not require any Loan Party to pledge more
than 66% of the outstanding voting stock of any of its Foreign Subsidiaries) and
(ii) with regard to any property acquired by any Loan Party after the

 

71



--------------------------------------------------------------------------------

Effective Date (other than property described in paragraphs (b)(i) or (c)) (x)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent or
the Required Lenders deem necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
property in accordance with the Guarantee and Collateral Agreement and (y) take
all actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent or the Required Lenders.

(c) With respect to any Material Real Property owned by any Loan Party (unless
subject to a Lien permitted under subsections 8.3(f) or 8.3(h)), promptly (but
in any event not later than (x) in the case of any Material Real Property
existing on the Effective Date, 180 days after the Effective Date and (y) in the
case of any Material Real Property acquired after the Effective Date, 90 days
after the date of such acquisition, which date, in each case, may be extended by
the Administrative Agent): (i) execute and deliver a first priority Mortgage in
favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such real property, (ii) if requested by the Administrative Agent or
the Required Lenders, provide the Lenders with title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent or the Required Lenders) as
well as a current ALTA survey or the equivalent (including, without limitation,
ExpressMaps) thereof, together with a surveyor’s certificate, in each case, if
available, (iii) deliver (A) a “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to such real property
and (B) in the event such property is located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area, deliver (x) a notice about special flood hazard area status and
flood disaster assistance, duly executed by the Borrower Agent, (y) evidence of
flood insurance with a financially sound and reputable insurer, naming the
Administrative Agent, as mortgagee, in an amount and otherwise in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders, and (z) evidence of the payment of premiums in respect thereof in form
and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders and (iii) if requested by the Administrative Agent or the
Required Lenders, deliver to the Administrative Agent customary legal opinions,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Required Lenders; provided that, in addition to the
requirements set forth in this clause (c) with respect to Material Real
Properties, at all times on and after the date that is 180 days after the
Effective Date, the aggregate Real Property Values of all real properties
located in the United States and owned in fee by one or more Loan Parties that
are not subject to Mortgages in favor of the Administrative Agent and in which
the other items specified in this clause (c) have not been provided, shall not
at any time exceed $25,000,000 (it being agreed, however, that if any real
property is acquired by a Loan Party after the Effective Date and as a result of
such acquisition such $25,000,000 limitation is exceeded, the Loan Parties shall
have 90 days after the date of such acquisition (or such later date as
reasonably agreed by the Administrative Agent) to provide Mortgages and the
other items specified in this clause (c) on one or more real properties that
will result in the Loan Parties being in compliance with such $25,000,000
limitation).

 

72



--------------------------------------------------------------------------------

(d) With respect to any joint venture formed or acquired by any Loan Party after
the Effective Date, pledge to the Administrative Agent, for the benefit of the
Secured Parties, all the Capital Stock or other equity interests owned by any
Loan Party in such joint venture pursuant to the Guarantee and Collateral
Agreement; provided, that if and only if such Loan Party is not permitted to
pledge such Capital Stock or other equity interests under the limited liability
company agreement, limited partnership agreement, joint venture agreement,
general partnership agreement or other applicable organizational documents of
such joint venture, the applicable Borrower or other applicable Loan Party shall
use commercially reasonable efforts to have such Capital Stock or other equity
interests held at all times by a JV Holding Company.

(e) With respect to any deposit account (other than an Excluded Account) or
securities account (x) owned or maintained by a Loan Party on the Effective
Date, promptly (but in any event not later than 60 days after the Effective Date
(or such later date as reasonably agreed by the Administrative Agent) or
(y) opened or acquired by a Loan Party after the Effective Date (or that ceases
to be an Excluded Account after the Effective Date), on or prior to the date
such deposit account or securities account is opened or acquired (or ceases to
be an Excluded Account), as applicable, execute and deliver to the
Administrative Agent a Control Agreement with respect to such deposit account or
securities account.

7.11 Broadcast License Subsidiaries. (a) Unless the Borrowers shall reasonably
determine with the consent of the Administrative Agent (such consent not to be
unreasonably delayed, conditioned or withheld) that doing so would cause undue
expense or effort for New Holdings or its Subsidiaries, and except with respect
to the FCC Licenses listed on Schedule 7.11, cause all FCC Licenses for all
Stations owned by New Holdings or its Subsidiaries (other than any Station which
New Holdings or any Subsidiary has placed in a Divestiture Trust) to be held at
all times by one or more Broadcast License Subsidiaries; provided, that with
regard to any FCC Licenses for Stations acquired by New Holdings or its
Subsidiaries after the Effective Date, the foregoing requirement shall be deemed
satisfied if such FCC Licenses are, promptly following the acquisition of the
respective Stations, assigned to and subsequently held by one or more Broadcast
License Subsidiaries.

(b) Ensure that each Broadcast License Subsidiary engages only in the business
of holding FCC Licenses and rights and activities related thereto.

(c) Ensure that the property of each Broadcast License Subsidiary is not
commingled with the property of Parent, Intermediate Holdings, New Holdings or
any Subsidiary other than Broadcast License Subsidiaries or otherwise remains
clearly identifiable.

(d) Ensure that no Broadcast License Subsidiary has any Indebtedness, guarantees
or other liabilities except for the liabilities expressly permitted to be
incurred in accordance with the definition of “Broadcast License Subsidiary”.

(e) Ensure that no Broadcast License Subsidiary creates, incurs, assumes or
suffers to exist any Liens upon any of its property, assets, income or profits,
whether now owned or hereafter acquired, except non-consensual Liens arising by
operation of law.

 

73



--------------------------------------------------------------------------------

7.12 [Reserved].

7.13 Ratings. Use commercially reasonable efforts to obtain and maintain a
corporate family and/or corporate credit rating, as applicable, and ratings in
respect of the Term Loans, in each case from each of S&P and Moody’s.

7.14 [Reserved].

7.15 Anti-Corruption Laws and Sanctions. Each Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by such
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 8. NEGATIVE COVENANTS.

From and after the Effective Date, each Borrower hereby agrees that it shall
not, and shall not permit any of its Subsidiaries to (and Intermediate Holdings
hereby agrees, solely with respect to subsection 8.17, that it shall not),
directly or indirectly so long as any Term Loan or Note remains outstanding and
unpaid or any other amount is owing to any Lender (other than indemnities and
other contingent liabilities not then due and payable that survive repayment of
the Term Loans) or the Administrative Agent hereunder:

8.1 [Reserved].

8.2 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness of the Loan Parties under this Agreement;

(b) Indebtedness of New Holdings to any Subsidiary and of any Subsidiary to any
other Subsidiary; provided that (i) any such Indebtedness owed by a Loan Party
to a Person that is not a Loan Party shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations on terms reasonably
satisfactory to the Administrative Agent (acting at the direction of the
Required Lenders) and (ii) Indebtedness of Subsidiaries that are not Borrowers
or Subsidiary Guarantors to any Borrower or any Subsidiary Guarantor must also
be permitted under subsection 8.7;

(c) Indebtedness of New Holdings or any of its Subsidiaries in respect of any
foreign currency exchange contracts, interest rate swap arrangements or other
derivative contracts or transactions, other than any such contracts,
arrangements or transactions entered into by New Holdings or any of its
Subsidiaries for speculative purposes;

(d) Indebtedness of New Holdings or any of its Subsidiaries consisting of
reimbursement obligations under surety, indemnity, performance, release and
appeal bonds, in each case required in the ordinary course of business or in
connection with the enforcement of rights or claims of New Holdings and its
Subsidiaries, and letters of credit obtained in support thereof in the ordinary
course of business;

 

74



--------------------------------------------------------------------------------

(e) existing Indebtedness of New Holdings or any of its Subsidiaries listed on
Schedule 8.2 hereto including any extension or renewals or refinancing thereof,
provided the principal amount thereof is not increased;

(f) (i) any Indebtedness of any Person that becomes a Subsidiary in connection
with a Permitted Acquisition after the Effective Date, (ii) any Indebtedness of
any Person that is assumed by a Subsidiary in connection with an acquisition of
assets by such Subsidiary in connection with a Permitted Acquisition after the
Effective Date, and (iii) any Permitted Refinancing in respect of any
Indebtedness set forth in the immediately preceding clauses (i) and (ii);
provided that (x) in the case of clauses (i) and (ii) such Indebtedness exists
at the time of such Permitted Acquisition and is not created in contemplation of
or in connection with such Permitted Acquisition, (y) the aggregate principal
amount of all Indebtedness of Subsidiaries that are not Borrowers or Subsidiary
Guarantors outstanding under this clause (f) shall not exceed $25,000,000 at any
time and (z) no Group Member (other than such Person that becomes a Subsidiary
of New Holdings or the Subsidiary, as the case may be, that so assumes such
Person’s Indebtedness) shall guarantee or otherwise become liable for the
payment of such Indebtedness;

(g) letters of credit of New Holdings and its Subsidiaries; provided that the
aggregate face amount of such letters of credit outstanding at any time shall
not exceed $20,000,000; provided further such Indebtedness, if secured, is only
secured as permitted by Section 8.3(w);

(h) [Reserved];

(i) Indebtedness consisting of promissory notes issued by New Holdings and its
Subsidiaries to current or former directors, officers, employees, members of
management or consultants of such person (or their respective estate, heirs,
family members, spouse or former spouse) to finance the repurchase of shares of
Parent permitted by subsection 8.8;

(j) (i) Indebtedness of New Holdings or any Subsidiary (including Capital Lease
Obligations) incurred to finance the acquisition, construction, repair,
replacement, lease or improvement of fixed or capital assets (or the purchase of
the Capital Stock of any Person owning such assets) in an amount not to exceed
$25,000,000 at any time outstanding; provided that such Indebtedness is incurred
prior to or within 365 days after the applicable acquisition, construction,
repair, replacement or improvement, (ii) Indebtedness arising out of
sale-leaseback transactions permitted hereunder and (iii) any Permitted
Refinancing of any Indebtedness set forth in the immediately preceding clauses
(i) and (ii);

(k) cash management obligations and other Indebtedness of New Holdings and any
Subsidiaries in respect of netting services, overdraft protections, employee
credit card programs, automatic clearing house arrangements and other similar
arrangements in each case in connection with deposit accounts;

(l) unsecured Indebtedness arising from agreements of New Holdings and its
Subsidiaries providing for seller financing, deferred purchase price, contingent
liabilities in respect of any indemnification obligations, adjustment of
purchase price or similar obligations, in

 

75



--------------------------------------------------------------------------------

each case, incurred or assumed in connection with any Business Acquisition;
provided, however, that (i) such Indebtedness is not reflected on the balance
sheet of New Holdings or any of its Subsidiaries prepared in accordance with
GAAP (contingent obligations referred to in a footnote to financial statements
and not otherwise reflected on the balance sheet will not be deemed to be
reflected on such balance sheet for purposes of this clause (i)), (ii) with
respect to a disposition, the maximum assumable liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds including non-cash
proceeds (the fair market value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by New Holdings and its Subsidiaries in connection with such
disposition and (iii) as of the date of incurrence of any Indebtedness under
this clause (l), the Consolidated Total Net Leverage Ratio (determined (i) on a
pro forma basis, after giving effect to the incurrence of such Indebtedness, and
(ii) excluding the proceeds of such Indebtedness in the calculation of
Unrestricted Cash) of the Borrowers and the Subsidiary Guarantors as of such
date) is less than or equal to 6.25 to 1.00;

(m) Indebtedness of New Holdings or any of its Subsidiaries consisting of
(i) financing of insurance premiums or (ii) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;

(n) Indebtedness of New Holdings or any of its Subsidiaries incurred pursuant to
either (but not both) of (i) a Receivables Facility or (ii) a Permitted
Revolving Credit Facility; provided that the aggregate amount of Indebtedness
incurred pursuant to this clause (n) (inclusive of the unused commitments under
any such Receivables Facility or Permitted Revolving Credit Facility, as
applicable) shall not at any time exceed $50,000,000 at any time outstanding;

(o) Indebtedness of New Holdings or any of its Subsidiaries secured in
compliance with Section 8.3(z) in an aggregate amount outstanding not to exceed
$10,000,000 at any time; and

(p) other unsecured Indebtedness of New Holdings or any of its Subsidiaries in
an aggregate principal amount not to exceed, at any time, the greater of (i)
$50,000,000 and (ii) such amount that would not cause, after giving effect to
the incurrence thereof, on a pro forma basis the Consolidated Total Leverage
Ratio to exceed 5.50:1.00 as of the last day of the most recently ended fiscal
quarter of the Borrowers for which financial statements have been provided to
the Administrative Agent pursuant to Section 7.1(a) or (b).

8.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets, income or profits, whether now owned or hereafter
acquired, except:

(a) Liens for Taxes, assessments or other governmental charges not yet overdue
by more than 30 days or not yet payable or which are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of New Holdings or the applicable Subsidiary, as the
case may be, in accordance with GAAP;

 

76



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising by operation of law, in each case in the
ordinary course of business in respect of obligations which are not yet due and
payable or which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of New Holdings or the applicable Subsidiary, as the case may be, in
accordance with GAAP;

(c) pledges or deposits in connection with workmen’s compensation, unemployment
insurance and other social security legislation and/or securing liability for
reimbursement or indemnification obligations of insurance carriers providing
property, casualty or liability insurance to New Holdings or any Subsidiary;

(d) (i) easements, right-of-way, zoning, other land use regulations and similar
restrictions and other similar encumbrances or title defects incurred, or leases
or subleases granted to others, in the ordinary course of business, which, in
the aggregate do not materially detract from the value of the property subject
thereto or do not interfere with or adversely affect in any material respect the
ordinary conduct of the business of New Holdings and its Subsidiaries taken as a
whole and (ii) any exceptions set forth in any title policies with respect to
Mortgaged Properties;

(e) Liens pursuant to the Loan Documents;

(f) Liens on assets of entities or Persons which become Subsidiaries of New
Holdings after the Effective Date; provided that such Liens exist at the time
such entities or Persons become Subsidiaries and are not created in anticipation
thereof;

(g) Liens on documents of title and the property covered thereby securing
Indebtedness in respect of commercial letters of credit;

(h) Liens securing any Indebtedness permitted under subsection 8.2(j); provided
that (i) such security interests and the Indebtedness secured thereby are
incurred prior to or within 365 days after such acquisition or the completion of
such construction or improvement, (ii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing, repairing, replacing, leasing or
improving such fixed or capital assets and (iii) such security interests shall
not apply to any other property or assets of New Holdings or any Subsidiary
(other than proceeds and products thereof); provided, that individual financings
of equipment provided by one lender may be cross-collateralized to other
financings of equipment provided by such lender on customary terms;

(i) existing Liens described in Schedule 8.3 and renewals thereof; provided that
no such Lien is spread to cover any additional property after the Effective Date
other than proceeds and products thereof and that the amount secured thereby is
not increased;

(j) Liens securing arrangements permitted by the first proviso contained in
subsection 8.10;

(k) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, licenses, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

77



--------------------------------------------------------------------------------

(l) Liens securing Indebtedness owing to any Borrower or any Subsidiary
Guarantor under subsection 8.2(b);

(m) any Lien existing on any property or asset prior to the acquisition thereof
by New Holdings or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary (including in connection with any acquisition
permitted under subsection 8.7); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of New Holdings or any Subsidiary (other than proceeds or
products thereof) and other than after-acquired property subject to a Lien
securing such Indebtedness, the terms of which Indebtedness require or include a
pledge of after-acquired property (it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition) and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(n) Liens securing Indebtedness incurred pursuant to Section 8.2(n) under (A) a
Receivables Facility, so long as such Liens cover only accounts receivable (and
deposit accounts maintained solely by the applicable Receivables Subsidiary into
which collections or proceeds of such accounts receivable are deposited) and/or
other assets of the applicable Receivables Subsidiary, (B) a Permitted Revolving
Credit Facility that is an ABL Facility, so long as such Liens cover only assets
constituting Collateral and are at all times subject to a Permitted ABL
Intercreditor Agreement or (C) a Permitted Revolving Credit Facility that is a
Cash Flow Revolving Credit Facility, so long as such Liens cover only assets
constituting Collateral and are at all times subject to a Permitted Cash Flow
Revolver Intercreditor Agreement;

(o) Liens securing any Permitted Refinancing permitted under subsection 8.2;
provided that such security interests shall not apply to any property or assets
that were not collateral for the Indebtedness being refinanced;

(p) Liens securing obligations of New Holdings or any Subsidiary incurred in the
ordinary course of business in an aggregate amount not to exceed $10,000,000 at
any time;

(q) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9(h) so long as such Liens (to the extent covering
Collateral) are junior to the Liens created pursuant to the Security Documents;

(r) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business and not interfering in any material respect with the business
of New Holdings or any of its Subsidiaries;

(s) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (ii) in favor of a
banking or other financial institution arising as a matter of law or granted in
the ordinary course of business and

 

78



--------------------------------------------------------------------------------

under customary general terms and conditions encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry; provided that, in the case of this clause (ii), unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness for borrowed money;

(t) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to subsections 8.7(c), 8.7(k),
8.7(r), 8.7(t) or 8.7(u) to be applied against the purchase price for such
Investment, or (ii) consisting of an agreement to dispose of any property in a
disposition permitted under subsection 8.6, in each case, solely to the extent
such Investment or disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

(u) purported Liens evidenced by the filing of precautionary Uniform Commercial
Code financing statements relating solely to operating leases of personal
property entered into by New Holdings or any of its Subsidiaries in the ordinary
course of business;

(v) any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
arrangement (including software and other technology licenses) entered into by
New Holdings or any of its Subsidiaries in the ordinary course of its business
and which could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect;

(w) deposits of cash or Cash Equivalents made to the issuer or issuers of
letters of credit permitted to be incurred by New Holdings or a Subsidiary
thereof pursuant to Section 8.2(g) to backstop or collateralize such letters of
credit; provided, that the aggregate amount of any such deposits made to the
issuers of such letters of credit shall not exceed 105% of the face amount of
such letters of credit;

(x) Liens solely on any cash earnest money deposits made by New Holdings or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted under this Agreement;

(y) Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is permitted hereunder; and

(z) Liens securing Indebtedness of New Holdings or any Subsidiary incurred
pursuant to subsection 8.2(o); provided, that the Liens securing such
Indebtedness are subordinated to the Liens securing the Obligations pursuant to
an intercreditor agreement which shall be customary for transactions of this
type and otherwise on terms and conditions reasonably satisfactory to the
Administrative Agent (acting at the direction of the Required Lenders).

 

79



--------------------------------------------------------------------------------

8.4 Limitation on Contingent Obligations. Create, incur, assume or suffer to
exist any Contingent Obligation except:

(a) guarantees by New Holdings or any Subsidiaries of obligations to third
parties made in the ordinary course of business in connection with relocation of
employees of New Holdings or any of its Subsidiaries;

(b) guarantees by New Holdings and its Subsidiaries incurred in the ordinary
course of business for an aggregate amount not to exceed $30,000,000 at any one
time;

(c) existing Contingent Obligations described in Schedule 8.4 including any
extensions or renewals thereof;

(d) Contingent Obligations of New Holdings or any of its Subsidiaries in respect
of any foreign currency exchange contracts, interest rate swap arrangements or
other derivative contracts or transactions, other than any such contracts,
arrangements or transactions entered into by New Holdings or any of its
Subsidiaries for speculative purposes;

(e) Contingent Obligations of any Subsidiary Guarantor pursuant to the Guarantee
and Collateral Agreement;

(f) guarantees by New Holdings and its Subsidiaries of (i) Indebtedness of New
Holdings and its Subsidiaries permitted under subsection 8.2 (other than clause
(f) thereof) and (ii) obligations (other than Indebtedness) of New Holdings and
its Subsidiaries not prohibited hereunder; provided that (i) any guarantee by
New Holdings or a Subsidiary of Indebtedness of a Subsidiary that is not a
Borrower or Subsidiary Guarantor shall only be permitted to the extent permitted
by subsection 8.7(b) and (ii) with respect to any guarantee by a Borrower or a
Subsidiary Guarantor, if the Indebtedness so guaranteed is subordinated in right
of payment to the Obligations, such guarantee shall be subordinated in right of
payment to the guarantee of the Obligations on terms at least as favorable on
the whole to the Lenders as those contained in the documentation governing the
Indebtedness being guaranteed;

(g) [Reserved]; and

(h) guarantees by New Holdings or any Subsidiary of Indebtedness permitted under
subsection 8.2(f), so long as such guarantee is permitted by the terms of such
subsection.

8.5 Prohibition of Fundamental Changes. Enter into any transaction of
acquisition of, or merger or consolidation or amalgamation with, any other
Person (including any Subsidiary or Affiliate of Intermediate Holdings or any of
its Subsidiaries), or transfer all or substantially all of its assets to any
Person that is not a Borrower or a Subsidiary Guarantor, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or engage in any
business other than business conducted or proposed to be conducted by New
Holdings and its Subsidiaries on the Effective Date or any business that is
similar, reasonably related, incidental, complementary or ancillary thereto,
including without limitation in broadcasting and other media businesses, except
for (a) the transactions otherwise permitted pursuant to subsections 8.6 and
8.7; provided that New Holdings may not merge, consolidate or amalgamate with
any Person unless New Holdings is the continuing or surviving Person, (b) the
liquidation or dissolution of any Subsidiary if New Holdings determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders, (c)(i) any
Subsidiary may merge, amalgamate or consolidate with or into any other
Subsidiary

 

80



--------------------------------------------------------------------------------

(provided that in any such transaction involving a Borrower or Subsidiary
Guarantor, a Borrower or Subsidiary Guarantor must be the continuing or
surviving Person) and (ii) New Holdings or any Subsidiary may change its legal
form if New Holdings determines in good faith that such action is in the best
interest of New Holdings and its Subsidiaries and is not materially
disadvantageous to the Lenders (it being understood that in the case of any
change in legal form, a Subsidiary that is a Borrower or Subsidiary Guarantor
will remain a Borrower or Subsidiary Guarantor, as applicable, unless such
Borrower or Subsidiary Guarantor is otherwise permitted to cease being a
Borrower or Subsidiary Guarantor, as applicable, hereunder), (d) any Subsidiary
may transfer or dispose of any or all of its assets to New Holdings or to
another Subsidiary (upon voluntary liquidation or otherwise); provided that if
the transferor in such a transaction is a Borrower or Subsidiary Guarantor, then
(i) the transferee or assignee must be a Subsidiary Guarantor or a Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Subsidiary that is not a Borrower
or Subsidiary Guarantor in accordance with subsections 8.2 and 8.7 respectively
or pursuant to a disposition permitted by subsection 8.6 and (e) the
Restructuring Transactions.

8.6 Prohibition on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired
except:

(a) the sale or other disposition by New Holdings or any of its Subsidiaries of
any personal property that, in the reasonable judgment of New Holdings, has
become uneconomic, obsolete or worn out or no longer used or useful in the
conduct of the business of New Holdings or any Subsidiaries, and which is
disposed of in the ordinary course of business;

(b) sales of inventory by New Holdings or any of its Subsidiaries made in the
ordinary course of business;

(c) any Subsidiary may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to a Borrower or
Subsidiary Guarantor that is a wholly-owned Domestic Subsidiary of New Holdings
(including by way of merging such Subsidiary into a Borrower or Subsidiary
Guarantor that is a wholly-owned Domestic Subsidiary of New Holdings or into New
Holdings) or make any investment permitted by subsection 8.7, and any Subsidiary
may sell or otherwise dispose of, or part with control of any or all of, the
Capital Stock of any Subsidiary to New Holdings, to a wholly-owned Borrower or
Subsidiary Guarantor that is a Domestic Subsidiary of New Holdings or to any
other Subsidiary to the extent such transfer constitutes an investment permitted
by subsection 8.7; provided that in either case such transfer shall not cause
such wholly-owned Borrower or Subsidiary Guarantor that is a Domestic Subsidiary
to become a Foreign Subsidiary and provided further that no such transaction may
be effected if it would result in the transfer of any assets of, or any Capital
Stock of, a Subsidiary to another Subsidiary whose Capital Stock has not been
pledged to the Administrative Agent or which has pledged a lesser percentage of
its Capital Stock to the Administrative Agent than was pledged by the transferor
Subsidiary unless, in any such case, after giving effect to such transaction,
the Capital Stock of such other Subsidiary is not required to be pledged under
the definition of Guarantee and Collateral Agreement or under subsection
7.10(b);

 

81



--------------------------------------------------------------------------------

(d) any Foreign Subsidiary of New Holdings may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or by
merger, consolidation, transfer of assets, or otherwise) to New Holdings or a
wholly-owned Subsidiary and any Foreign Subsidiary of New Holdings may sell or
otherwise dispose of, or part control of any or all of, the Capital Stock of, or
other equity interests in, any Foreign Subsidiary of New Holdings to a
wholly-owned Subsidiary; provided that in either case such transfer shall not
cause a Domestic Subsidiary to become a Foreign Subsidiary;

(e) the sale or other disposition by New Holdings or any of its Subsidiaries of
other assets consummated after the Effective Date, provided that (i) such sale
or other disposition shall be made for fair value on an arm’s-length basis,
(ii) with respect to the sale or other disposition of Broadcast Assets, if the
consideration for such sale or other disposition exceeds $10,000,000, the
consideration for such sale or other disposition consists of at least 75% in
cash and Cash Equivalents (provided that to the extent the consideration for all
such sales or other dispositions made in reliance on this clause (e) of
Broadcast Assets for which the consideration was $10,000,000 or less exceeds
$50,000,000 in the aggregate, the consideration for any sale or other
disposition of a Broadcast Asset made thereafter in reliance on this clause
(e) shall consist of at least 75% in cash and Cash Equivalents), (iii) with
respect to the sale or other disposition of assets that are not Broadcast Assets
(“Non-Broadcast Assets”), to the extent the aggregate consideration for all such
sales or other dispositions of Non-Broadcast Assets made in reliance on this
clause (e) exceeds $25,000,000 in the aggregate, the consideration for such sale
or other disposition consists of at least 75% in cash and Cash Equivalents and
(iv) at any time that the Consolidated Total Leverage Ratio for the Test Period
most recently ended is greater than 5.00 to 1.00 and New Holdings and its
Subsidiaries have sold or disposed of assets in reliance on this clause (e) and
subsection 8.6(f) in excess of $500,000,000 in the aggregate, the Reinvestment
Rights provided in subsection 4.6(b) shall not be available;

(f) the one-time sale or other disposition by New Holdings or any of its
Subsidiaries of a Non-Broadcast Asset, provided that (i) such sale or other
disposition shall be made for fair value on an arm’s-length basis, (ii) the
Consolidated EBITDA of New Holdings and its Subsidiaries generated by such
Non-Broadcast Asset for the Test Period most recently ended represents less than
5% of the Consolidated EBITDA of New Holdings and its Subsidiaries for such Test
Period, (iii) at any time that the Consolidated Total Leverage Ratio for the
Test Period most recently ended is greater than 5.00 to 1.00 and New Holdings
and its Subsidiaries have sold or disposed of assets in reliance on this clause
(f) and subsection 8.6(e) in excess of $500,000,000 in the aggregate, the
Reinvestment Rights provided in subsection 4.6(b) shall not be available and
(iv) substantially concurrently with the consummation of such sale or other
disposition, the Borrower Agent shall provide the Administrative Agent with a
certificate of a Responsible Officer certifying that such sale or other
disposition is being effected pursuant to this clause (f) and that such sale or
other disposition complies with the provisions of this clause (f);

(g) the sale or other disposition by New Holdings or any of its Subsidiaries (or
a Divestiture Trust which holds assets) of (x) Stations (and related Broadcast
Assets) listed on Schedule 8.6(g) or (y) Stations (and related Broadcast Assets)
or other assets acquired in any acquisition permitted under subsection 8.7, in
each case to the extent such sale or other disposition is required by applicable
law or rule, regulation or order of the FCC; provided that

 

82



--------------------------------------------------------------------------------

(except in the case of dispositions to a Divestiture Trust) (i) any such sale or
other disposition shall be made for fair value on an arms’ length basis, (ii) if
the consideration for such sale or other disposition exceeds $15,000,000, the
consideration for such sale or other disposition consists of at least 75% in
cash and Cash Equivalents, and (iii) the Net Proceeds from such sale or other
disposition shall be applied in accordance with subsection 4.6;

(h) dispositions by New Holdings or any of its Subsidiaries of past due accounts
receivable in connection with the collection, write down or compromise thereof;

(i) leases, subleases, or sublicenses of property by New Holdings or any of its
Subsidiaries, and dispositions of intellectual property by New Holdings or any
of its Subsidiaries in the ordinary course of business, in each case that do not
materially interfere with the business of New Holdings and its Subsidiaries, and
dispositions of intellectual property under a research or development agreement
in which the other party receives a license to intellectual property that
results from such agreement;

(j) transfers by New Holdings or any of its Subsidiaries of property subject to
any casualty event, including any condemnation, taking or similar event and any
destruction, damage or any other casualty loss;

(k) dispositions by New Holdings or any of its Subsidiaries in the ordinary
course of business consisting of the abandonment of intellectual property which,
in the reasonable good faith determination of New Holdings or any of its
Subsidiaries, are uneconomical, negligible, obsolete or otherwise not material
in the conduct of its business;

(l) sales by New Holdings or any of its Subsidiaries of immaterial non-core
assets acquired in connection with a Business Acquisition which are not used in
the business of New Holdings and its Subsidiaries;

(m) any disposition by New Holdings or any of its Subsidiaries of real property
to a Governmental Authority as a result of a condemnation of such real property;

(n) exclusive or non-exclusive licenses or similar agreements entered into by
New Holdings or any of its Subsidiaries in respect of intellectual property;

(o) (i) any Non-Significant Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
another Subsidiary that is not a Loan Party (including by way of merging such
Non-Significant Subsidiary into another Subsidiary), (ii) any Broadcast License
Subsidiary may transfer a FCC License to another Broadcast License Subsidiary,
and (iii) any Borrower or any Subsidiary Guarantor may sell, lease, transfer or
otherwise dispose of assets to a Subsidiary that is not a Loan Party; provided,
that the aggregate fair market value (as determined in good faith by New
Holdings) of all assets sold, leased, transferred or otherwise disposed of in
reliance on clause (o)(iii) shall not exceed $10,000,000 in any fiscal year of
New Holdings;

(p) the sale of the Bethesda Property; provided that (i) such sale shall be made
for fair value on an arm’s-length basis, (ii) the consideration for such sale
consists of at least 75% in cash and Cash Equivalents and (iii) the Net Proceeds
from such sale shall be applied in accordance with subsection 4.6;

 

83



--------------------------------------------------------------------------------

(q) substantially concurrent sales, transfers and other dispositions by New
Holdings or any of its Subsidiaries of business assets to the extent the assets
provided by New Holdings or the applicable Subsidiary, as the case may be, are
exchanged substantially simultaneously for business assets of comparable or
greater usefulness to the business of the Borrowers, provided that (i) no more
than 30% of any consideration given by New Holdings or its Subsidiaries for such
asset swap consists of cash or Cash Equivalents and (ii) New Holdings or such
Subsidiary receives consideration at least equal to the fair market value (as
determined in good faith by New Holdings) of the assets sold, transferred or
otherwise disposed of (each such asset swap, a “Permitted Asset Swap”);

(r) to the extent constituting dispositions, mergers, consolidations and
liquidations permitted by subsection 8.5, Restricted Payments permitted by
subsection 8.8, Investments permitted by Section 8.7 (other than Section 8.7(i))
and Liens permitted by subsection 8.3;

(s) dispositions by New Holdings or any of its Subsidiaries of cash and Cash
Equivalents;

(t) dispositions by New Holdings or any of its Subsidiaries of Investments in
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(u) the unwinding by New Holdings or any of its Subsidiaries of any Swap
Agreement in accordance with its terms;

(v) terminations of leases, subleases, licenses and sublicenses by New Holdings
or any of its Subsidiaries in the ordinary course of business;

(w) sale leasebacks by New Holdings or any of its Subsidiaries permitted by
subsection 8.10;

(x) sales, transfers and dispositions by New Holdings or any of its Subsidiaries
of accounts receivable pursuant to a Receivables Facility;

(y) the sale by New Holdings or any of its Subsidiaries of the real property and
assets listed on Schedule 8.6(y); provided that (i) such sale shall be made for
fair value on an arm’s-length basis, (ii) the consideration for such sale
consists of at least 75% in cash and Cash Equivalents, (iii) at the time of such
sale (other than any such sale made pursuant to a legally binding commitment
entered into at a time when no Event of Default exists), no Event of Default
shall exist or would result from such sale and (iv) the Net Proceeds from such
sale shall be applied in accordance with subsection 4.6;

(z) any disposition, assignment or writedown by New Holdings or any of its
Subsidiaries of the Gleiser Note; and

 

84



--------------------------------------------------------------------------------

(aa) sales and other dispositions contemplated by the Restructuring
Transactions.

8.7 Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of, or any assets constituting a business
unit of, or make or maintain any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) (i) loans or advances by New Holdings or any of its Subsidiaries in respect
of intercompany accounts attributable to the operation of the Borrowers’ cash
management system and (ii) loans or advances by New Holdings or any of its
Subsidiaries to a Borrower or Subsidiary Guarantor (or a Subsidiary that would
be a Borrower or Subsidiary Guarantor but for the lapse of time until such
Subsidiary is required to be a Borrower or Subsidiary Guarantor);

(b) Investments by New Holdings and its Subsidiaries in Subsidiaries of New
Holdings that are not Borrowers or Subsidiary Guarantors; provided that at all
times the aggregate amount of all such Investments at any time outstanding,
together with any guarantees by New Holdings and its Subsidiaries of
Indebtedness of a Subsidiary that is not a Borrower or Subsidiary Guarantor,
shall not exceed $10,000,000;

(c) Investments by New Holdings and the Subsidiaries, not otherwise described in
this subsection 8.7, in Borrowers or in Subsidiary Guarantors (or a Subsidiary
that would be a Borrower or Subsidiary Guarantor but for the lapse of time until
such Subsidiary is required to be a Borrower or Subsidiary Guarantor) that
otherwise are not prohibited under the terms of this Agreement;

(d) any Subsidiary of New Holdings may make Investments in New Holdings (by way
of capital contribution or otherwise);

(e) New Holdings and its Subsidiaries may invest in, acquire and hold (i) Cash
Equivalents and cash and (ii) other cash equivalents invested in or held with
any financial institutions to the extent such amounts under this clause (ii) do
not exceed $5,000,000 per individual institution and $25,000,000 in the
aggregate at any one time;

(f) New Holdings or any of its Subsidiaries may make travel and entertainment
advances and relocation loans in the ordinary course of business to officers,
employees and agents of New Holdings or any such Subsidiary not to exceed
$10,000,000 in the aggregate at any one time;

(g) New Holdings or any of its Subsidiaries may make payroll advances in the
ordinary course of business;

(h) New Holdings or any of its Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms (provided that
nothing in this clause shall prevent New Holdings or any Subsidiary from
offering such concessionary trade terms, or from receiving such investments or
any other investments in connection with the bankruptcy or reorganization of
their respective suppliers or customers or the settlement of disputes with such
customers or suppliers arising in the ordinary course of business, as management
deems reasonable in the circumstances);

 

85



--------------------------------------------------------------------------------

(i) New Holdings and its Subsidiaries may make Investments in connection with
asset sales permitted by subsection 8.6(e), (f) or (g) (to the extent permitted
under such subsections and Section 4.6(b)) or to which the Required Lenders
consent;

(j) existing Investments described in Schedule 8.7;

(k) New Holdings and its Subsidiaries may in a single transaction or series of
related transactions, make acquisitions (by merger, purchase, lease (including
any lease that contains up-front payments and/or buyout options) or otherwise)
of any business, division or line of business or all or substantially all of the
outstanding Capital Stock of any corporation or other entity (other than any
director’s qualifying shares or any options for equity interests that cannot, as
a matter of law, be cancelled, redeemed or otherwise extinguished without the
express agreement of the holder thereof at or prior to acquisition) or any
Station and Broadcast Assets related thereto as long as (i) immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing (provided that this clause (i) shall not apply with respect to any
acquisition made pursuant to a legally binding commitment entered into at a time
when no Default existed or would result from the making of such acquisition),
(ii) as of the date of such acquisition, the Consolidated First Lien Net
Leverage Ratio (determined on a pro forma basis, after giving effect to such
acquisition and any incurrence of Indebtedness in connection therewith (but
excluding the proceeds of any such Indebtedness in the calculation of
Unrestricted Cash)) is less than or equal to the greater of (A) the Consolidated
First Lien Net Leverage Ratio as of the last day of the most recently ended
fiscal quarter and (B) 5.00 to 1.00, (iii) all actions required to be taken with
respect to any acquired assets or acquired or newly formed Subsidiary under
subsection 7.10 shall be taken substantially simultaneously with consummation of
such acquisition (or such longer period of time as provided under Section 7.10
or as the Administrative Agent shall agree), (iv) any such newly acquired
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
permitted by subsection 8.2 and (v) with respect to any such acquisition that
involves aggregate consideration in excess of $20,000,000, the Borrower Agent
has delivered to the Administrative Agent a certificate of a Responsible Officer
to the effect set forth in clauses (i) through (iv) above, together with all
relevant financial information for the Person or assets to be acquired; provided
that the aggregate consideration (whether cash or property, as valued in good
faith by the board of directors of New Holdings) given by New Holdings and its
Subsidiaries for all acquisitions consummated after the Effective Date in
reliance on this clause (k) shall not exceed $75,000,000;

(l) (i) Investments by New Holdings and any Subsidiaries in any business,
division, line of business or Person acquired pursuant to a Permitted
Acquisition so long as the conditions to the making of any Permitted Acquisition
set forth in subsection 8.7(k) are satisfied mutatis mutandis with respect to
the making of such Investment and (ii) Investments of any Person in existence at
the time such Person becomes a Subsidiary pursuant to a Business Acquisition
(provided that such Investment was not made in connection with or anticipation
of such Person becoming a Subsidiary);

 

86



--------------------------------------------------------------------------------

(m) New Holdings and its Subsidiaries may make loans or advances to, or
acquisitions or other Investments in, other Persons (exclusive of Persons which
are, or become, Foreign Subsidiaries) that constitute or are in connection with
joint ventures, provided (i) the amount of such Investments shall not exceed in
the aggregate $30,000,000 at any time outstanding for Investments made with cash
or Cash Equivalents and $20,000,000 at any time outstanding for other
Investments and (ii) any such joint venture formed or acquired after the
Effective Date shall comply with Section 7.10(d);

(n) New Holdings and its Subsidiaries may make loans or advances to, or other
Investments in, or otherwise transfer funds (including by way of repayment of
loans or advances) to, Foreign Subsidiaries; provided the amount of such
Investments shall not exceed in the aggregate $5,000,000 at any time
outstanding;

(o) New Holdings or any of its Subsidiaries may acquire obligations of one or
more directors, officers, employees, members or management or consultants of any
of New Holdings or its Subsidiaries in connection with such person’s acquisition
of shares of the Parent, so long as no cash is actually advanced by New Holdings
or any of its Subsidiaries to such persons in connection with the acquisition of
any such obligations;

(p) New Holdings and its Subsidiaries may acquire assets constituting a
Permitted Reinvestment with the Net Proceeds from Asset Sales in accordance with
the reinvestment rights provided under subsection 4.6(b);

(q) New Holdings and its Subsidiaries may acquire assets under a Permitted Asset
Swap;

(r) New Holdings and its Subsidiaries may make other Investments in an aggregate
amount not to exceed the Available Amount at such time;

(s) New Holdings and its Subsidiaries may consummate the transactions
contemplated by the Merlin Asset Purchase Agreement;

(t) New Holdings and its Subsidiaries may make Investments to the extent the
consideration paid therefor consists solely of (i) Capital Stock, which is not
Disqualified Stock, of the Parent or (ii) the Net Proceeds of any substantially
concurrent issuance of Capital Stock, which is not Disqualified Stock, by Parent
(other than any issuance the proceeds of which have been included in the
calculation of the Available Amount to the extent such proceeds have been
applied pursuant to the definition of “Available Amount” to make an Investment
pursuant to subsection 8.7(r), have been applied for Restricted Payments under
subsection 8.8(c) or subsection 8.8(h) or have been applied for prepayments of
Indebtedness under subsection 8.15(b)(iii)); provided that, (x) immediately
before and after making such Investment, no Default or Event of Default shall
have occurred and be continuing, (y) in the case of clause (ii) in respect of an
issuance by Parent, the proceeds thereof have been contributed by Parent in cash
as common equity to New Holdings or such Subsidiary and (z) in the case of
clause (ii), such issuance is to a Person other than a Group Member;

 

87



--------------------------------------------------------------------------------

(u) New Holdings and its Subsidiaries may make other Investments not to exceed
at any time outstanding, together with all other Investments made in reliance on
this clause (u), $50,000,000;

(v) (i) New Holdings and its Subsidiaries may (x) make Investments in a
Receivables Subsidiary in connection with a Receivables Facility; provided that
any such Investment in a Receivables Subsidiary is in the form of a contribution
of additional accounts receivable or as customary Investments in a Receivables
Subsidiary in connection with a Receivables Facility and (y) make other
customary Investments in connection with a Receivables Facility and (ii) a
Receivables Subsidiary may purchase accounts receivable pursuant to a
Securitization Repurchase Obligation in connection with a Receivables Facility;
and

(w) New Holdings and its Subsidiaries may make the Investments contemplated by
the Restructuring Transactions.

For purposes of calculating the amount of any Investment, such amount shall
equal (x) the amount actually invested less (y) any repayments, interest,
returns, profits, dividends, distributions, income and similar amounts actually
received in cash from such Investment (from dispositions or otherwise) (which
amount referred to in this clause (y) shall not exceed the amount of such
Investment at the time such Investment was made). The amount of any
consideration paid for any Investment consisting of the provision of services or
the transfer of non-cash assets shall be equal to the fair market value of such
services or non-cash assets, as the case may be, as determined by New Holdings
in good faith.

8.8 Limitation on Restricted Payments. Declare or make any dividends or
distributions on any Capital Stock of any Group Member, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement or other acquisition of any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of New Holdings or any of its Subsidiaries (all of
the foregoing being referred to herein as “Restricted Payments”); except that:

(a) (i) any Group Member may declare or pay dividends to any Borrower or any
Subsidiary Guarantor, (ii) any Group Member that is not a Loan Party may declare
or pay dividends to any other Group Member that is not a Loan Party and
(iii) any Subsidiary may declare and pay dividends ratably with respect to its
Capital Stock;

(b) so long as no Default or Event of Default then exists or would result
therefrom, New Holdings may make Restricted Payments in an amount not to exceed
$10,000,000 in the aggregate in any fiscal year of New Holdings;

(c) so long as no Default or Event of Default then exists or would result
therefrom, New Holdings may, or may pay dividends or make distributions to
Intermediate Holdings (who shall in turn make a dividend or distribution to
Parent in such amount received from New Holdings) to permit Parent to (and which
are used by Parent to), purchase its common stock or common stock options from
former officers or employees of Parent, Intermediate Holdings or any Group
Member upon the death, disability or termination of employment of such

 

88



--------------------------------------------------------------------------------

officer or employee, provided, that the aggregate amount of payments made after
the Effective Date under this clause (c), together with the aggregate amount of
payments made after the Effective Date under subsection 8.8(d), shall not exceed
$5,000,000 in the aggregate in any fiscal year of New Holdings (with unused
amounts in any fiscal year being carried over to succeeding fiscal years subject
to a maximum (without giving effect to the following proviso) of $10,000,000 in
any fiscal year of New Holdings); provided further that such amount in any
fiscal year may be increased by an amount not to exceed (i) the Net Proceeds
from the sale of Capital Stock (other than Disqualified Stock) of Parent to any
employee, member or the board of directors or consultant of any Group Member
that occurs after the Effective Date, solely to the extent such Net Proceeds
(x) have been contributed by Parent in cash as common equity to New Holdings and
(y) have not been (A) included in the calculation of the Available Amount and
applied to make an Investment pursuant to subsection 8.7(r), (B) applied for
Investments under subsection 8.7(t) or Restricted Payments under subsection
8.8(h) or (C) applied to make a prepayment of Indebtedness under subsection
8.15(b)(iii); plus (ii) the cash proceeds of key man life insurance policies
received by New Holdings or its Subsidiaries after the Effective Date; less
(iii) the amount of any payments previously made with the cash proceeds
described in clauses (i) and (ii);

(d) so long as no Default or Event of Default then exists or would result
therefrom, New Holdings may, or may pay dividends or make distributions to
Intermediate Holdings (who shall in turn make a dividend or distribution to
Parent in such amount received from New Holdings) to permit Parent to (and which
are used by Parent to), make payments and/or net shares under employee benefit
plans to settle option price payments owed by employees and directors with
respect thereto, make payments in respect of or purchase restricted stock units
and similar stock based awards thereunder and to settle employees’ and
directors’ federal, state and income tax liabilities (if any) related thereto,
provided that the aggregate amount of such payments made by New Holdings under
this clause (d) after the Effective Date, together with the aggregate amount of
payments made under subsection 8.8(c) after the Effective Date, shall not exceed
$5,000,000 in any fiscal year of New Holdings (with unused amounts in any fiscal
year of New Holdings being carried over to succeeding fiscal years subject to a
maximum of $10,000,000 in any fiscal year);

(e) [Reserved];

(f) so long as no Default or Event of Default then exists or would result
therefrom, any Group Member may make dividends or distributions within 60 days
after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement;

(g) so long as no Default or Event of Default then exists or would result
therefrom, New Holdings and its Subsidiaries may, directly (in the case of New
Holdings) or indirectly (in the case of any Subsidiaries), make distributions to
Intermediate Holdings (who shall in turn make a dividend or distribution to
Parent in such amount received from New Holdings) to permit Parent to make (and
which are used by Parent to make) cash payments in lieu of the issuance of
fractional shares or interests in connection with the exercise of warrants,
options or other rights or securities convertible into or exchangeable for
Capital Stock of Parent; provided that any such cash payment shall not be for
the purpose of evading the limitations of this covenant;

 

89



--------------------------------------------------------------------------------

(h) New Holdings may redeem, repurchase, retire or acquire any Capital Stock of
Parent in exchange for, or out of the Net Proceeds of, the substantially
concurrent sale or issuance (other than to any Group Member) of Capital Stock
(other than any Disqualified Stock) of Parent, solely to the extent such Net
Proceeds (i) have been contributed by Parent in cash as common equity to New
Holdings and (ii) have not been (A) included in the calculation of the Available
Amount and applied to make an Investment pursuant to subsection 8.7(r), (B)
applied for Restricted Payments under subsection 8.8(c) or applied for
Investments under subsection 8.7(t) or (C) applied to a prepayment of
Indebtedness under subsection 8.15(b)(iii);

(i) [Reserved];

(j) New Holdings and its Subsidiaries may make the Restricted Payments
contemplated by the Restructuring Transactions; and

(k) New Holdings may pay dividends or make distributions, directly or
indirectly, to Intermediate Holdings or Parent (i) that are used by Intermediate
Holdings or Parent, as applicable, to pay corporate overhead expenses incurred
in the ordinary course of business (provided, that, with respect to Parent,
(x) such corporate overhead expenses do not relate solely to, and were not
incurred solely in connection with, Parent’s ownership of any Person other
than Intermediate Holdings and its Subsidiaries and (y) to the extent Parent
owns Capital Stock in any Person other than Intermediate Holdings and its
Subsidiaries, the amount of such dividends and distributions made to Parent for
corporate overhead expenses shall not exceed the portion of such corporate
overhead expenses allocated to Intermediate Holdings and its Subsidiaries (as
determined by Parent in good faith)) and (ii) that are used by Intermediate
Holdings or Parent, as applicable, to pay, or to distribute to Parent’s direct
or indirect parent, amounts required for Intermediate Holdings or Parent or such
direct or indirect parent of Parent, as applicable, to pay federal, state and
local income Taxes imposed directly on Intermediate Holdings, Parent, or such
direct or indirect parent of Parent, to the extent such Taxes are attributable
to the income of New Holdings and its Subsidiaries (including, without
limitation, by virtue of Intermediate Holdings, Parent or such direct or
indirect parent of Parent being the common parent of a consolidated or combined
Tax group of which New Holdings and/or its Subsidiaries are members); provided
that the amount of any such dividends or distributions (plus any Taxes payable
directly by New Holdings and its Subsidiaries) shall not exceed the amount of
such Taxes that would have been payable directly by New Holdings and/or its
Subsidiaries had New Holdings been the common parent of a separate Tax group
that included only New Holdings and its Subsidiaries.

8.9 Transactions with Affiliates. Enter into after the Effective Date any
transaction, including any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate (other than any Borrower or any
Subsidiary Guarantor) except (a) for transactions which are otherwise not
prohibited under this Agreement and which are upon fair and reasonable terms no
less favorable in any material respect to such Borrower or such Subsidiary than
it would obtain in a hypothetical comparable arm’s length transaction with a
Person not an Affiliate, (b) [reserved], (c) the reasonable and customary fees
payable to the

 

90



--------------------------------------------------------------------------------

directors of the Group Members and reimbursement of reasonable out-of-pocket
costs of the directors of the Group Members, (d) the payment of reasonable and
customary indemnities to the directors, officers and employees of the Group
Members in the ordinary course of business, (e) as permitted under subsection
8.2(b), subsection 8.3(l), subsections 8.4(a) and (f), subsection 8.5 (other
than clause (a) thereof), subsections 8.6(c), (d), (o) and (x), subsections
8.7(c), (d), (n), (o) and (v) and subsection 8.8, (f) for the Restructuring
Transactions or (g) as set forth on Schedule 8.9.

8.10 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by any Group Member of real or personal
property which has been or is to be sold or transferred by such Group Member to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of such
Group Member, provided that New Holdings or any of its Subsidiaries may enter
into such arrangements covering property with an aggregate fair market value not
exceeding $150,000,000 during the term of this Agreement if the Net Proceeds
from such sale leaseback arrangements are applied to the prepayment of Term
Loans in accordance with the provisions of subsection 4.6(b); provided, further,
that the Reinvestment Rights provided in subsection 4.6(b) shall not be
available with respect to such Net Proceeds.

8.11 Fiscal Year. Permit the fiscal year for financial reporting purposes of the
Borrowers to end on a day other than December 31, unless the Borrower Agent
shall have given at least 45 days prior written notice to the Administrative
Agent.

8.12 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits (other than a dollar limit, provided that
such dollar limit is sufficient in amount to allow at all times the Liens to
secure the Obligations) the ability of any Group Member to create, incur, assume
or suffer to exist any Lien upon any of its property or revenues, whether now
owned or hereafter acquired, to secure its obligations under the Loan Documents
to which it is a party other than (a) this Agreement and the other Loan
Documents (and any agreement governing any Permitted Refinancing in respect of
the Term Loans, so long as any such prohibition or limitation contained in such
refinancing agreement is not materially less favorable to the Lenders that that
which exists as of the Effective Date), (b) any agreements governing any secured
Indebtedness otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (c) an
agreement prohibiting only the creation of Liens securing Subordinated
Indebtedness, (d) pursuant to applicable law, (e) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and other similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses, or similar agreements, as the case may be), (f) any
prohibition or limitation that consists of customary restrictions and conditions
contained in any agreement relating to the sale or sale-leaseback of any
property permitted under this Agreement, (g) documents, agreements or
constituent documents governing joint ventures, (h) any agreement in effect at
the time a Subsidiary becomes a Subsidiary as long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary,
(i) agreements permitted under subsection 8.10, (j) restrictions arising in
connection with cash or other deposits permitted under subsections 8.3 and 8.7
and limited to such cash or deposits and (k) customary non-assignment provisions
in contracts entered into in the ordinary course of business.

 

91



--------------------------------------------------------------------------------

8.13 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary to (a) make Restricted Payments in respect of any Capital Stock
of such Subsidiary held by, or pay any Indebtedness owed to, New Holdings or any
other Subsidiary, (b) make loans or advances to, or other Investments in, New
Holdings or any other Subsidiary or (c) transfer any of its assets to New
Holdings or any other Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents (or any agreement governing any Permitted Refinancing in respect of
the Term Loans, so long as any such restriction contained in such refinancing
agreement is not materially less favorable to the Lenders that that which exists
as of the Effective Date), (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the disposition of all or substantially all of the Capital Stock or all or
substantially all of the assets of such Subsidiary, (iii) applicable law,
(iv) restrictions in effect on the Effective Date contained in the agreements
governing the Indebtedness in effect on the Effective Date and in any agreements
governing any refinancing thereof if such restrictions are no more restrictive
than those contained in the agreements as in effect on the Effective Date
governing the Indebtedness being renewed, extended or refinanced, (v) customary
non-assignment provisions with respect to contracts, leases or licensing
agreements entered into by New Holdings or any of its Subsidiaries, in each case
entered into in the ordinary course of business, (vi) customary provisions in
joint venture agreements and other similar agreements entered into in the
ordinary course of business, (vii) Liens permitted under subsection 8.3 and any
documents or instruments governing the terms of any Indebtedness or other
obligations secured by any such Liens; provided that such prohibitions or
restrictions apply only to the assets subject to such Liens; (viii) any
encumbrance or restriction with respect to a Subsidiary pursuant to an agreement
relating to any Capital Stock or Indebtedness incurred by such Subsidiary on or
prior to the date on which such Subsidiary was acquired by New Holdings and
outstanding on such date as long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary, (ix) any customary
restriction on cash or other deposits imposed under agreements entered into in
the ordinary course of business or net worth provisions in leases and other
agreements entered into in the ordinary course of business, (x) provisions with
respect to dividends, the disposition or distribution of assets or property in
joint venture agreements, license agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements
entered into in the ordinary course of business; (xi) restrictions on deposits
imposed under contracts entered into in the ordinary course of business; and
(xii) any restrictions under any Indebtedness permitted by subsection 8.2 if
such restrictions are no more restrictive to New Holdings and its Subsidiaries
than those contained under this Agreement.

8.14 FCC Licenses. Cause any of the FCC Licenses to be held at any time by any
Person other than New Holdings or any of its wholly-owned Subsidiaries that are
Domestic Subsidiaries (with an exception for those Stations held in a
Divestiture Trust pursuant to rule, regulation or order of the FCC).

 

92



--------------------------------------------------------------------------------

8.15 Certain Payments of Indebtedness. (a) Make any payment in violation of any
of the subordination provisions of any Subordinated Indebtedness or any payment
of regularly scheduled interest or principal on any Subordinated Indebtedness at
any time after the occurrence and during the continuation of an Event of Default
under Section 9(a); or (b) make any payment or prepayment (including payments as
a result of acceleration thereof) on any Subordinated Indebtedness or redeem or
otherwise acquire, purchase or defease any Subordinated Indebtedness, except
that (i) any Group Member may make any such payment in connection with any
refinancing of any Subordinated Indebtedness permitted pursuant to the terms
hereof; (ii) any Group Member may make payments in respect of any Subordinated
Indebtedness so long as (x) no Default or Event of Default then exists or would
result therefrom and (y) as of the date of such payment, the Consolidated First
Lien Net Leverage Ratio (determined on a pro forma basis, after giving effect to
the prepayment of such Indebtedness and any Indebtedness incurred in connection
with such prepayment) is less than or equal to 4.00 to 1.00; (iii) any Group
Member may prepay any Subordinated Indebtedness out of the Net Proceeds of the
substantially concurrent sale or issuance (other than to any Group Member) of
Capital Stock (other than any Disqualified Stock) of Parent, solely to the
extent such Net Proceeds (x) have been contributed by Parent in cash as common
equity to New Holdings and (y) have not been (1) included in the calculation of
the Available Amount and applied to make an Investment pursuant to subsection
8.7(r) or (2) applied for Restricted Payments under subsection 8.8(c) or 8.8(h)
or applied for Investments under subsection 8.7(t), and (iv) New Holdings and
its Subsidiaries may convert or exchange all or any portion of any Subordinated
Indebtedness to Capital Stock (other than Disqualified Stock) of Parent.

8.16 Amendment of Material Documents. Amend, modify, waive or otherwise change,
or consent or agree to any material amendment, modification, waiver or other
change to (a) its certificate of incorporation, by-laws or other organizational
documents, (b) any indenture, credit agreement or other document entered into to
evidence or govern the terms of any Indebtedness identified on Schedule 8.2 or
permitted to be created, incurred or assumed pursuant to subsection 8.2 and, in
each case, any indenture, credit agreement or other document entered into with
respect to any extension, renewal, replacement or refinancing thereof or (c) any
document entered into to evidence or govern the terms of any Preferred Stock, in
each case except for any such amendment, modification or waiver that, (i) would
not, in any material respect, adversely affect the interests of the Lenders and
(ii) would otherwise not be prohibited hereunder.

8.17 Restrictions on Intermediate Holdings. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, permit Intermediate
Holdings to (a) own any material property other than the Capital Stock in New
Holdings and cash and Cash Equivalents received from distributions from New
Holdings permitted by Section 8.8, (b) have any material liabilities other than
(i) obligations under the Loan Documents, documents evidencing a Permitted
Revolving Credit Facility, documents evidencing a Receivables Facility,
documents evidencing the Restructuring Transactions and contracts and agreements
(including with respect to indemnities) with its officers, directors,
consultants and employees relating to their employment, services or
directorships, (ii) tax liabilities in the ordinary course of business and
(iii) corporate, administrative and operating expenses incurred in the ordinary
course of business or (c) engage in any business other than (i) owning the
Capital Stock in New Holdings, and activities incidental or related thereto and
(ii) performing its obligations under the Loan Documents, documents evidencing a
Permitted Revolving Credit Facility, documents evidencing a Receivables
Facility, documents evidencing the Restructuring Transactions and contracts and
agreements (including with respect to indemnities) with its officers, directors,
consultants and employees relating to their employment, services or
directorships.

 

93



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT.

Upon the occurrence of any of the following events:

(a) The Borrowers shall fail to (i) pay any principal of any Term Loan or Note
when due in accordance with the terms hereof or (ii) pay any interest on any
Term Loan or any other amount payable hereunder or under the Fee Letter within
three Business Days after any such interest or other amount becomes due in
accordance with the terms hereof or thereof; or

(b) Any representation or warranty made or deemed made by any Loan Party in any
Loan Document or which is contained in any certificate, guarantee, document or
financial or other statement furnished under or in connection with this
Agreement shall prove to have been incorrect in any material respect on or as of
the date made or deemed made; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in subsection 3.3(d), 7.7(a), 7.10(c) (solely with respect
to real properties owned by the Loan Parties on the Effective Date), 7.10(e)
(solely with respect to deposit accounts and securities accounts maintained by
the Loan Parties on the Effective Date) or Section 8 of this Agreement; or

(d) Any Loan Party shall default in the observance or performance of
(i) subsection 7.10(c) (with respect to real properties acquired by the Loan
Parties after the Effective Date) or 7.10(e) (with respect to deposit accounts
and securities accounts opened or acquired by a Loan Party after the Effective
Date) and such default shall continue unremedied for a period of 10 days after
the earlier of (x) a Responsible Officer obtaining knowledge of such default or
(y) written notice thereof from the Administrative Agent to the Borrower Agent
or (ii) any other agreement contained in any Loan Document, and such default
shall continue unremedied for a period of 30 days after written notice thereof
from the Administrative Agent to the Borrower Agent; or

(e) Intermediate Holdings or any of its Subsidiaries shall (A) default in any
payment of principal of or interest on any Indebtedness (other than the Term
Loans and any intercompany debt) or in the payment of any Contingent Obligation
(other than in respect of the Term Loans or any intercompany debt) in respect of
Indebtedness, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or such Contingent Obligation was
created; or (B) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or Contingent Obligation in
respect of Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Contingent Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity, any applicable grace period having expired, or such Contingent
Obligation to become payable, any applicable grace

 

94



--------------------------------------------------------------------------------

period having expired, provided that (i) the failure to comply with any
financial maintenance covenant set forth in any Permitted Revolving Credit
Facility will not constitute an Event of Default until the acceleration of the
Indebtedness (if any) and termination of the commitments under such Permitted
Revolving Credit Facility and (ii) the aggregate principal amount of all such
Indebtedness and Contingent Obligations (without duplication of any Indebtedness
and Contingent Obligations in respect thereof) which would then become due or
payable as described in this Section 9(e) would equal or exceed $35,000,000;; or

(f) (i) Intermediate Holdings or any of its Subsidiaries (other than any
Non-Significant Subsidiary) shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or a material portion of its assets, or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or Intermediate Holdings or any of its
Subsidiaries (other than any Non-Significant Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Intermediate Holdings or any of its Subsidiaries (other than any
Non-Significant Subsidiary) any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Intermediate Holdings or any of its Subsidiaries (other than
any Non-Significant Subsidiary) any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) Intermediate Holdings or any of its Subsidiaries (other than any
Non-Significant Subsidiary) shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Intermediate Holdings or any
of its Subsidiaries (other than any Non-Significant Subsidiary) shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

(g) (i) A Reportable Event shall have occurred; (ii) any Plan that is intended
to be qualified under Section 401(a) of the Code shall lose its qualification;
(iii) a non-exempt Prohibited Transaction shall have occurred with respect to
any Plan; (iv) any Loan Party or any ERISA Affiliate shall have failed to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Single Employer Plan or a required contribution to a
Multiemployer Plan, in either case whether or not waived; (v) a determination
shall have been made that any Single Employer Plan is, or is expected to be, in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA); (vi) any Loan Party or any ERISA Affiliate shall have incurred any
liability under Title IV of ERISA with respect to the termination of any Single
Employer Plan, including but not limited to the imposition of any Lien in favor
of the PBGC or any Single Employer Plan; (vii) any Loan Party or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such Loan Party or ERISA Affiliate does not have reasonable grounds for
contesting such Withdrawal Liability or is not

 

95



--------------------------------------------------------------------------------

contesting such Withdrawal Liability in a timely and appropriate manner; or
(viii) any Loan Party or any ERISA Affiliate shall have received from the
sponsor of a Multiemployer Plan a determination that such Multiemployer Plan is,
or is expected to be, Insolvent, in Reorganization, terminated, or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA; and in each case in clauses (i) through (viii) above,
such event or condition, together with all other such events or conditions if
any, would result in a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against Intermediate
Holdings or any of its Subsidiaries involving in the aggregate a liability (not
paid or fully covered by insurance) of $35,000,000 or more to the extent that
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within the time required by the terms of such judgment; or

(i) Except as contemplated by this Agreement or as provided in subsection 11.1,
the guarantee contained in Section 2 of the Guarantee and Collateral Agreement
shall cease, for any reason, to be in full force and effect or any Loan Party
shall so assert in writing; or

(j) Except as contemplated by this Agreement or as provided in subsection 11.1,
any Grantor (as defined in the Guarantee and Collateral Agreement) shall breach
any covenant or agreement contained in the Guarantee and Collateral Agreement
with the effect that the Guarantee and Collateral Agreement shall cease to be in
full force and effect or the Lien granted thereby shall cease to be a Lien with
the priority purported to be created thereby, in each case other than with
respect to items of Collateral not exceeding $2,500,000 in the aggregate or any
Loan Party shall assert in writing that the Guarantee and Collateral Agreement
is no longer in full force and or effect or the Lien granted by the Guarantee
and Collateral Agreement is no longer of the priority purported to be created
thereby; or

(k) A Change in Control shall occur; or

(l) The loss, revocation or suspension of, or any material impairment in the
ability to use, any one or more FCC Licenses with respect to any Station of New
Holdings or any Subsidiary generating collective Broadcast Cash Flow equal to or
greater than 15% of the total Broadcast Cash Flow of the Borrowers and the
Subsidiary Guarantors;

then, and in any such event, (a) if such event is an Event of Default with
respect to a Borrower specified in clause (i) or (ii) of paragraph (f) above,
automatically the Term Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the Term Loans shall immediately
become due and payable; and (b) if such event is any other Event of Default, so
long as any such Event of Default shall be continuing, with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
Agent declare all or a portion of the Term Loans of all Lenders hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
such Term Loans to be due and payable forthwith, whereupon the same shall
immediately become due and payable. Except as expressly provided above in this
Section 9, presentment, demand, protest and all other notices of any kind are
hereby expressly waived.

 

96



--------------------------------------------------------------------------------

SECTION 10. THE ADMINISTRATIVE AGENT

10.1 Authorization and Action. (a) Each Lender hereby irrevocably appoints the
entity named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender authorizes the Administrative Agent to
take such actions as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent under such agreements and to exercise such powers as are reasonably
incidental thereto. Without limiting the foregoing, each Lender hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, to exercise all rights, powers and remedies that the Administrative
Agent may have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the written instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, pursuant to the terms
in the Loan Documents), and, unless and until revoked in writing, such
instructions shall be binding upon each Lender; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders with respect to such action or (ii) is contrary to this Agreement or any
other Loan Document or applicable law, including any action that may be in
violation of the automatic stay under any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors; provided,
further, that the Administrative Agent may seek clarification or direction from
the Required Lenders prior to the exercise of any such instructed action and may
refrain from acting until such clarification or direction has been provided.
Except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to New Holdings, any Subsidiary or any
Affiliate of any of the foregoing that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
Nothing in this Agreement shall require the Administrative Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it. Notwithstanding anything herein to the contrary, in each instance where
discretionary rights or powers conferred upon the Administrative Agent may be
exercised or refrained from being exercised, the Administrative Agent shall have
the absolute right, in its sole discretion, to consult with, or seek the
affirmative or negative vote from, the Required Lenders or, if otherwise
applicable, the Lenders, and it may do so pursuant to a negative notice or
otherwise.

(c) The Administrative Agent shall not be responsible or liable for any failure
or delay in the performance of its obligations under this Agreement or the other
Loan Documents arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts
of God; earthquakes; fire; flood; terrorism; wars and other military
disturbances; sabotage; epidemics; riots; business interruptions; loss or
malfunctions of utilities, computer (hardware or software) or communication
services; accidents; labor disputes; acts of civil or military authority and
governmental action.

 

97



--------------------------------------------------------------------------------

(d) The Administrative Agent shall not be (i) required to qualify in any
jurisdiction in which it is not presently qualified to perform its obligations
as Administrative Agent or (ii) required to take any enforcement action against
a Loan Party or any other obligor outside of the United States.

(e) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or holder of any other obligation other than as
expressly set forth herein and in the other Loan Documents, regardless of
whether a Default or an Event of Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and the transactions contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(f) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties.

The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities pursuant to this Agreement and the
other Loan Documents. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

98



--------------------------------------------------------------------------------

(g) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Term Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any of the Borrowers) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under subsections 4.7, 4.10, 4.18, 4.20 and 11.5)
allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under subsection
11.5). Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

(h) The provisions of this Section 10.1 are solely for the benefit of the
Administrative Agent and the Lenders, and, except solely to the extent of any
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of New Holdings or any Subsidiary shall have any rights as
a third party beneficiary under any such provisions. Each Secured Party, whether
or not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

10.2 Administrative Agent’s Reliance, Indemnification, Etc.. (a) Neither the
Administrative Agent nor any of its Related Parties shall be (i) liable for any
action taken or omitted to be taken by it under or in connection with this
Agreement or the other Loan Documents (x) with the consent of or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
to be necessary, under the circumstances as provided in the Loan Documents) or
(y) in the absence of its own gross negligence or willful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment) or (ii) responsible in any
manner to any of the Lenders for

 

99



--------------------------------------------------------------------------------

any recitals, statements, representations or warranties made by any Loan Party
or any officer thereof contained in this Agreement or any other Loan Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party to perform its
obligations hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower Agent or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the value or the sufficiency of any Collateral or
(vi) the satisfaction of any condition set forth in Section 6 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with subsection 11.6, (ii) may rely on the Register to
the extent set forth in subsection 11.6(d), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Term Loan that by its terms must be
fulfilled to the satisfaction of a Lender, may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender sufficiently in advance of the making of
such Term Loan and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

10.3 Posting of Communications. (a) The Borrowers agree that the Administrative
Agent may, but shall not be obligated to, make any Communications available to
the Lenders by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

 

100



--------------------------------------------------------------------------------

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. Each of
the Lenders hereby approves distribution of the Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

(d) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

101



--------------------------------------------------------------------------------

(e) Each of the Lenders agrees that the Administrative Agent may, but (except as
may be required by applicable law) shall not be obligated to, store the
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

(g) The Borrowers hereby acknowledge that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Borrowers hereby agree that so long as any Loan
Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities it will use commercially reasonable efforts to
identify that portion of materials and/or information provided by or on behalf
of the Loan Parties under the Loan Documents (collectively, “Borrower
Materials”) that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Loan Parties or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.15);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Approved Electronic Platform designated “Public
Investor”; and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Approved Electronic Platform not designated “Public
Investor.” The Borrowers agree that (i) any Loan Documents and notifications of
changes of terms of the Loan Documents (including term sheets) and (ii) any
materials delivered pursuant to Section 7.1 will be deemed to be “public-side”
Borrower Materials and may be made available to Public Lenders.

10.4 The Administrative Agent Individually. The Person serving as the
Administrative Agent shall, to the extent applicable, have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender and may
exercise the same as though it were not the Administrative Agent. The terms
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include, if applicable, the Administrative Agent in
its individual capacity as a Lender or as one of the Required Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, New Holdings, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders.

 

102



--------------------------------------------------------------------------------

10.5 Successor Administrative Agent. (a) The Administrative Agent may resign at
any time by giving 30 days’ prior written notice thereof to the Lenders and the
Borrower Agent, and the Required Lenders may remove the Administrative Agent for
any reason upon 20 days’ prior written notice to the Administrative Agent and
the Borrower Agent, in each case whether or not a successor Administrative Agent
has been appointed. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Administrative Agent with the
approval of the Borrower Agent (which approval shall not be unreasonably
withheld or delayed and not required if an Event of Default has occurred and is
continuing). If no successor Administrative Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within 30
days after the retiring Administrative Agent’s giving of notice of resignation,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a bank with an office in New
York, New York or an Affiliate of any such bank. In either case (whether a
resignation or a removal), such appointment shall be subject to the prior
written approval of the Borrower Agent (which approval may not be unreasonably
withheld and shall not be required while an Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring or removed Administrative Agent. Upon the acceptance of
appointment as Administrative Agent by a successor Administrative Agent, the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations under this Agreement and the other Loan Documents. Prior
to any Administrative Agent’s resignation or removal hereunder as Administrative
Agent, the retiring or removed Administrative Agent shall, in the event that a
successor Administrative Agent is being appointed at the time of such
resignation or removal, take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. A retiring or removed Administrative Agent shall, in
the event that a successor Administrative Agent is not appointed at the time of
such resignation or removal, take all actions reasonably requested by the
Borrower Agent or the Required Lenders (for a reasonable period of time, not to
exceed 60 days) (including providing the Borrower Agent and the Required Lenders
with a copy of the Registrar and other documents and information in the
possession of the resigning or removed Administrative Agent that is reasonably
requested by the Required Lenders or the Borrower Agent) in connection with
(x) in the case of the Required Lenders, the Required Lenders’ performance of
the duties and obligations of the Administrative Agent under the Loan Documents
and (y) in the case of the Borrowers, the Borrowers’ obligation to make payments
directly to the Lenders and provide notices and information directly to the
Lenders.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment (x) within 30 days after the retiring Administrative Agent gives
notice of its intent to resign or (y) within 20 days after the removed
Administrative Agent receives notice of its removal, as applicable, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower Agent or the Required Lenders may give notice of
the effectiveness of the removal of the Administrative Agent to the
Administrative Agent and the

 

103



--------------------------------------------------------------------------------

Borrower Agent, as applicable, whereupon, on the date of effectiveness of such
resignation or removal stated in such notice, (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents; provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Security Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties, and continue to be
entitled to the rights set forth in such Security Document and Loan Document,
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case solely until such
time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Security Document), and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent (other than as provided in
Section 4.20 and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the effectiveness of
such resignation or retirement); provided that (A) all payments required to be
made hereunder or under any other Loan Document to the Administrative Agent for
the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender. Following the effectiveness of the
Administrative Agent’s resignation or removal from its capacity as such, the
provisions of this Article and subsection 11.5, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent and
in respect of the matters referred to in the proviso under clause (i) above.

10.6 Acknowledgements of Lenders. (a) Each Lender represents that it is engaged
in making, acquiring or holding commercial loans in the ordinary course of its
business and that it has, independently and without reliance upon the
Administrative Agent or any other Lender, or any of the Related Parties of any
of the foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Term Loans hereunder. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender, or any of the Related Parties of
any of the foregoing, and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning New Holdings and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date (or who shall otherwise be deemed to be party to this Agreement
by virtue of the order of the Bankruptcy Court confirming the Plan of
Reorganization), or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a

 

104



--------------------------------------------------------------------------------

Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.

10.7 Collateral Matters. (a) Except with respect to the exercise of setoff
rights in accordance with subsection 11.7(b) or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent on behalf of the Secured Parties in accordance with
the terms thereof.

(b) [Reserved]

(c) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by subsection 8.3(h). The Administrative
Agent shall not be responsible for (i) perfecting, maintaining, monitoring,
preserving or protecting the security interest or Lien granted under this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, (ii) the filing, re-filing, recording, re-recording or
continuing any document, financing statement, Mortgage, assignment, notice,
instrument of further assurance or other instrument in any public office at any
time or times or (iii) providing, maintaining, monitoring or preserving
insurance on or the payment of taxes with respect to any of the Collateral. The
actions described in items (i) through (iii) shall be the sole responsibility of
the Borrowers.

10.8 Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent (or its sub-agents as designated)
shall be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Obligations which were credit

 

105



--------------------------------------------------------------------------------

bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative Agent (or its sub-agents as designated) shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in subsection 11.1 of this Agreement), (iv) the
Administrative Agent (or its sub-agents as designated) on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Obligations which were
credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of Obligations credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Secured
Parties pro rata with their original interest in such Obligations and the equity
interests and/or debt instruments issued by any acquisition vehicle on account
of such Obligations shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Obligations of each Secured
Party are deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

10.9 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
its Affiliates, and not, for the avoidance of doubt, to or for the benefit of
any Borrower or any other Loan Party, that at least one of the following is and
will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Term Loans,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class

 

106



--------------------------------------------------------------------------------

exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Term Loans and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Term Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Term Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Term Loans and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of any Borrower or any other Loan Party, that:

(i) none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans and this Agreement is independent (within the
meaning of 29 CFR § 2510.3-21, as amended from time to time) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans and this Agreement is capable of evaluating
investment risks independently, both in general and with regard to particular
transactions and investment strategies (including in respect of the
Obligations),

 

107



--------------------------------------------------------------------------------

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans and this Agreement is a fiduciary under ERISA or
the Code, or both, with respect to the Term Loans and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Term Loans or this Agreement.

(c) The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Term Loans and this Agreement, (ii) may
recognize a gain if it extended the Term Loans for an amount less than the
amount being paid for an interest in the Term Loans by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

10.10 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Loan Parties and without limiting the obligation of the Loan Parties to do
so), ratably (determined at the time such indemnity is sought) according to the
respective outstanding principal amounts of the Term Loans and obligations, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including at any time following the payment of
the Term Loans) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted by the Administrative Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct. The agreements contained in this subsection 10.10 shall
survive the payment of the Notes and all other amounts payable hereunder.

 

108



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. No Loan Document (other than the Fee Letter) or any
terms thereof may be amended, supplemented, waived or modified except in
accordance with the provisions of this subsection 11.1. Except as expressly set
forth in this Agreement, neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended, supplemented or modified
except pursuant to a document in writing entered into by the Required Lenders
and the Loan Parties that are party hereto or thereto, as applicable; provided,
however, that:

(a) no such waiver and no such amendment, supplement or modification shall
(i) directly or indirectly release all or substantially all of the Collateral or
all or substantially all of the Guarantors from their obligations under the
Guarantee and Collateral Agreement or (ii) reduce any percentage specified in
the definition of Required Lenders, in each case without the written consent of
all Lenders;

(b) no such waiver and no such amendment, supplement or modification shall
(i) extend the scheduled maturity of any Term Loan or scheduled installment of
any Term Loan or reduce any scheduled installment of any Term Loan or reduce the
principal amount thereof, or reduce the rate (provided that only the consent of
the Required Lenders shall be necessary to amend the default rate provided in
subsection 4.7(c) or to waive any obligation of the Borrowers to pay interest at
such default rate) or extend the time of payment of interest thereon, or change
the method of calculating interest thereon, or reduce the amount or extend the
time of payment of any fee payable to the Lenders hereunder without the consent
of each Lender directly and adversely affected thereby, (ii) amend, modify or
waive any provision of this subsection 11.1 or consent to the assignment or
transfer by any Loan Party of any of its rights and obligations under any Loan
Document without the consent of all Lenders, (iii) amend, modify or waive
subsection 4.16(a) in a manner that would by its terms alter the pro rata
sharing of payments required thereby or (iv) amend, modify or waive Section 6.5
of the Guarantee and Collateral Agreement with respect to the priority of
payments set forth therein, in each case, without the written consent of each
Lender directly and adversely affected thereby; provided, that any such waiver,
amendment, supplement or modification may be made without the consent of the
Required Lenders if such waiver, amendment, supplement or modification otherwise
satisfies the requirements of this clause (b);

(c) [Reserved];

(d) no such waiver and no such amendment, supplement, modification or consent
shall adversely affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document without the written consent of the
Administrative Agent; and

(e) this Agreement and the other Loan Documents may be amended solely with the
consent of the Administrative Agent to establish an Extension permitted by
subsection 4.24.

Any such waiver and any such amendment, supplement or modification described in
this subsection 11.1 shall apply equally to each of the Lenders and shall be
binding upon each Loan Party, the Lenders, the Administrative Agent and all
future holders of the Term Loans. In the case of any waiver, the Borrowers, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the outstanding Term Loans, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

 

109



--------------------------------------------------------------------------------

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrowers, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders or all affected
Lenders, if the consent of the Required Lenders to such Proposed Change is
obtained, but the consent to such Proposed Change of other Lenders whose consent
is required is not obtained (any such Lender whose consent is not obtained as
described in this subsection 11.1 being referred to as a “Non-Consenting
Lender”), then, the Borrowers may, at their sole expense and effort, upon notice
from the Borrower Agent to such Non-Consenting Lender and the Administrative
Agent, require such Non-Consenting Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
subsection 11.6), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) (a) the
Borrowers shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, (b) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal amount of its Term Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts), (c) the Borrowers or such assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in subsection 11.6(d) and (d) such assignee has consented to the
Proposed Change and (ii) substantially concurrently with satisfaction of the
requirements set forth in clause (i) of this proviso, such Non-Consenting Lender
shall be deemed to have assigned and delegated its interests, rights and
obligations under this Agreement and such Non-Consenting Lender shall not be
required to execute the Assignment and Assumption in connection therewith.

Notwithstanding the foregoing, this Agreement may be amended with the written
consent of the Administrative Agent, the Borrowers and the Lenders providing the
relevant Replacement Term Loans (as defined below) to permit the refinancing,
replacement or modification of all or any portion of the outstanding Term Loans
(“Replaced Term Loans”) with a replacement term loan hereunder (“Replacement
Term Loans”); provided, that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Replaced Term Loans, (b) the terms of Replacement Term Loans are (excluding
pricing, fees, rate floors and optional prepayment or redemption terms), taken
as a whole, no more favorable to the lenders providing such Replacement Term
Loans than those applicable to the Replaced Term Loans (other than any covenants
or other provisions applicable only to periods after the Maturity Date), (c) the
maturity date of such Replacement Term Loans shall not be earlier than the
maturity date of the Replaced Term Loans and (d) the weighted average life to
maturity of such Replacement Term Loans shall not be shorter than the weighted
average life to maturity of such Replaced Term Loans at the time of such
refinancing.

 

110



--------------------------------------------------------------------------------

11.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered by hand on a Business
Day during recipient’s normal business hours, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
sent on a Business Day and received during recipient’s normal business hours
with confirmation of receipt received, addressed as follows in the case of each
Loan Party and the Administrative Agent, and as set forth on its signature page
hereto in the case of any Lender, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Loans:

 

In the case of the Borrower Agent or any Borrower:   Cumulus Media New Holdings
Inc.   3280 Peachtree Road, N.W., Suite 2200   Atlanta, GA 30305   Attention:
General Counsel   Telecopy: (404) 260-6877   Email:

In the case of the Borrower Agent

  or any Borrower, with a copy to:   Paul, Weiss, Rifkind, Wharton & Garrison
LLP   1285 Avenue of the Americas   New York, NY 10019-6064   Attention: T.
Robert Zochowski, Jr.   Telecopy: (212) 492-0762   Email:
rzochowski@paulweiss.com   and   Paul, Weiss, Rifkind, Wharton & Garrison LLP  
1285 Avenue of the Americas   New York, NY 10019-6064   Attention: Jacob A.
Adlerstein   Telecopy: (212) 373-0142   Email: jadlerstein@paulweiss.com The
Administrative Agent:   Wilmington Trust, National Association   50 South Sixth
Street, Suite 1290   Minneapolis, MN 55402   Attention: Jeffery Rose   Telecopy:
(612) 217-5651   Email: JRose@WilmingtonTrust.com

 

111



--------------------------------------------------------------------------------

In the case of the Administrative Agent, with a copy to:   Willkie Farr &
Gallagher LLP   787 Seventh Avenue   New York, NY 10019-6099   Attention:
Leonard Klingbaum and Jason Pearl   Telecopy: (212) 728-9184   Email:
LKlingbaum@willkie.com and JPearl@willkie.com

provided that the failure to provide the copies of notices to the Borrower Agent
or any Borrower provided for in this subsection 11.2 shall not result in any
liability to the Administrative Agent or any Lender.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to subsections 4.3, 4.5 and 4.6 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower Agent (and behalf of itself and the Borrowers) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) and (ii) posted to an Internet
or Intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that any such notice or
communication described in clauses (i) or (ii) not given during the normal
business hours of the recipient shall be deemed to have been given at the
opening of business on the next Business Day for the recipient.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the Loan Documents, shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement, the deemed making of
the Term Loans and other extensions of credit hereunder.

 

112



--------------------------------------------------------------------------------

11.5 Payment of Expenses. The Borrowers agree:

(a) to pay or reimburse the Administrative Agent, the Lenders and their
respective Affiliates for all of their reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, execution and delivery of,
any amendment, supplement or modification to, or any waiver of, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements (including filing and recording fees and expenses) of counsel to
each of the Administrative Agent and the Lenders (which shall be limited to
(i) one primary counsel, one FCC counsel and, if necessary, one local counsel to
the Administrative Agent in any relevant jurisdiction and expenses attributable
to processing primary assignments and (ii) one primary counsel, one FCC counsel
and, if necessary, one local counsel in any relevant jurisdiction to the Lenders
(taken as a whole) and, solely in case of any actual or perceived conflict of
interest, one additional counsel to the affected Lenders taken as a whole);

(b) to pay or reimburse the Lenders and the Administrative Agent for all their
reasonable out-of-pocket costs and expenses incurred in connection with, and to
pay, indemnify, and hold the Administrative Agent and the Lenders harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever arising out of or in connection with, the enforcement
or preservation of any rights under any Loan Document and any such other
documents or any workout or restructuring of the Loan Documents, limited in the
case of legal fees and expenses to out-of-pocket costs, fees, disbursements and
other charges of (i) one primary counsel, FCC counsel and one local counsel in
any relevant jurisdiction for the Administrative Agent and (ii) one primary
counsel, FCC counsel and one local counsel in any relevant jurisdiction for the
Lenders taken as a whole (and, solely in case of any actual or perceived
conflict of interest, one additional counsel to the affected Lenders taken as a
whole) incurred in connection with the foregoing and in connection with advising
the Administrative Agent and the Lenders with respect to their respective rights
and responsibilities under this Agreement, the other Loan Documents and the
documentation relating thereto.

(c) to pay, indemnify, and to hold the Administrative Agent and each Lender
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying similar fees, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, any Loan Document and any such other
documents; and

(d) to pay, indemnify, and hold the Administrative Agent and each Lender and
their respective officers, directors, employees, affiliates, advisors,
controlling persons and agents (each an “Indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages (including punitive
damages), penalties, fines, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including reasonable experts’
and consultants’ fees and limited in the case of legal fees and expenses to the
reasonable fees and disbursements of (i) one primary counsel, one FCC counsel
and, if necessary, one local counsel in each appropriate jurisdiction for the
Administrative Agent and its Related Parties

 

113



--------------------------------------------------------------------------------

(taken as a whole) and (ii) one primary counsel, one FCC counsel and one local
counsel in any relevant jurisdiction for all other Indemnitees taken as a whole
(and, solely in the case of any actual or perceived conflict of interest where
the Indemnitee affected by such conflict of interest informs the Borrower Agent
of such conflict and thereafter retains its own counsel, of another firm of
counsel for such affected Indemnitee) and third party claims for personal injury
or real or personal property damage) which may be incurred by or asserted
against any Indemnitee (x) arising out of or in connection with any
investigation, litigation or proceeding related to this Agreement, the other
Loan Documents, the Term Loans, or any of the other transactions contemplated
hereby or thereby, whether or not any Indemnitee is a party thereto, (y) with
respect to any environmental matters, any environmental compliance expenses and
remediation expenses in connection with the presence, suspected presence,
release or suspected release of any Materials of Environmental Concern in or
into the air, soil, groundwater, surface water or improvements at, on, about,
under, or within the Properties, or any portion thereof, or elsewhere in
connection with the transportation of Materials of Environmental Concern to or
from the Properties, in each case to the extent required under Environmental
Laws, or (z) without limiting the generality of the foregoing, by reason of or
in connection with the execution, performance, delivery, enforcement or
administration, of this Agreement or the other Loan Documents (all the foregoing
in this clause (d), collectively, the “indemnified liabilities”), provided that
the Borrowers shall have no obligation hereunder to any Indemnitee (x) with
respect to indemnified liabilities to the extent they are found by a final,
non-appealable judgment of a court to arise from the gross negligence or willful
misconduct of, or (other than in the case of the Administrative Agent and its
Related Parties) material breach by, such Indemnitee, (y) under this subsection
11.5 for any Taxes other than Other Taxes or Taxes derived from a non-Tax claim
or (z) with respect to indemnified liabilities arising out of a dispute solely
between Indemnified Parties not involving an act or omission by New Holdings or
any of its Affiliates (other than any such indemnified liabilities asserted
against any Indemnitee in its capacity, or in fulfilling its role, as an agent
or similar role for the Term Loans). All amounts due under this subsection 11.5
shall be payable not later than 10 days after written demand therefor. The
agreements in this subsection 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

11.6 Successors and Assigns; Participations; Purchasing Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of
Intermediate Holdings, the Borrowers, the Lenders and the Administrative Agent,
all future holders of the Term Loans, and their respective successors and
assigns permitted hereby, except that (i) no Borrower may assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights and obligations hereunder except in accordance
with this Section.

(b) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more banks or other financial
institutions or Lender Affiliates (other than a Disqualified Person)
(“Participants”) participating interests in any Term Loan owing to such Lender,
any Note held by such Lender or any other interest of such Lender hereunder and
under the other Loan Documents. Notwithstanding anything to the contrary in the
immediately preceding sentence, each Lender shall have the right to sell one or
more participations in all or any part of its Term Loans or any other Obligation
to one or more

 

114



--------------------------------------------------------------------------------

lenders or other Persons that provide financing to such Lender in the form of
sales and repurchases of participations without having to satisfy the foregoing
requirements. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under this Agreement to
the other parties to this Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, such Lender shall remain
the holder of any such Term Loan for all purposes under this Agreement and the
other Loan Documents and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly and
adversely affected thereby pursuant to Section 11.1(b) and (2) directly affects
such Participant. The Borrowers agree that if amounts outstanding under this
Agreement and the Term Loans are due and unpaid, or shall have been declared or
shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement and any Term Loan
to the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement or any Term Loan; provided that
such Participant shall only be entitled to such right of setoff if it shall have
agreed in the agreement pursuant to which it shall have acquired its
participating interest to share with the Lenders the proceeds thereof, as
provided in subsection 11.7. The Borrowers also agree that each Participant
shall be entitled to the benefits of, and shall be subject to the limitations
of, subsections 4.17, 4.18, 4.19 and 4.20 with respect to its participation in
the Term Loans outstanding from time to time; provided that no Participant shall
be entitled to receive (i) any greater amount pursuant to such subsections than
the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred or (ii) the benefits of subsection
4.20 unless such Participant complies with subsection 4.20(g) as if it were a
Lender (it being understood that the documentation required under
subsection 4.20(g) shall be delivered to the participating Lender). Each Lender
that sells a participation, acting solely for this purpose as an agent of the
Borrowers, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Term Loans or other obligations under this
Agreement (the “Participant Register”). No Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person except to
the extent such disclosure is necessary to establish that any Term Loan or Note
is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender, each Loan Party and the Administrative Agent
shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.

 

115



--------------------------------------------------------------------------------

(c) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, with the prior written consent (not to be unreasonably
withheld or delayed) of:

(i) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or a portion of a Term Loan to
a Lender, a Lender Affiliate or an Approved Fund;

(ii) [Reserved]; and

(iii) the Borrower Agent; provided that (A) (i) no consent of the Borrower Agent
shall be required for an assignment to a Lender, a Lender Affiliate or an
Approved Fund or (ii) if an Event of Default under Section 9(a) or (f) has
occurred and is continuing and (B) the Borrower Agent shall be deemed to have
consented to any assignment unless the Borrower Agent has objected thereto by
written notice to the Administrative Agent within 10 Business Days after having
received notice thereof,

sell to any Eligible Assignee (an “Assignee”), all or any part of its rights and
obligations under this Agreement, the Notes and the other Loan Documents
pursuant to an Assignment and Assumption executed by such Assignee, such
assigning Lender (except as otherwise permitted by subsection 4.22 and
subsection 11.1) and, to the extent their consent is required, the Borrower
Agent and the Administrative Agent, and delivered to the Administrative Agent
for its acceptance and recording in the Register (as defined below); provided
that (A) each such sale pursuant to this subsection 11.6(c) of less than all of
a Lender’s rights and obligations (I) to a Person which is not then a Lender, a
Lender Affiliate or an Approved Fund shall be of Term Loans of not less than
$1,000,000 and (II) to a Person which is then a Lender, a Lender Affiliate or an
Approved Fund may be in any amount and (B) each Assignee shall comply with the
provisions of subsection 4.20 hereof; provided, further that the foregoing shall
not prohibit a Lender from selling participating interests in accordance with
subsection 11.6(a) in all or any portion of its Term Loans (without
duplication). For purposes of clause (A) of the first proviso contained in the
preceding sentence, the amount described therein shall be aggregated in respect
of each Lender and its Lender Affiliates, if any. Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Assumption, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Assumption, have the
rights and obligations of a Lender hereunder with the Term Loans as set forth
therein, and (y) the assigning Lender thereunder shall, to the extent of the
interest transferred, as reflected in such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such assigning Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of subsections 4.17, 4.18, 4.19, 4.20 and 11.5). Such Assignment and
Assumption shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Assignee and the resulting
adjustment of Term Loan Percentages arising from the purchase by such Assignee
of all or a portion of the rights and obligations of such assigning Lender under
this Agreement.

Each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee. In no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any prospective assignee is an Eligible Assignee or have any
liability with respect to any assignment made to a Disqualified Lender or any
other Person that is not an Eligible Assignee or enforcing the list of
Disqualified Lenders.

 

116



--------------------------------------------------------------------------------

If any assignment or participation is made to any Disqualified Lender, the
Borrowers may, at their sole expense and effort, upon notice from the Borrower
Agent to the applicable Disqualified Lender and the Administrative Agent, (A) in
the case of outstanding Term Loans held by such Disqualified Lender, purchase or
prepay such Term Loan by paying the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and/or (B) require such
Disqualified Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in this subsection 11.6), all of its interest,
rights and obligations under this Agreement to one or more Eligible Assignees at
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such interests, rights and obligations, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder.

Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the Borrower
Agent, the Administrative Agent or any Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Bankruptcy Plan, each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Bankruptcy Plan, (2) if such Disqualified Lender
does vote on such Bankruptcy Plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Bankruptcy Plan in accordance with Section 1126(c) of the Bankruptcy Code
(or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the bankruptcy court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

For the purposes of this subsection 11.6, “Approved Fund” means any Person
(other than a Disqualified Person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

 

117



--------------------------------------------------------------------------------

(d) The Administrative Agent acting on behalf of and as agent for the Borrowers,
shall maintain at the address of the Administrative Agent referred to in
subsection 11.2 a copy of each Assignment and Assumption delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the principal amount (and stated interest) of Term Loans owing to
each Lender. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register as the owner of
the Term Loans recorded therein for all purposes of this Agreement,
notwithstanding any notice to the contrary. The Register shall be available for
inspection by the Borrower Agent or any Lender at any reasonable time and from
time to time upon reasonable prior notice. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph. Upon its receipt of an Assignment and Assumption
executed by an assigning Lender, an Assignee and any other party required to
executed such Assignment and Assumption pursuant to this subsection 11.6,
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable (x) in the case of an assignee which is already a Lender or is
an Affiliate or Approved Fund of a Lender or a Person under common management
with a Lender or (y) if waived by the Administrative Agent in its sole
discretion), the Administrative Agent shall (i) promptly accept such Assignment
and Assumption and (ii) on the effective date determined pursuant thereto,
record the information contained therein in the Register and give notice of such
acceptance and recordation to the Lenders and the Borrower Agent. The Assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about New Holdings and its Affiliates and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

(e) The Borrowers authorize each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee or to any pledgee
referred to in subsection 11.6(f) or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by confidentiality provisions
at least as restrictive as those of subsection 11.15) any and all financial
information in such Lender’s possession concerning New Holdings and its
Subsidiaries which has been delivered to such Lender by or on behalf of the
Borrowers pursuant to this Agreement or which has been delivered to such Lender
by or on behalf of the Borrowers in connection with such Lender’s credit
evaluation of New Holdings and its Subsidiaries and Affiliates prior to becoming
a party to this Agreement; provided that no such information shall be provided
by any Lender to any Disqualified Lender.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this subsection concerning assignments of Term Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including any pledge or assignment
(i) by a Lender of any Term Loan or Note to any Federal Reserve Bank or central
bank having jurisdiction over such lender in accordance with applicable law and
(ii) by a Lender Affiliate which is a fund to its trustee in support of its
obligations to its trustee; provided that any transfer of Term Loans or Notes
upon, or in lieu of, enforcement of or the exercise of remedies under any such
pledge shall be treated as an assignment thereof which shall not be made without
compliance with the requirements of this subsection 11.6.

 

118



--------------------------------------------------------------------------------

(g) The Borrowers, upon receipt by the Borrower Agent of written notice from the
relevant Lender, agree to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (f) above.

(h) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to New Holdings
through, notwithstanding subsection 4.16(a) or 11.7(a) or any other provision in
this Agreement, an open market purchase on a non-pro rata basis (an “Open Market
Purchase”); provided, that:

(i) the principal amount of such Term Loans, along with all accrued and unpaid
interest thereon, so assigned or transferred to New Holdings shall be deemed
automatically cancelled and extinguished on the date of such assignment or
transfer, (b) the aggregate outstanding principal amount of Term Loans of the
remaining Lenders shall reflect such cancellation and extinguishing of the Term
Loans then held by New Holdings and (c) the Borrower Agent shall promptly
provide written notice to the Administrative Agent of such assignment or
transfer of such Term Loans, and the Administrative Agent, upon receipt of such
notice, shall reflect the cancellation of the applicable Term Loans in the
Register;

(ii) on the date of any Open Market Purchase and after giving effect thereto,
Liquidity shall be greater than or equal to $25,000,000; and

(iii) the aggregate amount of Open Market Purchases made in any calendar year,
together with the aggregate amount of Discounted Voluntary Prepayments made in
such calendar year, shall not exceed $50,000,000 in the aggregate.

11.7 Adjustments; Set-off.

(a) Except as otherwise expressly set forth in this Agreement (including
subsections 4.23, 4.24 and 11.6), if any Lender (a “Benefited Lender”) shall at
any time receive any payment of all or part of any of its Term Loans or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 9(f), or otherwise) in a greater proportion than any such
payment to and collateral received by any other Lender, if any, in respect of
such other Lender’s Term Loans, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender’s Term Loans or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Borrowers agree that each Lender so purchasing a portion of another Lender’s
Term Loans may exercise all rights of payment (including rights of

 

119



--------------------------------------------------------------------------------

set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion. The Administrative Agent shall promptly give the
Borrower Agent notice of any set-off, provided that the failure to give such
notice shall not affect the validity of such set-off.

(b) Upon the occurrence of an Event of Default specified in Section 9(a) or
Section 9(f), the Administrative Agent and each Lender are hereby irrevocably
authorized at any time and from time to time without notice to the Borrowers,
any such notice being hereby waived by the Borrowers, to set off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender or any of their respective Affiliates to or for the credit or the
account of any Borrower or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, on account of the liabilities of
the Borrowers hereunder and under the other Loan Documents and claims of every
nature and description of the Administrative Agent or such Lender against the
Borrowers in any currency, whether arising hereunder, or otherwise, under any
other Loan Document as the Administrative Agent or such Lender may elect,
whether or not the Administrative Agent or such Lender has made any demand for
payment and although such liabilities and claims may be contingent or unmatured.
The Administrative Agent and each Lender shall notify the Borrower Agent (and in
the case of a setoff made by a Lender, the Administrative Agent) promptly of any
such setoff made by it and the application made by it of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this paragraph are in addition to other rights and remedies
(including other rights of setoff) which the Administrative Agent or such Lender
may have.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

11.9 Integration. Except for matters set forth in the Fee Letter, this Agreement
and the other Loan Documents represent the entire agreement of the Loan Parties,
the Administrative Agent and the Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof or thereof not expressly set forth or referred to herein or in the
other Loan Documents.

11.10 GOVERNING LAW; NO THIRD PARTY RIGHTS. (a) THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND THE TERM LOANS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT AND THE TERM LOANS SHALL, EXCEPT AS OTHERWISE PROVIDED IN ANY
MORTGAGE OR OTHER LOAN DOCUMENT, BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THIS AGREEMENT IS SOLELY
FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, AND, EXCEPT AS SET FORTH IN SUBSECTION 11.6, NO OTHER PERSONS SHALL
HAVE ANY RIGHT, BENEFIT, PRIORITY OR INTEREST UNDER, OR BECAUSE OF THE EXISTENCE
OF, THIS AGREEMENT.

 

120



--------------------------------------------------------------------------------

(b) EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT, NOTWITHSTANDING THE GOVERNING LAW PROVISIONS OF ANY
APPLICABLE LOAN DOCUMENT, ANY CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT BY
ANY SECURED PARTY RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE
COLLATERAL OR THE CONSUMMATION OR ADMINISTRATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

11.11 SUBMISSION TO JURISDICTION; WAIVERS. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS
SUBJECT MATTER JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN), AND THE APPELLATE COURTS FROM ANY THEREOF;

(ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS,
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(iii) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SUBSECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(iv) AGREES THAT NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SUE ANY LOAN PARTY IN ANY OTHER
JURISDICTION;

 

121



--------------------------------------------------------------------------------

(v) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES; PROVIDED,
HOWEVER, THAT NOTHING CONTAINED IN THIS CLAUSE (v) SHALL LIMIT OR IMPAIR THE
BORROWERS’ INDEMNIFICATION OR REIMBURSEMENT OBLIGATIONS UNDER SUBSECTION 11.5 IN
RESPECT OF ANY THIRD PARTY CLAIMS ALLEGING SUCH SPECIAL, INDIRECT, PUNITIVE OR
CONSEQUENTIAL DAMAGES; AND

(vi) EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN PARAGRAPH (a) ABOVE.

11.12 Acknowledgements. Each of Intermediate Holdings and each of the Borrowers
hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent or any Lender has any fiduciary
relationship to any Loan Party, and the relationship between the Administrative
Agent and the Lenders, on the one hand, and the Loan Parties, on the other hand,
is solely that of creditor and debtor; and

(c) no joint venture exists among the Lenders or among any Loan Parties and the
Lenders.

11.13 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by subsection 11.1) and the Administrative Agent hereby
agrees to take any action requested by the Borrower Agent having the effect of
releasing or evidencing the release of any Collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
subsection 11.1 or (ii) under the circumstances described in paragraph
(b) below.

(b) At such time as the Term Loans and the other obligations under the Loan
Documents (other than contingent indemnity obligations not due and payable)
shall have been paid in full in cash, the Collateral shall be released from the
Liens created by the Guarantee and Collateral Agreement, and the Guarantee and
Collateral Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Guarantee and Collateral Agreement shall terminate, all without delivery of
any instrument or performance of any act by any Person.

 

122



--------------------------------------------------------------------------------

11.14 Joint and Several Liability. Each of the Borrowers shall be jointly and
severally liable with the other Borrowers for the Obligations. Each Borrower
acknowledges that it is a co-borrower hereunder and is jointly and severally
liable under this Agreement and the other Loan Documents. Any payment made by a
Borrower in respect of Obligations owing by one or more Borrowers shall be
deemed a payment of such Obligations by and on behalf of all Borrowers. All Term
Loans deemed to be extended to or on behalf of any Borrower shall be deemed to
be Term Loans extended for or on behalf of each of the Borrowers.

Each Borrower agrees that the joint and several liability of the Borrowers
provided for in this Section 11.14 shall not be impaired or affected by any
modification, supplement, extension or amendment or any contract or agreement to
which the other Borrowers may hereafter agree (other than an agreement signed by
the Administrative Agent and the Lenders specifically releasing such liability),
nor by any delay, extension of time, renewal, compromise or other indulgence
granted by the Administrative Agent or any Lender with respect to any of the
Obligations, nor by any other agreements or arrangements whatsoever with the
other Borrowers or with any other Person, each Borrower hereby waiving all
notice of such delay, extension, release, substitution, renewal, compromise or
other indulgence, and hereby consenting to be bound thereby as fully and
effectually as if it had expressly agreed thereto in advance. The liability of
each Borrower is direct and unconditional as to all Obligations, and may be
enforced without requiring the Administrative Agent or any Lender first to
resort to any other right, remedy or security. Except to the extent otherwise
provided herein, each Borrower hereby expressly waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Obligations, the Notes, this Agreement or any other Loan Document and any
requirement that the Administrative Agent or any Lender protect, secure, perfect
or insure any Lien or any property subject thereto or exhaust any right or take
any action against any Borrower or any other person or any collateral.

Each Borrower hereby irrevocably waives and releases each other Borrower from
all “claims” (as defined in Section 101(5) of the Bankruptcy Code) to which such
Borrower is or would be entitled by virtue of the provisions of the first
paragraph of this Section 11.14 or the performance of such Borrower’s
obligations thereunder with respect to any right of subrogation (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise),
reimbursement, contribution, exoneration or similar right, or indemnity, or any
right of recourse to security for any Obligations.

11.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all Information (as defined below) provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent or any other Lender, (b) subject to an agreement to
comply with confidentiality provisions at least as restrictive as those of this
Section, to any actual or prospective Transferee or any pledgee referred to in
subsection 11.6(f) or any direct or indirect counterparty to any swap agreement
(or any professional advisor to such counterparty), (c) to its Affiliates or to
its employees, directors, agents, attorneys, accountants

 

123



--------------------------------------------------------------------------------

and other professional advisors or those of any of its Affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed (other than in
violation of this subsection 11.15), (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender (it
being understood that any rating agency to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential) or (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document; provided that, unless
prohibited by applicable law or court order, such Lender or the Administrative
Agent shall use reasonable efforts to notify the Borrower Agent of any
disclosure pursuant to clauses (d) or (e). For the purposes of this Section,
“Information” means all information received from any Loan Party relating to New
Holdings, its Subsidiaries or their business, other than any such information
that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers and their Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.

All information, including requests for waivers and amendments, furnished by any
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about any Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

11.16 Usury Savings. Notwithstanding any other provision herein, the aggregate
interest rate charged hereunder, including all charges or fees in connection
therewith deemed in the nature of interest under applicable law, shall not
exceed the Highest Lawful Rate (as such term is defined below). If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate (as defined below), the
outstanding amount of the Term Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if and when the Term Loans made hereunder are repaid in full

 

124



--------------------------------------------------------------------------------

the total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, the Borrowers shall
pay to the Administrative Agent an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrowers to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Term Loans made hereunder or be refunded to the
Borrowers. As used in this paragraph, the term “Highest Lawful Rate” means the
maximum lawful interest rate, if any, that at any time or from time to time may
be contracted for, charged, or received under the laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.

11.17 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.18 Patriot Act. Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrowers that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrowers and each other Loan Party, which information includes the name and
address of the Borrowers and each other Loan Party and other information that
will allow such Lender to identify the Borrowers and each other Loan Party in
accordance with the Act.

11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

125



--------------------------------------------------------------------------------

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

11.20    Conditional Restrictions on Parent. As a condition to the Borrowers’
providing financial statements of Parent and its consolidated Subsidiaries (in
lieu of the financial statements of New Holdings and its consolidated
Subsidiaries) pursuant to the second to last paragraph of Section 7.1, Parent
hereby agrees that at all times during any fiscal period with respect to which
financial statements provided under Section 7.1(a) or (b) are in respect of
Parent and its consolidated Subsidiaries, Parent will not (a) own any material
property other than (x) the Capital Stock in Intermediate Holdings, (y) cash and
Cash Equivalents received from distributions from Intermediate Holdings
permitted by Section 8.8, and (z) tax refunds, insurance payments and
settlements that in each case are promptly contributed to New Holdings, (b) have
any material liabilities other than (i) under documents evidencing the
Restructuring Transactions and contracts and agreements (including with respect
to indemnities, employee and director benefit plans, stock compensation plans
and restricted stock plans) with its and its Subsidiaries’ officers, directors,
consultants and employees relating to their employment, services or
directorships, (ii) tax liabilities in the ordinary course of business and
(iii) corporate overhead expenses incurred in the ordinary course of business
(including expenses relating to insurance) or (c) engage in any business other
than (i) owning the Capital Stock in Intermediate Holdings, and activities
incidental or related thereto, (ii) activities related to maintaining its
listing as a public company on any applicable exchange and (iii) performing its
obligations under documents evidencing the Restructuring Transactions and
contracts and agreements (including with respect to indemnities, employee and
director benefit plans, stock compensation plans and restricted stock plans)
with its and its Subsidiaries’ officers, directors, consultants and employees
relating to their employment, services or directorships.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWERS:     CUMULUS MEDIA NEW HOLDINGS INC.

 

 

 

  By:  

 

 

 

 

 

 

 

 

 

  Name:                                      
                                                

 

 

 

  Title:

 

 

 

 

 

    [OTHER BORROWERS]

 

 

 

  By:  

 

 

 

 

 

 

 

 

 

  Name:                                      
                                                

 

 

 

  Title:

 

 

 

 

 

 

127



--------------------------------------------------------------------------------

INTERMEDIATE HOLDINGS:     CUMULUS MEDIA INTERMEDIATE INC.

 

 

 

  By:  

 

 

 

 

 

 

 

 

 

  Name:                                      
                                                

 

 

 

  Title:

 

 

 

 

 



--------------------------------------------------------------------------------

PARENT:     CUMULUS MEDIA INC.

 

 

 

  By:  

 

 

 

 

 

 

 

 

 

  Name:                                      
                                                

 

 

 

  Title:

 

 

 

 

 



--------------------------------------------------------------------------------

    WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

  By:  

 

 

 

 

 

 

 

 

 

  Name:                                      
                                                

 

 

 

  Title:

 

 

 

 

 



--------------------------------------------------------------------------------

LENDERS:                                                      ,     as a Lender

 

 

 

  By:  

 

 

 

 

 

 

 

 

 

  Name:                                      
                                                

 

 

 

  Title:

 

 

 

 

 